Exhibit 10.28

PLEASE READ THE FOLLOWING LICENSE AGREEMENT TERMS AND CONDITIONS CAREFULLY
BEFORE DOWNLOADING OR USING THE APPLE SOFTWARE. THESE TERMS AND CONDITIONS
CONSTITUTE A LEGAL AGREEMENT BETWEEN YOU AND APPLE.

iOS Developer Program License Agreement

Purpose

You would like to use the Apple Software (as defined below) to develop one or
more Applications (as defined below) for Apple-branded products running the iOS.
Apple is willing to grant You a limited license to use the Apple Software to
develop and test Your Applications on the terms and conditions set forth in this
Agreement.

Applications developed under this Agreement can be distributed in two ways:
(1) through the App Store, if selected by Apple, and (2) on a limited basis for
use on Registered Devices (as defined below).

Applications that meet Apple’s Documentation and Program Requirements may be
submitted for consideration by Apple for distribution via the App Store. If
submitted by You and selected by Apple, Your Applications will be digitally
signed by Apple and distributed through the App Store. Distribution of free (no
charge) Applications that do not make use of the In App Purchase API will be
subject to the distribution terms contained in Schedule 1 to this Agreement. If
You would like to distribute Applications for which You will charge a fee or
would like to use the In App Purchase API in free Applications, You must enter
into a separate agreement with Apple (“Schedule 2”).

1. Accepting this Agreement; Definitions

1.1 Acceptance

In order to use the Apple Software and related services, You must first agree to
this License Agreement. If You do not or cannot agree to this License Agreement,
You are not permitted to use the Apple Software or related services. Do not
download or use the Apple Software or any related services in that case.

You accept and agree to the terms of this License Agreement on Your own behalf
and/or on behalf of Your company, organization, educational institution, or
agency, instrumentality, or department of the federal government as its
authorized legal representative, by doing either of the following:

(a) checking the box displayed at the end of this Agreement if You are reading
this on an Apple website; or

(b) clicking an “Agree” or similar button, where this option is provided by
Apple.

1.2 Definitions

Whenever capitalized in this Agreement:

“Advertising API” means the Documented API that enables You to use Apple’s
advertising service to deliver advertising to Your Application.

“Agreement” means this iOS Developer Program License Agreement, including any
attachments, Schedule 1 and any exhibits thereto which are hereby incorporated
by this reference.

“App Store” means an electronic store and its storefronts branded, and owned
and/or controlled by Apple or an affiliate of Apple.

“Apple” means Apple Inc., a California corporation with its principal place of
business at One Infinite Loop, Cupertino, California 95014, U.S.A.

Program Agreement



--------------------------------------------------------------------------------

“Apple Push Notification” or “APN” means the Apple Push Notification service
that Apple may provide to You to enable You to transmit Push Notifications to
Your Application.

“APN API” means the Documented API that enables You to use the APN to deliver a
Push Notification to Your Application.

“Apple Software” collectively means: (a) the SDK, (b) the iOS, and (c) the
Provisioning Profiles, and includes any Updates to any of the foregoing that may
be provided to You by Apple.

“Apple Subsidiary” means a corporation at least fifty percent (50%) of whose
outstanding shares or securities (representing the right to vote for the
election of directors or other managing authority) are owned or controlled,
directly or indirectly, by Apple, and that is involved in the operation of or
otherwise affiliated with the App Store, including without limitation Apple Pty
Limited, iTunes S.à.r.l., and iTunes K.K.

“Application” means one or more software programs developed by You in compliance
with the Documentation and the Program Requirements, under Your own trademark or
brand, and for specific use with an iOS Product, including bug fixes, updates,
upgrades, modifications, enhancements, supplements to, revisions, new releases
and new versions of such software programs.

“Authorized Developers” means Your employees and contractors, members of Your
organization or, if You are an educational institution, Your faculty and staff
who (a) each have an active and valid Registered Apple Developer account with
Apple, (b) have a demonstrable need to know or use the Apple Software in order
to develop and test Applications, and (c) to the extent such individuals will
have access to Apple Confidential Information, each have written and binding
agreements with You to protect the unauthorized use and disclosure of such Apple
Confidential Information.

“Authorized Test Devices” means iOS Products owned or controlled by You that
have been designated by You for testing and development purposes and
specifically registered with Apple under this Program.

“Documentation” means any technical or other specifications or documentation
that Apple may provide to You for use in connection with the Apple Software.

“Documented API(s)” means the Application Programming Interface(s) documented by
Apple in published Apple Documentation and which are contained in the Apple
Software.

“FOSS” (Free and Open Source Software) means any software that is subject to
terms that, as a condition of use, copying, modification or redistribution,
require such software and/or derivative works thereof to be disclosed or
distributed in source code form, to be licensed for the purpose of making
derivative works, or to be redistributed free of charge, including without
limitation software distributed under the GNU General Public License or GNU
Lesser/Library GPL.

“Game Center” means the gaming community service and related APIs provided by
Apple for use by You only in connection with Your Application. The Game Center
may consist of an Apple confidential, pre-release version of the Game Center
service or a production, non-Apple confidential, commercially-available version
of such service.

“In App Purchase API” means the Documented API that enables additional content,
functionality or services to be purchased and delivered or made available for
use within an Application.

 

Program Agreement

 

2



--------------------------------------------------------------------------------

“iOS” means the iOS operating system software provided by Apple for use by You
only in connection with Your Application development and testing, which, from
time to time during the Term, may consist of an Apple confidential, pre-release
version of the iOS operating system software or a gold master “GM” production,
non-Apple confidential, commercially-available version of the iOS operating
system software (or any successor thereto).

“iOS Accessory” means a non-Apple branded hardware device that interfaces,
communicates, or otherwise interoperates with or controls an iOS Product through
the iPod Accessory Protocol.

“iOS Product” means an Apple-branded product that runs the iOS.

“iPod Accessory Protocol” or “iAP” means Apple’s proprietary protocol for
communicating with iOS Products and which is licensed under Apple’s MFi
Licensing Program.

“iTunes Connect” means Apple’s proprietary online content management tool for
Applications.

“Licensed Application” means an Application that (a) meets and complies with all
of the Documentation and Program Requirements, and (b) has been selected and
digitally signed by Apple for production distribution.

“Licensed Application Information” means screen shots, images, artwork, icons
and/or any other copyrighted text, descriptions, representations or information
relating to a Licensed Application that You provide to Apple for use in
accordance with Schedule 1, or, if applicable, Schedule 2.

“Local Notification” means a message, including any content or data therein,
that Your Application delivers to end users at a pre-determined time or when
Your Application is running in the background and another application is running
in the foreground.

“MFi Licensing Program” means a separate Apple program that offers iOS Accessory
developers, among other things, a license to incorporate certain Apple
technology into a hardware device to interface, communicate or otherwise
interoperate with or control iOS Products.

“MFi Licensee” means a party who has been granted a license by Apple under the
MFi Licensing Program.

“Maps API” means the Documented API that enables You to add mapping
functionality to Applications.

“Multitasking” means the ability of Applications to run in the background while
other Applications are running on the iOS.

“Program” means the overall iOS application development, testing, digital
signing, and distribution program contemplated in this Agreement.

“Program Requirements” mean the technical, human interface, design, product
category, security, performance, and other criteria and requirements specified
by Apple, including but not limited to the current set of requirements set forth
in Section 3.3, as they may be modified from time to time by Apple in accordance
with this Agreement.

“Provisioning Profiles” means the provisioning profiles provided by Apple for
use by You in connection with Your Application development and testing, and
limited distribution of Your Applications for use on Registered Devices.

“Push Application ID” means the unique identification number or other identifier
that Apple assigns to an Application in order to permit it to access and use the
APN.

“Push Notification” means a message, including any content or data therein, that
You transmit to end users and that is delivered in Your Application.

 

Program Agreement

 

3



--------------------------------------------------------------------------------

“Registered Devices” means iOS Products owned or controlled by You, or owned by
individuals who are affiliated with You, that You have specifically registered
with Apple under this Program.

“Security Solution” means the proprietary Apple content protection system
marketed as Fairplay, to be applied to Licensed Applications distributed on the
App Store to administer Apple’s standard usage rules for Licensed Applications,
as such system and rules may be modified by Apple from time to time.

“SDK” (Software Development Kit) means the Documentation, software (source code
and object code), applications, sample code, simulator, tools, libraries, APIs,
data, files, and materials provided by Apple for use by You in connection with
Your Application development, and includes any Updates that may be provided by
Apple to You pursuant to this Agreement.

“Term” means the period described in Section 12.

“Updates” means bug fixes, updates, upgrades, modifications, enhancements,
supplements, and new releases or versions of the Apple Software, or to any part
of the Apple Software.

“You”, “Your” and “Licensee” means and refers to the person(s) or legal entity
using the Apple Software or otherwise exercising rights under this Agreement. If
You are entering into this Agreement on behalf of Your company, organization,
educational institution, or an agency, instrumentality, or department of the
federal government, “You” or “Your” refers to such entity or organization as
well.

2. Internal Use License and Restrictions

2.1 Permitted Uses and Restrictions

Subject to the terms and conditions of this Agreement, Apple hereby grants You
during the Term, a limited, non-exclusive, personal, revocable,
non-sublicensable and non-transferable license to:

(a) Install a reasonable number of copies of the SDK portion of the Apple
Software on Apple-branded computers owned or controlled by You, to be used
internally by You or Your Authorized Developers for the sole purpose of
developing or testing Applications;

(b) Make and distribute a reasonable number of copies of the Documentation to
Authorized Developers for their internal use only and for the sole purpose of
developing or testing Applications;

(c) Install one (1) copy of the iOS and a Provisioning Profile on each of Your
Authorized Test Devices, up to the number of Authorized Test Devices that You
have registered and acquired licenses for, to be used internally by You or Your
Authorized Developers for the sole purpose of developing and testing Your
Applications; and

(d) Install a Provisioning Profile on each of Your Registered Devices, up to the
limited number of Registered Devices that You have registered and acquired
licenses for, for the sole purpose of enabling the distribution and use of Your
Applications on such Registered Devices.

Apple reserves the right to set the limited number of iOS Products that each
Licensee may register with Apple and obtain licenses for under this Program (a
“Block of Registered Device Licenses”), as specified on the Program web portal.
For the purposes of limited distribution on Registered Devices under
Section 7.2, each company, organization, educational institution or affiliated
group may only acquire one (1) Block of Registered Device Licenses per company,
organization, educational institution or group, unless otherwise agreed in
writing by Apple. You therefore agree not to knowingly acquire, or to cause
others to acquire, more than one Block of Registered Device Licenses for the
same company, organization, educational institution or group.

 

Program Agreement

 

4



--------------------------------------------------------------------------------

2.2 Authorized Test Devices

As long as an Authorized Test Device contains any pre-release versions of the
Apple Software or uses pre-release versions of services, You agree to restrict
access to such Authorized Test Device to Your Authorized Developers and to not
disclose, show, rent, lease, lend, sell or otherwise transfer such Authorized
Test Device to any third party. You further agree to take reasonable precautions
to safeguard, and to instruct Your Authorized Developers to safeguard, all
Authorized Test Devices from loss or theft.

You acknowledge that by installing any pre-release Apple Software or using any
pre-release services on Your Authorized Test Devices, these Devices may be
“locked” into testing mode and may not be capable of being restored to their
original condition. Any use of any pre-release Apple Software or pre-release
services are for evaluation and development purposes only, and You should not
use any pre-release Apple Software or pre-release services in a commercial
operating environment or with important data. You should back up any data prior
to using the pre-release Apple Software or pre-release services. Apple shall not
be responsible for any costs, expenses or other liabilities You may incur as a
result of provisioning Your Authorized Test Devices and Registered Devices, Your
Application development or the installation or use of this Apple Software,
including but not limited to any damage to any equipment, software or data.

2.3 Confidential Nature of Pre-Release Apple Software and services

From time to time during the Term, Apple may provide You with pre-release
versions of the Apple Software or related services that constitute Apple
Confidential Information and are subject to the confidentiality obligations of
this Agreement. Such pre-release Apple Software and related services should not
be relied upon to perform in the same manner as a final-release commercial-grade
product, nor used with data that is not sufficiently and regularly backed up,
and may include features, functionality or APIs for software or services that
are not yet available. You acknowledge that Apple may not have publicly
announced the availability of such pre-release Apple Software or related
services, that Apple has not promised or guaranteed to You that such pre-release
software or services will be announced or made available to anyone in the
future, and that Apple has no express or implied obligation to You to announce
or commercially introduce such software or services or any similar or compatible
technology. You expressly acknowledge and agree that any research or development
that You perform with respect to pre-release versions of the Apple Software or
related services is done entirely at Your own risk.

2.4 Copies

You agree to retain and reproduce in full the Apple copyright, disclaimers and
other proprietary notices (as they appear in the Apple Software and related
services and Documentation provided) in all copies of the Apple Software and
Documentation that You are permitted to make under this Agreement.

2.5 Ownership

Apple retains all rights, title, and interest in and to the Apple Software and
any Updates it may make available to You under this Agreement. You agree to
cooperate with Apple to maintain Apple’s ownership of the Apple Software, and,
to the extent that You become aware of any claims relating to the Apple
Software, You agree to use reasonable efforts to promptly provide notice of any
such claims to Apple. The parties acknowledge that this Agreement does not give
Apple any ownership interest in Your Applications.

2.6 No Other Permitted Uses

Except as otherwise set forth in this Agreement, You agree not to rent, lease,
lend, upload to or host on any website or server, sell, redistribute, or
sublicense the Apple Software or any services, in whole or in part, or to enable
others to do so. You may not use the Apple Software or any services provided
hereunder for any purpose not expressly permitted by this Agreement. You agree
not to install, use or run the SDK on any non-Apple-branded computer, not to
install, use or run the iOS and Provisioning Profiles on or in connection with
devices other than iOS Products, or to enable others to do so. You may not and
You agree not to, or to enable others to, copy (except as expressly permitted
under this Agreement), decompile, reverse engineer, disassemble,

 

Program Agreement

 

5



--------------------------------------------------------------------------------

attempt to derive the source code of, modify, decrypt, or create derivative
works of the Apple Software or any services provided by the Apple Software or
otherwise provided hereunder, or any part thereof (except as and only to the
extent any foregoing restriction is prohibited by applicable law or to the
extent as may be permitted by licensing terms governing use of open-sourced
components or sample code included with the Apple Software). You agree not to
exploit any services provided hereunder in any unauthorized way whatsoever,
including but not limited to, by trespass or burdening network capacity. Any
attempt to do so is a violation of the rights of Apple and its licensors of the
Apple Software or services. If You breach any of the foregoing restrictions, You
may be subject to prosecution and damages. All licenses not expressly granted in
this Agreement are reserved and no other licenses, immunity or rights, express
or implied are granted by Apple, by implication, estoppel, or otherwise. This
Agreement does not grant You any rights to use any trademarks, logos or service
marks belonging to Apple, including but not limited to the iPhone or iPod word
marks. If You make reference to any Apple products or technology or use Apple’s
trademarks, You agree to comply with the published guidelines at
http://www.apple.com/legal/trademark/guidelinesfor3rdparties.html, as modified
by Apple from time to time.

2.7 Updates; No Support or Maintenance

Apple may extend, enhance, or otherwise modify the Apple Software or services
provided hereunder at any time without notice, but Apple shall not be obligated
to provide You with any Updates to the Apple Software. If Updates are made
available by Apple, the terms of this Agreement will govern such Updates, unless
the Update is accompanied by a separate license in which case the terms of that
license will govern. Apple is not obligated to provide any maintenance,
technical or other support for the Apple Software or services. You acknowledge
that Apple has no express or implied obligation to announce or make available
any Updates to the Apple Software or to any services to anyone in the future.
Should an Update be made available, it may have APIs, features, services or
functionality that are different from those found in the Apple Software licensed
hereunder or the services provided hereunder.

3. Your Obligations

3.1 General

You certify to Apple and agree that:

(a) You are of the legal age of majority in the jurisdiction in which You reside
(at least 18 years of age in many countries) and have the right and authority to
enter into this Agreement on Your own behalf, or if You are entering into this
Agreement on behalf of Your company, organization, educational institution, or
agency, instrumentality, or department of the federal government, that You have
the right and authority to legally bind such entity or organization to the terms
and obligations of this Agreement;

(b) All information provided by You to Apple or Your end users in connection
with this Agreement or Your Application, including without limitation Licensed
Application Information, will be current, true, accurate, supportable and
complete and, with regard to information You provide to Apple, You will promptly
notify Apple of any changes to such information. Further, You agree that Apple
may share such information (including email address and mailing address) with
third parties who have a need to know for purposes related to Your Application
(e.g., intellectual property questions, customer service inquiries, etc.);

(c) You will comply with the terms of and fulfill Your obligations under this
Agreement and You agree to monitor and be responsible for Your Authorized
Developers’ use of the Apple Software and services and Authorized Test Devices
and their compliance with the terms of this Agreement;

(d) You will be solely responsible for all costs, expenses, losses and
liabilities incurred, and activities undertaken by You and Authorized Developers
in connection with the Apple Software and services, the Registered Devices, Your
Applications and Your related development and distribution efforts, including,
but not limited to, any related development efforts, network and server
equipment, Internet service(s), or any other hardware, software or services used
by You in connection with Your use of any services;

 

Program Agreement

 

6



--------------------------------------------------------------------------------

(e) For the purposes of Schedule 1(if applicable), You represent and warrant
that You own or control the necessary rights in order to appoint Apple and Apple
Subsidiaries as Your worldwide agent for the delivery of Your Licensed
Applications, and that the fulfillment of such appointment by Apple and Apple
Subsidiaries shall not violate or infringe the rights of any third party; and

(f) You will not act in any manner which conflicts or interferes with any
existing commitment or obligation You may have and no agreement previously
entered into by You will interfere with Your performance of Your obligations
under this Agreement.

3.2 Use of the Apple Software

As a condition to using the Apple Software and any services, You agree that:

(a) You will only use the Apple Software and any services for the purposes and
in the manner expressly permitted by this Agreement and in accordance with all
applicable laws and regulations;

(b) You will not use the Apple Software or any services for any unlawful or
illegal activity, nor to develop any Application which would commit or
facilitate the commission of a crime, or other tortious, unlawful or illegal
act;

(c) Your Application will be developed in compliance with the Documentation and
the Program Requirements, the current set of which is set forth in Section 3.3
below;

(d) To the best of Your knowledge and belief, Your Application and Licensed
Application Information do not and will not violate, misappropriate, or infringe
any Apple or third party copyrights, trademarks, rights of privacy and
publicity, trade secrets, patents, or other proprietary or legal rights (e.g.
musical composition or performance rights, video rights, photography or image
rights, logo rights, third party data rights, etc. for content and materials
that may be included in Your Application);

(e) You will not, through use of the Apple Software, services or otherwise,
create any Application or other program that would disable, hack or otherwise
interfere with the Security Solution, or any security, digital signing, digital
rights management, verification or authentication mechanisms implemented in or
by the iOS, this Apple Software, any services or other Apple software or
technology, or enable others to do so;

(f) You will not, directly or indirectly, commit any act intended to interfere
with the Apple Software or related services, the intent of this Agreement, or
Apple’s business practices including, but not limited to, taking actions that
may hinder the performance or intended use of the App Store or the Program
(e.g., submitting fraudulent reviews of Your own Application or any third party
application, choosing a name for Your Application that is substantially similar
to the name of a third party application in order to create consumer confusion,
or squatting on application names to prevent legitimate third party use); and

(g) Applications developed using the Apple Software may only be distributed if
selected by Apple (in its sole discretion) for distribution via the App Store or
for limited distribution on Registered Devices (ad hoc distribution) as
contemplated in this Agreement.

3.3 Program Requirements for Applications

Any Application developed using this Apple Software must meet all of the
following criteria and requirements, as they may be modified by Apple from time
to time:

APIs and Functionality:

3.3.1 Applications may only use Documented APIs in the manner prescribed by
Apple and must not use or call any private APIs.

3.3.2 An Application may not download or install executable code. Interpreted
code may only be used in an Application if all scripts, code and interpreters
are packaged in the Application and not downloaded. The only exception to the
foregoing is scripts and code downloaded and run by Apple’s built-in WebKit
framework.

3.3.3 Without Apple’s prior written approval or as permitted under
Section 3.3.23 (In App Purchase API), an Application may not provide, unlock or
enable additional features or functionality through distribution mechanisms
other than the App Store.

 

Program Agreement

 

7



--------------------------------------------------------------------------------

3.3.4 An Application may only read data from or write data to an Application’s
designated container area on the device, except as otherwise specified by Apple.

3.3.5 An Application must have at least the same features and functionality when
run by a user in compatibility mode on an iPad (e.g., an iPhone app running in
an equivalent iPhone-size window on an iPad must perform in substantially the
same manner as when run on the iPhone; provided that this obligation will not
apply to any feature or functionality that is not supported by a particular
hardware device, such as a video recording feature on a device that does not
have a camera). Further, You agree not to interfere or attempt to interfere with
the operation of Your Application in compatibility mode.

3.3.6 You may use the Multitasking services only for their intended purposes as
described in the Documentation.

User Interface, Data Collection, Local Laws and Privacy:

3.3.7 Applications must comply with the Human Interface Guidelines and other
Documentation provided by Apple.

3.3.8 Any form of user or device data collection, or image, picture or voice
capture or recording (collectively “Recordings”), and any form of data, content
or information collection, processing, maintenance, uploading, syncing, storage,
transmission, sharing, disclosure or use performed by, through or in connection
with Your Application must comply with all applicable privacy laws and
regulations as well as any related Program Requirements, including but not
limited to any notice or consent requirements. In particular, a reasonably
conspicuous audio, visual or other indicator must be displayed to the user as
part of the Application to indicate that a Recording is taking place.

3.3.9 You and Your Applications may not collect user or device data without
prior user consent, and then only to provide a service or function that is
directly relevant to the use of the Application, or to serve advertising. You
may not use analytics software in Your Application to collect and send device
data to a third party.

3.3.10 You must provide clear and complete information to users regarding Your
collection, use and disclosure of user or device data. Furthermore, You must
take appropriate steps to protect such data from unauthorized use, disclosure or
access by third parties. If a user ceases to consent or affirmatively revokes
consent for Your collection, use or disclosure of his or her user or device
data, You must promptly cease all such use.

3.3.11 Applications must comply with all applicable criminal, civil and
statutory laws and regulations, including those in any jurisdictions in which
Your Applications may be offered or made available. In addition:

• You and the Application must comply with all applicable privacy and data
collection laws and regulations with respect to any collection, use or
disclosure of user or device data.

• Applications may not be designed or marketed for the purpose of harassing,
abusing, spamming, stalking, threatening or otherwise violating the legal rights
(such as the rights of privacy and publicity) of others.

• Neither You nor Your Application may perform any functions or link to any
content, services, information or data or use any robot, spider, site search or
other retrieval application or device to scrape, mine, retrieve, cache, analyze
or index software, data or services provided by Apple or its licensors, or
obtain (or try to obtain) any such data, except the data that Apple expressly
provides or makes available to You in connection with such services. You agree
that You will not collect, disseminate or use any such data for any unauthorized
purpose.

 

Program Agreement

 

8



--------------------------------------------------------------------------------

3.3.12 For Applications that use location-based APIs or otherwise provide
location-based services, such Applications may not be designed or marketed for
automatic or autonomous control of vehicles, aircraft, or other mechanical
devices; dispatch or fleet management; or emergency or life-saving purposes. In
addition:

• Applications that offer location-based services or functionality must notify
and obtain consent from an individual before his or her location data is
collected, transmitted or otherwise used by the Application.

3.3.13 For Applications that use location-based APIs for real-time route
guidance (including, but not limited to, turn-by-turn route guidance and other
routing that is enabled through the use of a sensor), You must have an end user
license agreement that includes the following notice: YOUR USE OF THIS REAL TIME
ROUTE GUIDANCE APPLICATION IS AT YOUR SOLE RISK. LOCATION DATA MAY NOT BE
ACCURATE.

3.3.14 Applications must not disable, override or otherwise interfere with any
Apple-implemented system alerts, warnings, display panels, consent panels and
the like, including, but not limited to, those that are intended to notify the
user that the user’s location data is being collected, transmitted, maintained,
processed or used, or intended to obtain consent for such use. If consent is
denied or withdrawn, Applications may not collect, transmit, maintain, process
or utilize the user’s location data or perform any other actions for which the
user’s consent has been denied or withdrawn.

3.3.15 If Your Application accesses the Google Mobile Maps (GMM) service through
the Maps API, use of the GMM Service is subject to Google’s Terms of Service
which will be set forth at: http://code.google.com/apis/maps/terms/iPhone.html.
If You do not accept such Google Terms of Service, including, but not limited to
all limitations and restrictions therein, You may not use the GMM service in
Your Application. You acknowledge and agree that use of the GMM Service in Your
Application will constitute Your acceptance of such Terms of Service.

Content and Materials:

3.3.16 Any master recordings and musical compositions embodied in Your
Application must be wholly-owned by You or licensed to You on a fully paid-up
basis and in a manner that will not require the payment of any fees, royalties
and/or sums by Apple to You or any third party. In addition, if Your Application
will be distributed outside of the United States, any master recordings and
musical compositions embodied in Your Application (a) must not fall within the
repertoire of any mechanical or performing/communication rights collecting or
licensing organization now or in the future and (b) if licensed, must be
exclusively licensed to You for Your Application by each applicable copyright
owner.

3.3.17 If Your Application includes or will include any other content, You must
either own all such content or have permission from the content owner to use it
in Your Application.

3.3.18 Applications may be rejected if they contain content or materials of any
kind (text, graphics, images, photographs, sounds, etc.) that in Apple’s
reasonable judgment may be found objectionable, for example, materials that may
be considered obscene, pornographic, or defamatory.

3.3.19 Applications must not contain any malware, malicious or harmful code,
program, or other internal component (e.g. computer viruses, trojan horses,
“backdoors”) which could damage, destroy, or adversely affect the Apple
Software, services, iOS Products or other software, firmware, hardware, data,
systems, services, or networks.

 

Program Agreement

 

9



--------------------------------------------------------------------------------

3.3.20 If Your Application includes any FOSS, You agree to comply with all
applicable FOSS licensing terms. You also agree not to use any FOSS in the
development of Your Application in such a way that would cause the non-FOSS
portions of the Apple Software to be subject to any FOSS licensing terms or
obligations.

3.3.21 Your Application may include promotional sweepstake or contest
functionality provided that You are the sole sponsor of the promotion and that
You and Your Application comply with any applicable laws and fulfill any
applicable registration requirements in the country or territory where You make
Your Application available and the promotion is open. You agree that You are
solely responsible for any promotion and any prize, and also agree to clearly
state in binding official rules for each promotion that Apple is not a sponsor
of, or responsible for conducting, the promotion.

3.3.22 Your Application may include a direct link to a page on Your web site
where you include the ability for an end user to make a charitable contribution,
provided that You comply with any applicable laws (which may include providing a
receipt), and fulfill any applicable regulation or registration requirements, in
the country or territory where You enable the charitable contribution to be
made. You also agree to clearly state that Apple is not the fundraiser.

In App Purchase API:

3.3.23 All use of the In App Purchase API must be in accordance with the terms
of this Agreement (including the Program Requirements) and Attachment 2
(Additional Terms for Use of the In App Purchase API).

Advertising API:

3.3.24 If You choose to use the Advertising API in Your Application, then You
must enter into a separate written agreement with Apple and/or an Apple
Subsidiary before any distribution of Your Licensed Application that uses the
Advertising API may take place via the App Store.

iOS Accessories:

3.3.25 Your Application may interface, communicate, or otherwise interoperate
with or control an iOS Accessory (as defined above) through Bluetooth or Apple’s
30-pin dock connector only if (i) such iOS Accessory is licensed under Apple’s
MFi Licensing Program at the time that You initially submit Your Application,
(ii) the MFi Licensee has added Your Application to a list of those approved for
interoperability with their iOS Accessory, and (iii) the MFi Licensee has
received approval from the Apple MFi Licensing Program for such addition.

Regulatory Compliance for Health, Medical and Related Apps:

3.3.26 You will fulfill any applicable regulatory requirements, including full
compliance with all applicable laws, regulations, and policies related to the
manufacturing, marketing, sale and distribution of Your Application in the
United States, and in particular the requirements of the U.S. Food and Drug
Administration (“FDA”), and the laws, regulations and policies of any other
applicable regulatory bodies in any countries or territories where You use or
make Your Application available. However, You agree that you will not seek any
regulatory marketing permissions or make any determinations that may result in
any Apple products being deemed regulated or that may impose any obligations or
limitations on Apple. By submitting Your Application to Apple for selection for
distribution via the App Store, You represent and warrant that You are in full
compliance with any applicable laws, regulations, and policies, including but
not limited to all FDA laws, regulations and policies, related to the
manufacturing, marketing, sale and distribution of Your Application in the
United States, as well as in other countries or territories where You plan to
make Your Application available via the App Store. You also represent and
warrant that You will market Your Application only for its cleared or approved
intended use/indication for use, and only in strict compliance with applicable
regulatory requirements. Upon

 

Program Agreement

 

10



--------------------------------------------------------------------------------

Apple’s request, You agree to promptly provide any such clearance documentation
to support the marketing of Your Application. You agree to promptly notify Apple
in accordance with the procedures set forth in Section 15.6 of any complaints or
threats of complaints regarding Your Application in relation to any such
regulatory requirements, in which case Apple may remove Your Application from
the App Store.

Cellular Network:

3.3.27 If an Application requires or will have access to the cellular network,
then additionally such Application:

• Must comply with Apple’s best practices and other guidelines on how
Applications should access and use the cellular network; and

• Must not in Apple’s reasonable judgment excessively use or unduly burden
network capacity or bandwidth.

3.3.28 Because some mobile network operators may prohibit or restrict the use of
Voice over Internet Protocol (VoIP) functionality over their network, such as
the use of VoIP telephony over a cellular network, and may also impose
additional fees, or other charges in connection with VoIP, You agree to inform
end users, prior to purchase, to check the terms of agreement with their
operator, for example, by providing such notice in the marketing text that You
provide accompanying Your Application on the App Store. In addition, if Your
Application allows end users to send SMS messages, then You must inform the end
user, prior to use of such functionality, that standard text messaging rates or
other carrier charges may apply to such use.

APN (Apple Push Notification service) and Local Notifications:

3.3.29 All use of Push Notifications via the APN or Local Notifications must be
in accordance with the terms of this Agreement (including the Program
Requirements) and Attachment 1 (Additional Terms for Apple Push Notification
service and Local Notifications).

Game Center:

3.3.30 All use of the Game Center must be in accordance with the terms of this
Agreement (including the Program Requirements) and Attachment 3 (Additional
Terms for the Game Center).

Additional Services:

3.3.31 From time to time, Apple may provide access to additional services for
You to use in connection with Your Applications. Some of these additional
services may be subject to separate terms and conditions in addition to this
Agreement. If You elect to use such services, Your usage will also be subject to
those separate terms and conditions. In addition, such services may not be
available in all languages or in all countries. Apple makes no representation
that such services are appropriate or available for use in any particular
location. To the extent You choose to access such services, You do so at Your
own initiative and are responsible for compliance with any applicable laws,
including but not limited to applicable local laws. Certain services made
accessible to You through the Apple Software may be provided by third parties.
You acknowledge that Apple will not have any liability or responsibility to You
or any other person (including to any end user) for any third-party services or
for any Apple services. Apple and its licensors reserve the right to change,
suspend, remove, or disable access to any services at any time. In no event will
Apple be liable for the removal of or disabling of access to any such services.

 

Program Agreement

 

11



--------------------------------------------------------------------------------

4. Changes to Program Requirements or Terms

Apple may change the Program Requirements or the terms of this Agreement at any
time. New or modified Program Requirements will not retroactively apply to
Applications already in distribution. In order to continue using the Apple
Software or any services, You must accept and agree to the new Program
Requirements and/or new terms of this Agreement. If You do not agree to new
Program Requirements or new terms, Your use of the Apple Software and any
services will be suspended or terminated by Apple. You agree that Your
acceptance of such new Agreement terms or Program Requirements may be signified
electronically, including without limitation, by Your checking a box or clicking
on an “agree” or similar button. Nothing in this Section shall affect Apple’s
rights under Section 8 below.

5. Digital Signing of Applications; Restrictions on Certificates

All Applications must be signed with an Apple-issued certificate in order to be
installed on Registered Devices. During the Term of this Agreement, You may
obtain development-related digital certificates from Apple, subject to a maximum
number as reasonably determined by Apple, that will allow Your Application to be
installed and tested on Authorized Test Devices. You may also obtain, during the
Term, one or more production digital certificates from Apple, subject to a
maximum number as reasonably determined by Apple, to be used for the sole
purpose of signing Your Application(s) prior to submission of Your Application
to Apple or limited distribution of Your Application for use on Registered
Devices.

In relation to this, You represent and warrant to Apple that: (a) You will not
take any action to interfere with the normal operation of any Apple-issued
digital certificates or Provisioning Profiles; (b) You are solely responsible
for preventing any unauthorized person from having access to Your digital
certificates and corresponding private keys and You will use best efforts to
safeguard Your digital certificates and corresponding private keys from
compromise; (c) You agree to immediately notify Apple in writing if You have any
reason to believe there has been a compromise of any of Your digital
certificates or corresponding private keys; (d) You will not provide or transfer
Apple-issued digital certificates provided under this Program to any third
party, nor use Your digital certificate to sign a third party’s application; and
(e) You will use Apple-issued certificates provided under this Program
exclusively for the purpose of signing Your Applications for testing, submission
to Apple and/or limited distribution for use on Registered Devices as
contemplated under this Program, and only in accordance with this Agreement.

You further represent and warrant to Apple that the licensing terms governing
Your Application, or governing any third party code or FOSS included in Your
Application, will be consistent with and not conflict with the digital signing
or content protection aspects of the Program or any of the terms, conditions or
requirements of the Program or this Agreement. In particular, such licensing
terms will not purport to require Apple (or its agents) to disclose or make
available any of the keys, authorization codes, methods, procedures, data or
other information related to the Security Solution, digital signing or digital
rights management mechanisms utilized as part of the Program. If You discover
any such inconsistency or conflict, You agree to immediately notify Apple of it
and will cooperate with Apple to resolve such matter. Apple may immediately
cease distribution of any affected Licensed Applications and refuse to accept
any subsequent Application submissions from You until such matter is resolved to
Apple’s reasonable satisfaction.

6. Application Submission and Selection

6.1 Submission to Apple

You may submit Your Application for consideration by Apple for distribution via
the App Store once You decide that Your Application has been adequately tested
and is complete. By submitting Your Application, You represent and warrant that
Your Application complies with the Documentation and Program Requirements then
in effect as well as with any additional guidelines that Apple may post on the
Program web portal. You further agree that You will not attempt to hide,
misrepresent or obscure any features, content, services or functionality in Your
submitted Applications from Apple’s review or otherwise hinder Apple from being
able to fully review such Applications. In addition, You agree to inform Apple
in writing through iTunes Connect if Your Application connects to a physical
device, including an iOS Accessory, and, if so, to disclose the means of such
connection (whether iAP, the headphone jack, or any other

 

Program Agreement

 

12



--------------------------------------------------------------------------------

communication protocol or standard) and identify at least one physical device
with which Your Application is designed to communicate. If requested by Apple,
You agree to provide access to or samples of any such devices at your expense
(samples will not be returned). You agree to cooperate with Apple in this
submission process and to answer questions and provide information and materials
reasonably requested by Apple regarding Your submitted Application, including
insurance information You may have relating to Your Application, the operation
of Your business, or Your obligations under this Agreement. Apple may require
You to carry certain levels of insurance for certain types of Applications and
name Apple as an additional insured.

If You make any changes to an Application (including to any functionality made
available through use of the In App Purchase API) after submission to Apple, You
must resubmit the Application to Apple. Similarly all bug fixes, updates,
upgrades, modifications, enhancements, supplements to, revisions, new releases
and new versions of Your Application must be submitted to Apple for review in
order for them to be considered for distribution via the App Store. Further, if
Your Application is accepted for distribution via the App Store, You agree that
Apple may use Your Application for the limited purpose of compatibility testing
of Your Application with the iOS, for finding and fixing bugs in the iOS and for
purposes of providing other information to You (e.g. crash logs).

6.2 Selection by Apple for Distribution

You understand and agree that Apple may, in its sole discretion:

(a) determine that Your Application does not meet all or any part of the
Documentation or Program Requirements then in effect;

(b) reject Your Application for distribution for any reason, even if Your
Application meets the Documentation and Program Requirements; or

(c) select and digitally sign Your Application for distribution via the App
Store.

Apple shall not be responsible for any costs, expenses, damages, losses
(including without limitation lost business opportunities or lost profits) or
other liabilities You may incur as a result of Your Application development, use
of this Apple Software, use of any services, or participation in the Program,
including without limitation the fact that Your Application may not be selected
for distribution via the App Store. You will be solely responsible for
developing Applications that are safe, free of defects in design and operation,
and comply with applicable laws and regulations. You will also be solely
responsible for any documentation and end user customer support and warranty of
Your Applications. The fact that Apple may have reviewed, tested, approved or
selected an Application will not relieve You of any of these responsibilities.

7. Distribution

Applications developed under this Agreement may be distributed in two ways:
(1) through the App Store, if selected by Apple, and (2) distribution for use on
a limited number of Registered Devices.

7.1 Delivery of Freely Available Licensed Applications via the App Store If Your
Application qualifies as a Licensed Application, it is eligible for delivery to
end users via the App Store by Apple and/or an Apple Subsidiary. If You would
like Apple and/or an Apple Subsidiary to deliver Your Licensed Application to
end users for free (no charge), then You appoint Apple and Apple Subsidiaries as
Your legal agent pursuant to the terms of Schedule 1, for Licensed Applications
designated by You as free of charge applications.

If Your Application qualifies as a Licensed Application and You intend to charge
end users a fee of any kind for Your Licensed Application or within Your
Licensed Application through the use of the In App Purchase API, You must enter
into a separate agreement (Schedule 2) with, and provided by, Apple and/or an
Apple Subsidiary before any such commercial distribution of Your Licensed
Application may take place via the App Store or before any such commercial
delivery of additional content, functionality or services may be made available
through the use of the In App Purchase API in Your Licensed Application. To the
extent that You enter (or have previously entered) into Schedule 2 with Apple
and/or an Apple Subsidiary, the terms of Schedule 2 will be deemed incorporated
into this Agreement by this reference.

 

Program Agreement

 

13



--------------------------------------------------------------------------------

7.2 Distribution on Registered Devices (Ad Hoc Distribution)

Subject to the terms and conditions of this Agreement, You may also distribute
Your Applications to individuals within Your company, organization, educational
institution, group, or who are otherwise affiliated with You for use solely on a
limited number of Registered Devices (as specified on the Program web portal),
if Your Application has been digitally signed using Your Apple-issued digital
certificate as described in this Agreement. By distributing Your Application in
this manner, You represent and warrant to Apple that Your Application complies
with the Documentation and Program Requirements then in effect and You agree to
cooperate with Apple and to answer questions and provide information about Your
Application, as reasonably requested by Apple.

You also agree to be solely responsible for determining which individuals within
Your company, organization, educational institution or affiliated group should
have access to and use of Your Applications and Registered Devices, and for
managing such Registered Devices. Apple shall not be responsible for any costs,
expenses, damages, losses (including without limitation lost business
opportunities or lost profits) or other liabilities You may incur as a result of
distributing Your Applications in this manner, or for Your failure to adequately
manage, limit or otherwise control the access to and use of Your Applications
and Registered Devices.

You will be responsible for attaching or otherwise including, at Your
discretion, any relevant usage terms with Your Applications. Apple will not be
responsible for any violations of Your usage terms. You will be solely
responsible for all user assistance, warranty and support of Your Applications.

7.3 No Other Distribution Authorized Under this Agreement

Except for the distribution of freely available Licensed Applications and the
distribution of Applications for use on Registered Devices as set forth in
Sections 7.1 and 7.2 above, no other distribution of programs or applications
developed using the Apple Software is authorized or permitted hereunder. In the
absence of a separate agreement with Apple, You agree not to distribute Your
Application to third parties via other distribution methods or to enable or
permit others to do so.

8. Revocation

You understand and agree that Apple may cease distribution of Your Licensed
Application(s) and/or Licensed Application Information or revoke the digital
certificate of any of Your Applications at any time. By way of example only,
Apple might choose to do this if at any time:

(a) Any of Your Provisioning Profiles, digital certificates or corresponding
private keys has been compromised or Apple has reason to believe that either has
been compromised;

(b) Apple has been notified or otherwise has reason to believe that Your
Application violates, misappropriates, or infringes the rights of a third party
or of Apple;

(c) Apple has reason to believe that Your Application contains malicious or
harmful code, malware, programs or other internal components (e.g. software
virus);

(d) Apple has reason to believe that Your Application damages, corrupts,
degrades, destroys or otherwise adversely affects the devices it operates on, or
any other software, firmware, hardware, data, systems, or networks accessed or
used by the Application;

(e) You breach any term or condition of this Agreement or the Registered Apple
Developer terms and conditions;

(f) Any information or documents provided by You to Apple for the purpose of
verifying Your identity or obtaining Provisioning Profiles or Apple-issued
digital certificates is false or inaccurate;

(g) Any representation, warranty or certification provided by You to Apple in
this Agreement is untrue or inaccurate;

(h) Apple is required by law, regulation or other governmental or court order to
take such action; (i) You request that Apple take such action in accordance with
Schedule 1;

 

(j) You misuse or overburden any services provided hereunder;

(k) You fail to renew this Agreement and pay the applicable renewal fee; or

(l) Apple has reason to believe that such action is prudent or necessary.

 

Program Agreement

 

14



--------------------------------------------------------------------------------

9. Program Fees

As consideration for the rights and licenses granted to You under this Agreement
and Your participation in the Program, You agree to pay Apple the requisite
annual program fees as set forth on the Program website. The fees are
non-refundable. Any taxes that may be levied on the Apple Software or Your use
of it shall be Your responsibility. Your program fees must be paid up and not in
arrears at the time You submit (or resubmit) Applications to Apple under this
Agreement, and Your continued use of the Program web portal is subject to Your
payment of such fees.

10. Confidentiality

10.1 Information Deemed Apple Confidential

You agree that all pre-release versions of the Apple Software (including
pre-release Documentation) and services, any terms and conditions contained
herein that disclose pre-release features of the Apple Software or services, and
the terms and conditions of Schedule 2 (available separately to cover
distribution of paid-for Licensed Applications via the App Store) will be deemed
“Apple Confidential Information”; provided however that upon the commercial
release of the Apple Software the terms and conditions that disclose pre-release
features of the Apple Software or services will no longer be confidential.
Notwithstanding the foregoing, Apple Confidential Information will not include:
(i) information that is generally and legitimately available to the public
through no fault or breach of Yours, (ii) information that is generally made
available to the public by Apple, (iii) information that is independently
developed by You without the use of any Apple Confidential Information,
(iv) information that was rightfully obtained from a third party who had the
right to transfer or disclose it to You without limitation, or (v) any FOSS
included in the Apple Software and accompanied by licensing terms that do not
impose confidentiality obligations on the use or disclosure of such FOSS.

10.2 Obligations Regarding Apple Confidential Information

You agree to protect Apple Confidential Information using at least the same
degree of care that You use to protect Your own confidential information of
similar importance, but no less than a reasonable degree of care. You agree to
use Apple Confidential Information solely for the purpose of exercising Your
rights and performing Your obligations under this Agreement and agree not to use
Apple Confidential Information for any other purpose, for Your own or any third
party’s benefit, without Apple’s prior written consent. You further agree not to
disclose or disseminate Apple Confidential Information to anyone other than:
(i) those of Your employees and contractors, or those of Your faculty and staff
if You are an educational institution, who have a need to know and who are bound
by a written agreement that prohibits unauthorized use or disclosure of the
Apple Confidential Information; or (ii) except as otherwise agreed or permitted
in writing by Apple. You may disclose Apple Confidential Information to the
extent required by law, provided that You take reasonable steps to notify Apple
of such requirement before disclosing the Apple Confidential Information and to
obtain protective treatment of the Apple Confidential Information. You
acknowledge that damages for improper disclosure of Apple Confidential
Information may be irreparable; therefore, Apple is entitled to seek equitable
relief, including injunction and preliminary injunction, in addition to all
other remedies.

10.3 Information Submitted to Apple Not Deemed Confidential

Apple works with many application and software developers and some of their
products may be similar to or compete with Your Applications. Apple may also be
developing its own similar or competing applications and products or may decide
to do so in the future. To avoid potential misunderstandings, Apple cannot
agree, and expressly disclaims, any confidentiality obligations or use
restrictions, express or implied, with respect to any information that You may
provide in connection with this Agreement or the Program, including information
about Your Application, Licensed Application Information and metadata (such
disclosures will be referred to as “Licensee

 

Program Agreement

 

15



--------------------------------------------------------------------------------

Disclosures”). You agree that any such Licensee Disclosures will be
non-confidential. Apple will be free to use and disclose any Licensee
Disclosures on an unrestricted basis without notifying or compensating You. You
release Apple from all liability and obligations that may arise from the
receipt, review, use, or disclosure of any portion of any Licensee Disclosures.
Any physical materials You submit to Apple will become Apple property and Apple
will have no obligation to return those materials to You or to certify their
destruction.

10.4 Press Releases and Other Publicity

You may not issue any press releases or make any other public statements
regarding this Agreement, its terms and conditions, or the relationship of the
parties without Apple’s express prior written approval, which may be withheld at
Apple’s discretion.

11. Indemnification

To the extent permitted by applicable law, You agree to indemnify and hold
harmless, and upon Apple’s request, defend, Apple, its directors, officers,
employees, independent contractors and agents (each an “Apple Indemnified
Party”) from any and all claims, losses, liabilities, damages, taxes, expenses
and costs, including without limitation, attorneys’ fees and court costs
(collectively, “Losses”), incurred by an Apple Indemnified Party and arising
from or related to any of the following: (i) Your breach of any certification,
covenant, obligation, representation or warranty in this Agreement, including
Schedule 2 (if applicable); (ii) any claims that Your Application or the
distribution, sale, offer for sale, use or importation of Your Application
(whether alone or as an essential part of a combination), Licensed Application
Information or metadata, violate or infringe any third party intellectual
property or proprietary rights; (iii) Your breach of any of Your obligations
under the EULA (as defined in Schedule 1 or Schedule 2 (if applicable)) for Your
Licensed Application; (iv) Apple’s permitted use, promotion or delivery of Your
Licensed Application, Licensed Application Information, metadata, related
trademarks and logos, or images and other materials that You provide to Apple
under this Agreement, including Schedule 2 (if applicable); or (vi) Your use of
the Apple Software or services, Your Application, Licensed Application
Information, metadata, Registered Devices, or Your development and distribution
of any Application.

You acknowledge that neither the Apple Software nor any services are intended
for use in the development of Applications in which errors or inaccuracies in
the content, functionality, services, data or information provided by the
Application or the failure of the Application, could lead to death, personal
injury, or severe physical or environmental damage, and, to the extent permitted
by law, You hereby agree to indemnify, defend and hold harmless each Apple
Indemnified Party from any Losses incurred by such Apple Indemnified Party by
reason of any such use.

In no event may You enter into any settlement or like agreement with a third
party that affects Apple’s rights or binds Apple in any way, without the prior
written consent of Apple.

12. Term and Termination

12.1 Term

The Term of this Agreement shall extend until the one (1) year anniversary of
the original activation date of Your Program account (“Effective Date”).
Thereafter, subject to Your payment of annual renewal fees and compliance with
the terms of this Agreement, the Term will automatically renew for successive
one (1) year terms, unless sooner terminated in accordance with this Agreement.

12.2 Termination

This Agreement and all rights and licenses granted by Apple hereunder and any
services provided hereunder will terminate, effective immediately upon notice
from Apple:

(a) if You or any of Your Authorized Developers fail to comply with any term of
this Agreement other than those contained in Section 10 (Confidentiality) and
fail to cure such breach within 30 days after becoming aware of or receiving
notice of such breach;

(b) if You or any of Your Authorized Developers fail to comply with the terms of
Section 10;

(c) in the event of the circumstances described in the subsection entitled
“Severability” below;

 

Program Agreement

 

16



--------------------------------------------------------------------------------

(d) if You, at any time during the Term, commence an action for patent
infringement against Apple;

(e) if You become insolvent, fail to pay Your debts when due, dissolve or cease
to do business, file for bankruptcy, or have filed against You a petition in
bankruptcy; or

(f) if You engage, or encourage others to engage, in any misleading, fraudulent,
improper, unlawful or dishonest act relating to this Agreement, including, but
not limited to, misrepresenting the nature of Your submitted Application (e.g.,
hiding or trying to hide functionality from Apple’s review, falsifying consumer
reviews for Your Application, etc.).

Apple may also terminate this Agreement, or suspend Your rights to use the Apple
Software or services, if You fail to accept any new Program Requirements or
Agreement terms as described in Section 4.

Either party may terminate this Agreement for its convenience, for any reason or
no reason, effective 30 days after providing the other party with written notice
of its intent to terminate.

12.3 Effect of Termination

Upon the termination of this Agreement for any reason, You agree to immediately
cease all use of the Apple Software and services and erase and destroy all
copies, full or partial, of the Apple Software and any information pertaining to
the services (including Your Push Application ID) and all copies of Apple
Confidential Information in Your and Your Authorized Developers’ possession or
control. At Apple’s request, You agree to provide written certification of such
destruction to Apple. Upon the expiration of the Delivery Period defined and set
forth in Schedule 1, all Licensed Applications and Licensed Application
Information in Apple’s possession or control shall be deleted or destroyed
within a reasonable time thereafter, excluding any archival copies maintained in
accordance with Apple’s standard business practices or required to be maintained
by applicable law, rule or regulation. The following provisions shall survive
any termination of this Agreement: Sections 1, 2.5, 2.6, 3.1(d), 3.1(e), 3.1(f),
3.2(d), 3.2(e), 3.2(f), 3.2(g), 3.3, 5 (second and third paragraphs), 6.1, 6.2,
7.1 (Schedule 1 for the Delivery Period), 7.3, 8, and 10 through 15 inclusive;
within Attachment 1, the third sentence of Section 1.1, Section 2, the second
and third sentences of Section 3, Section 4, the second and third sentences of
Section 5, and Section 7; within Attachment 2, Sections 1.3, 2, 3, 4, 5, the
second and third sentence of 6, 7, and 8; and within Attachment 3, Section 1, 2
(except the second sentence of Section 2.1), 3 and 5. For the avoidance of
doubt, upon any termination of this Agreement, You may not make available any
content, functionality, or services through the use of the In App Purchase API.
Apple will not be liable for compensation, indemnity, or damages of any sort as
a result of terminating this Agreement in accordance with its terms, and
termination of this Agreement will be without prejudice to any other right or
remedy Apple may have, now or in the future.

13. NO WARRANTY

The Apple Software may contain inaccuracies or errors that could cause failures
or loss of data and it may be incomplete. Apple or its licensors may provide or
make available through the Apple Software or as part of the Program, certain
web-based applications, certificate-issuance services, App Store services or
other services for Your use (collectively the “Services” for purposes of this
Section 13 and 14). Apple and its licensors reserve the right to change,
suspend, remove, or disable access to any Services at any time without notice.
In no event will Apple or its licensors be liable for the removal of or
disabling of access to any such Services. Apple or its licensors may also impose
limits on the use of or access to certain Services, in any case and without
notice or liability. YOU EXPRESSLY ACKNOWLEDGE AND AGREE THAT USE OF THE APPLE
SOFTWARE, SECURITY SOLUTION, SERVICE-RELATED SOFTWARE AND ANY SERVICES IS AT
YOUR SOLE RISK AND THAT THE ENTIRE RISK AS TO SATISFACTORY QUALITY, PERFORMANCE,
ACCURACY AND EFFORT IS WITH YOU. THE APPLE SOFTWARE, SECURITY SOLUTION,
SERVICE-RELATED SOFTWARE AND ANY SERVICES ARE PROVIDED “AS IS” AND “AS
AVAILABLE”, WITH ALL FAULTS AND WITHOUT WARRANTY OF ANY KIND, AND APPLE, APPLE’S
AGENTS AND APPLE’S LICENSORS (COLLECTIVELY REFERRED TO AS “APPLE” FOR THE
PURPOSES OF SECTIONS 13 AND 14) HEREBY

 

Program Agreement

 

17



--------------------------------------------------------------------------------

DISCLAIM ALL WARRANTIES AND CONDITIONS WITH RESPECT TO THE APPLE SOFTWARE,
SECURITY SOLUTION, SERVICE-RELATED SOFTWARE AND SERVICES, EITHER EXPRESS,
IMPLIED OR STATUTORY, INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTIES AND
CONDITIONS OF MERCHANTABILITY, SATISFACTORY QUALITY, FITNESS FOR A PARTICULAR
PURPOSE, ACCURACY, TIMELINESS, AND NON-INFRINGEMENT OF THIRD PARTY RIGHTS. APPLE
DOES NOT WARRANT AGAINST INTERFERENCE WITH YOUR ENJOYMENT OF THE APPLE SOFTWARE,
SERVICE-RELATED SOFTWARE OR SERVICES, THAT THE APPLE SOFTWARE, SECURITY
SOLUTION, SERVICE-RELATED SOFTWARE OR SERVICES WILL MEET YOUR REQUIREMENTS, THAT
THE OPERATION OF THE APPLE SOFTWARE, SECURITY SOLUTION, SERVICE-RELATED SOFTWARE
OR THE PROVISION OF SERVICES WILL BE UNINTERRUPTED, TIMELY, SECURE OR
ERROR-FREE, THAT DEFECTS OR ERRORS IN THE APPLE SOFTWARE, SECURITY SOLUTION,
SERVICE-RELATED SOFTWARE OR SERVICES WILL BE CORRECTED, OR THAT THE APPLE
SOFTWARE, SECURITY SOLUTION, SERVICE-RELATED SOFTWARE OR SERVICES WILL BE
COMPATIBLE WITH FUTURE APPLE PRODUCTS, SERVICES OR SOFTWARE, OR THAT ANY
INFORMATION STORED OR TRANSMITTED THROUGH ANY APPLE SOFTWARE, SERVICE-RELATED
SOFTWARE OR SERVICES WILL NOT BE LOST, CORRUPTED OR DAMAGED. NO ORAL OR WRITTEN
INFORMATION OR ADVICE GIVEN BY APPLE OR AN APPLE AUTHORIZED REPRESENTATIVE WILL
CREATE A WARRANTY NOT EXPRESSLY STATED IN THIS AGREEMENT. SHOULD THE APPLE
SOFTWARE, SECURITY SOLUTION, SERVICE-RELATED SOFTWARE OR SERVICES PROVE
DEFECTIVE, YOU ASSUME THE ENTIRE COST OF ALL NECESSARY SERVICING, REPAIR OR
CORRECTION. Location data provided by any Services is for basic navigational
purposes only and is not intended to be relied upon in situations where precise
location information is needed or where erroneous, inaccurate or incomplete
location data may lead to death, personal injury, property or environmental
damage. Neither Apple nor any of its licensors guarantees the availability,
accuracy, completeness, reliability, or timeliness of location data or any other
data or information displayed by any Services.

14. LIMITATION OF LIABILITY

TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, IN NO EVENT WILL APPLE BE LIABLE
FOR PERSONAL INJURY, OR ANY INCIDENTAL, SPECIAL, INDIRECT, CONSEQUENTIAL OR
PUNITIVE DAMAGES WHATSOEVER, INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF
PROFITS, LOSS OF DATA, BUSINESS INTERRUPTION OR ANY OTHER COMMERCIAL DAMAGES OR
LOSSES, ARISING OUT OF OR RELATED TO THIS AGREEMENT, YOUR USE OR INABILITY TO
USE THE APPLE SOFTWARE, SECURITY SOLUTION OR SERVICES, OR Your DEVELOPMENT
EFFORTS OR PARTICIPATION IN THE PROGRAM, HOWEVER CAUSED, WHETHER UNDER A THEORY
OF CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE), PRODUCTS LIABILITY, OR
OTHERWISE, EVEN IF APPLE HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES,
AND NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY REMEDY. In no event
shall Apple’s total liability to You under this Agreement for all damages (other
than as may be required by applicable law in cases involving personal injury)
exceed the amount of fifty dollars ($50.00).

15. General Legal Terms

15.1 Third Party Notices. Portions of the Apple Software or services may utilize
or include third party software and other copyrighted material.
Acknowledgements, licensing terms and disclaimers for such material are
contained in the electronic documentation for the Apple Software and services,
and Your use of such material is governed by their respective terms.

15.2 Consent to Collection and Use of Non-Personal Data. You agree that Apple
and its subsidiaries may collect and use technical and related information,
including but not limited to information about Your Applications, computer,
system software, other software and peripherals,

 

Program Agreement

 

18



--------------------------------------------------------------------------------

that is gathered periodically to facilitate the provision of software updates
and other services to You (if any) related to the Apple Software, and to verify
compliance with the terms of this Agreement. Apple may use this information, as
long as it is in a form that does not personally identify You, to improve the
Apple Software, our products or to provide services or technologies to You and
our customers.

15.3 Assignment. This Agreement may not be assigned, nor may any of Your
obligations under this Agreement be delegated, in whole or in part, by You by
operation of law, merger, or any other means without Apple’s express prior
written consent and any attempted assignment without such consent will be null
and void.

15.4 Relationship of Parties. Except for the agency appointment as specifically
set forth in Schedule 1 (if applicable), this Agreement will not be construed as
creating any other agency relationship, or a partnership, joint venture,
fiduciary duty, or any other form of legal association between You and Apple,
and You will not represent to the contrary, whether expressly, by implication,
appearance or otherwise. This Agreement is not for the benefit of any third
parties.

15.5 Independent Development. Nothing in this Agreement will impair Apple’s
right to develop, acquire, license, market, promote, or distribute products or
technologies that perform the same or similar functions as, or otherwise compete
with, Applications, Licensed Applications or any other products or technologies
that You may develop, produce, market, or distribute.

15.6 Notices. Any notices relating to this Agreement shall be in writing.
Notices will be deemed given by Apple when sent to You at the email address or
mailing address You provided during the sign-up process. All notices to Apple
relating to this Agreement will be deemed given (a) when delivered personally,
(b) three business days after having been sent by commercial overnight carrier
with written proof of delivery, and (c) five business days after having been
sent by first class or certified mail, postage prepaid, to this Apple address:
iOS Developer Program Licensing, Apple Inc., 12545 Riata Vista Circle, MS
198-3SW, Austin, TX 78727, U.S.A. You consent to receive notices by email and
agree that any such notices that Apple sends You electronically will satisfy any
legal communication requirements. A party may change its email or mailing
address by giving the other written notice as described above.

15.7 Severability. If a court of competent jurisdiction finds any clause of this
Agreement to be unenforceable for any reason, that clause of this Agreement
shall be enforced to the maximum extent permissible so as to effect the intent
of the parties, and the remainder of this Agreement shall continue in full force
and effect. However, if applicable law prohibits or restricts You from fully and
specifically complying with, or appointing Apple and Apple Subsidiaries as Your
agent under, Schedule 1 or the Sections of this Agreement entitled “Internal Use
License and Restrictions”, “Your Obligations” or “Digital Signing of
Applications; Restrictions on Certificates”, or prevents the enforceability of
any of those Sections or Schedule 1, this Agreement will immediately terminate
and You must immediately discontinue any use of the Apple Software as described
in the Section entitled “Term and Termination.”

15.8 Waiver and Construction. Failure by Apple to enforce any provision of this
Agreement shall not be deemed a waiver of future enforcement of that or any
other provision. Any laws or regulations that provide that the language of a
contract will be construed against the drafter will not apply to this Agreement.
Section headings are for convenience only and are not to be considered in
construing or interpreting this Agreement.

15.9 Export Control. You may not use, export, re-export, import, sell or
transfer the Apple Software except as authorized by United States law, the laws
of the jurisdiction in which You obtained the Apple Software, and any other
applicable laws and regulations. In particular, but without limitation, the
Apple Software may not be exported or re-exported (a) into any U.S. embargoed
countries or (b) to anyone on the U.S. Treasury Department’s list of Specially
Designated Nationals or the U.S. Department of Commerce Denied Person’s List or
Entity List.

 

Program Agreement

 

19



--------------------------------------------------------------------------------

By using the Apple Software, You represent and warrant that You are not located
in any such country or on any such list. You also agree that You will not use
the Apple Software for any purposes prohibited by United States law, including,
without limitation, the development, design, manufacture or production of
nuclear, missiles, or chemical or biological weapons. You certify that
pre-release versions of the Apple Software will only be used for development and
testing purposes, and will not be rented, sold, leased, sublicensed, assigned,
or otherwise transferred. Further, You certify that You will not transfer or
export any product, process or service that is a direct product of such
pre-release Apple Software.

15.10 Government End Users. The Apple Software and Documentation are “Commercial
Items”, as that term is defined at 48 C.F.R. §2.101, consisting of “Commercial
Computer Software” and “Commercial Computer Software Documentation”, as such
terms are used in 48 C.F.R. §12.212 or 48 C.F.R. §227.7202, as applicable.
Consistent with 48 C.F.R. §12.212 or 48 C.F.R. §227.7202-1 through 227.7202-4,
as applicable, the Commercial Computer Software and Commercial Computer Software
Documentation are being licensed to U.S. Government end users (a) only as
Commercial Items and (b) with only those rights as are granted to all other end
users pursuant to the terms and conditions herein. Unpublished-rights reserved
under the copyright laws of the United States.

15.11 Dispute Resolution; Governing Law. Any litigation or other dispute
resolution between You and Apple arising out of or relating to this Agreement,
the Apple Software, or Your relationship with Apple will take place in the
Northern District of California, and You and Apple hereby consent to the
personal jurisdiction of and exclusive venue in the state and federal courts
within that District with respect any such litigation or dispute resolution.
This Agreement will be governed by and construed in accordance with the laws of
the United States and the State of California, except that body of California
law concerning conflicts of law.

Notwithstanding the foregoing, if You are an agency, instrumentality or
department of the federal government of the United States, then this Agreement
shall be governed in accordance with the laws of the United States of America,
and in the absence of applicable federal law, the laws of the State of
California will apply. Further, and notwithstanding anything to the contrary in
this Agreement (including but not limited to Section 11 (Indemnification)), all
claims, demands, complaints and disputes will be subject to the Contract
Disputes Act (41 U.S.C. §§601-613), the Tucker Act (28 U.S.C. § 1346(a) and §
1491), or the Federal Tort Claims Act (28 U.S.C. §§ 1346(b), 2401-2402,
2671-2672, 2674-2680), as applicable, or other applicable governing authority.

If You (as an entity entering into this Agreement) are a U.S. public and
accredited educational institution, then (a) this Agreement will be governed and
construed in accordance with the laws of the state (within the U.S.) in which
Your educational institution is domiciled, except that body of state law
concerning conflicts of law; and (b) any litigation or other dispute resolution
between You and Apple arising out of or relating to this Agreement, the Apple
Software, or Your relationship with Apple will take place in federal court
within the Northern District of California, and You and Apple hereby consent to
the personal jurisdiction of and exclusive venue of such District unless such
consent is expressly prohibited by the laws of the state in which Your
educational institution is domiciled.

This Agreement shall not be governed by the United Nations Convention on
Contracts for the International Sale of Goods, the application of which is
expressly excluded.

15.12 Entire Agreement; Governing Language. This Agreement constitutes the
entire agreement between the parties with respect to the use of the Apple
Software licensed hereunder and supersedes all prior understandings and
agreements regarding its subject matter, including the iOS SDK Agreement
(clickwrap) accompanying the SDK. This Agreement may be modified only: (a) by a
written amendment signed by both parties, or (b) to the extent expressly
permitted by this Agreement (for example, by Apple by written or email notice to
You). Any translation of this Agreement is done for local requirements and in
the event of a dispute between the English and any non-English version, the
English version of this Agreement shall govern. If You are located in the
province of Quebec, Canada, the following clause applies: The parties hereby
confirm that they have requested that this Agreement and all related documents
be drafted in English. Les parties ont exigé que le présent contrat et tous les
documents connexes soient rédigés en anglais.

 

Program Agreement

 

20



--------------------------------------------------------------------------------

Attachment 1

(to the Agreement)

Additional Terms for Apple Push Notification service and Local Notifications

The following terms are in addition to the terms of the Agreement and apply to
any use of the APN (Apple Push Notification service) in Your Application or the
delivery of Local Notifications to Your Application:

1. Use of the APN and Local Notifications

1.1 Your Application may only access the APN via the APN API and only if You
have been assigned a Push Application ID by Apple. You agree not to share your
Push Application ID with any third party. You understand that Your Application
will not be permitted to access or use the APN after expiration or termination
of Your Agreement.

1.2 You are only permitted to use the APN and the APN APIs for the purpose of
sending Push Notifications to Your Application on an iOS Product as expressly
permitted by the Agreement (including but not limited to this Attachment 1) and
the APN Documentation, and You must only do so in accordance with all applicable
laws and regulations (including all intellectual property laws). You further
agree that You must disclose to Apple any use of the APN as part of the
submission process for Your Application.

1.3 You understand that before You send an end user any Push Notifications
through the APN, the end user must provide consent to receive such
Notifications. You agree not to disable, override or otherwise interfere with
any Apple-implemented consent panels or any Apple system preferences for
enabling or disabling Notifications functionality. If the end user’s consent to
receive Push Notifications is denied or later withdrawn, You may not send the
end user Push Notifications.

2. Additional Requirements

2.1 You may not use the APN or Local Notifications for the purpose of sending
unsolicited messages to end users or for the purpose of phishing or spamming,
including, but not limited to, engaging in any types of activities that violate
anti-spamming laws and regulations, or that are otherwise improper,
inappropriate or illegal.

2.2 You may not use the APN or Local Notifications for the purposes of
advertising, product promotion, or direct marketing of any kind (e.g.
up-selling, cross-selling, etc.), including, but not limited to, sending any
messages to promote the use of Your Application or advertise the availability of
new features or versions.

2.3 You may not excessively use the overall network capacity or bandwidth of the
APN, or unduly burden an iOS Product with excessive Push Notifications or Local
Notifications, as may be determined by Apple in its reasonable discretion. In
addition, You agree not to harm or interfere with Apple’s networks or servers,
or any third party servers or networks connected to the APN, or otherwise
disrupt other developers’ use of the APN.

2.4 You may not use the APN or Local Notifications to send material that
contains any obscene, pornographic, offensive or defamatory content or materials
of any kind (text, graphics, images, photographs, sounds, etc.), or other
content or materials that in Apple’s reasonable judgment may be found
objectionable by the end user of Your Application.

2.5 You may not transmit, store or otherwise make available any material that
contains viruses or any other computer code, files or programs that may harm,
disrupt or limit the normal operation of the APN or an iOS Product, and You
agree not to disable, spoof, hack or otherwise interfere with any security,
digital signing, verification or authentication mechanisms that are incorporated
in or used by the APN, or enable others to do so.

 

Program Agreement

 

21



--------------------------------------------------------------------------------

3. Delivery by the APN or via Local Notifications

You understand and agree that in order to provide the APN and make Your Push
Notifications available on iOS Products, Apple may transmit Your Push
Notifications across various public networks, in various media, and modify or
change Your Push Notifications to comply with the technical and other
requirements for connecting to networks or devices. You acknowledge and agree
that the APN is not, and is not intended to be, a guaranteed or secure delivery
service, and You shall not use or rely upon it as such. Further, as a condition
to using the APN or delivering Local Notifications, You agree not to transmit
sensitive personal or confidential information belonging to an individual (e.g.
a social security number, financial account or transactional information, or any
information where the individual may have a reasonable expectation of secure
transmission) as part of any such Notification, and You agree to comply with any
applicable notice or consent requirements with respect to any collection,
transmission, maintenance, processing or use of an end user’s personal
information.

4. Your Acknowledgements

You acknowledge and agree that:

4.1 Apple may at any time, and from time to time, with or without prior notice
to You (a) modify the APN, including changing or removing any feature or
functionality, or (b) modify, deprecate, reissue or republish the APN APIs. You
understand that any such modifications may require You to change or update Your
Applications at Your own cost. Apple has no express or implied obligation to
provide, or continue to provide, the APN and may suspend or discontinue all or
any portion of the APN at any time. Apple shall not be liable for any losses,
damages or costs of any kind incurred by You or any other party arising out of
or related to any such service suspension or discontinuation or any such
modification of the APN or APN APIs.

4.2 The APN is not available in all languages or in all countries and Apple
makes no representation that the APN is appropriate or available for use in any
particular location. To the extent You choose to access and use the APN, You do
so at Your own initiative and are responsible for compliance with any applicable
laws, including but not limited to any local laws.

4.3 Apple provides the APN to You for Your use with Your Application, and does
not provide the APN directly to any end user. You acknowledge and agree that any
Push Notifications are sent by You, not Apple, to the end user of Your
Application, and You are solely liable and responsible for any data or content
transmitted therein and for any use of the APN in Your Application. Further, You
acknowledge and agree that any Local Notifications are sent by You, not Apple,
to the end user of Your Application, and You are solely liable and responsible
for any data or content transmitted therein.

4.4 Apple makes no guarantees to You in relation to the availability or uptime
of the APN and is not obligated to provide any maintenance, technical or other
support for the APN.

4.5 Apple reserves the right to remove Your access to the APN or revoke Your
Push Application ID at any time in its sole discretion.

4.6 Apple may monitor and collect information (including but not limited to
technical and diagnostic information) about Your usage of the APN to aid Apple
in improving the APN and other Apple products or services and to verify Your
compliance with this Agreement; provided however that Apple will not access or
disclose the content of any Push Notification unless Apple has a good faith
belief that such access or disclosure is reasonably necessary to: (a) comply
with legal process or request; (b) enforce the terms of this Agreement,
including investigation of any potential violation hereof; (c) detect, prevent
or otherwise address security, fraud or technical issues; or (d) protect the
rights, property or safety of Apple, its developers, customers or the public as
required or permitted by law.

5. Third Party Service Providers

You are permitted to employ or retain a third party (“Service Provider”) to
assist You in accessing and using the APN in Your Applications including, but
not limited to, engaging any such Service Provider to maintain and administer
Your Applications’ servers on Your behalf, provided any such Service Provider’s
access to and use of the APN is only done on Your behalf in providing such
services to You for Your Application and in accordance with these terms, and is
subject to a

 

Program Agreement

 

22



--------------------------------------------------------------------------------

binding written agreement between You and the Service Provider with terms at
least as restrictive and protective of Apple as those set forth herein,
including, but not limited to, confidentiality for pre-release versions of the
APN and indemnity obligations to Apple. Any actions undertaken by any such
Service Provider in relation to Your Push Application and/or arising out of this
Agreement shall be deemed to have been taken by You, and You (in addition to the
Service Provider) shall be responsible to Apple for all such actions (or any
inactions), including but not limited to indemnifying Apple against any harm
caused by the Service Provider acting on Your behalf. In the event of any
actions or inactions that would constitute a violation of this Agreement or
otherwise cause any harm, Apple reserves the right to require You to change
Service Providers.

6. Changes to Attachment 1

Apple may change the terms of this Attachment 1 at any time by providing notice
to You. In order to continue using the APN, You must accept and agree to the new
terms of this Agreement or, if presented separately to You by Apple, to the new
terms for this Attachment 1. You agree that any new terms for Attachment 1
(whether agreed to separately by You or as part of the Program Agreement) will
be incorporated into the Program Agreement. If You do not agree to new terms of
this Agreement or Attachment 1, Your use of the APN will be suspended or
terminated by Apple. You agree that Your acceptance of such new Agreement terms
or revised Attachment 1 may be signified electronically, including without
limitation, by Your checking a box or clicking on an “agree” or similar button
which may be presented to You in a dialog box that is separate from this
Agreement.

7. Additional Liability Disclaimer

APPLE SHALL NOT BE LIABLE FOR ANY DAMAGES OR LOSSES ARISING FROM ANY
INTERRUPTIONS TO THE APN OR ANY USE OF NOTIFICATIONS, INCLUDING, BUT NOT LIMITED
TO, ANY POWER OUTAGES, SYSTEM FAILURES, NETWORK ATTACKS, SCHEDULED OR
UNSCHEDULED MAINTENANCE, OR OTHER INTERRUPTIONS. YOU ACKNOWLEDGE THAT THE
SERVICE IS NOT INTENDED OR SUITABLE FOR USE IN SITUATIONS OR ENVIRONMENTS WHERE
ERRORS, DELAYS, FAILURES OR INACCURACIES IN THE TRANSMISSION OF DATA OR
INFORMATION THROUGH THE SERVICE COULD LEAD TO DAMAGE OF ANY KIND INCLUDING BUT
NOT LIMITED TO, DEATH, PERSONAL INJURY, OR FINANCIAL, PHYSICAL, PROPERTY OR
ENVIRONMENTAL DAMAGE.

 

Program Agreement

 

23



--------------------------------------------------------------------------------

Attachment 2

(to the Agreement)

Additional Terms for Use of the In App Purchase API

The following terms are in addition to the terms of the Agreement and apply to
any use of the In App Purchase API in Your Application:

1. Use of the In App Purchase API

1.1 You may use the In App Purchase API only to enable end users to purchase
content, functionality, or services that You make available for use within Your
Application (e.g. digital books, additional game levels, access to a
turn-by-turn map service). You may not use the In App Purchase API to offer
goods or services to be used outside of Your Application.

1.2 You must submit to Apple for review and approval all content, functionality,
or services that You plan to provide through the use of the In App Purchase API
in accordance with these terms and the processes set forth in Section 6 of the
Agreement. For all submissions, You must provide the name, text description,
price, unique identifier number, and other information that Apple reasonably
requests (collectively, the “Submission Description”). Apple reserves the right
to review the actual content, functionality or service that has been described
in the Submission Descriptions at any time, including, but not limited to, in
the submission process and after approval of the Submission Description by
Apple. If You would like to provide additional content, functionality or
services through the In App Purchase API that are not described in Your
Submission Description, then You must first submit a new or updated Submission
Description for review and approval by Apple prior to making such items
available through the use of the In App Purchase API. Apple reserves the right
to withdraw its approval of content, functionality, or services previously
approved, and You agree to stop making any such content, functionality, or
services available for use within Your Application.

1.3 All content, functionality, and services offered through the In App Purchase
API are subject to the Program Requirements for Applications, and after such
content, services or functionality are added to a Licensed Application, they
will be deemed part of the Licensed Application and will be subject to all the
same obligations and requirements.

2. Additional Restrictions

2.1 You may not use the In App Purchase API to enable an end user to set up a
pre-paid account to be used for subsequent purchases of content, functionality,
or services, or otherwise create balances or credits that end users can redeem
or use to make purchases at a later time.

2.2 You may not enable end users to purchase Currency of any kind through the In
App Purchase API, including but not limited to any Currency for exchange,
gifting, redemption, transfer, trading or use in purchasing or obtaining
anything within or outside of Your Application. “Currency” means any form of
currency, points, credits, resources, content or other items or units recognized
by a group of individuals or entities as representing a particular value and
that can be transferred or circulated as a medium of exchange.

2.3 Content and services may be offered through the In App Purchase API on a
subscription basis (e.g., subscriptions to newspapers and magazines). Rentals of
content, services or functionality through the In App Purchase API are not
allowed (e.g., use of particular content may not be restricted to a
pre-determined, limited period of time).

Notwithstanding the provisions of Section 3.3.9 of the Agreement, if Your
Licensed Application is content based (e.g., magazines and newspapers) and
offered on a subscription basis, You may collect certain user data (e.g., user
name, email address, zip code), provided that You clearly and conspicuously
notify the user of Your privacy policy and that its terms will govern the ways
that You may use such information, and further provided that the user consents
to Your collection and use prior to gathering such data. You agree to maintain,
and strictly comply with the terms of, Your privacy policy.

 

Program Agreement

 

24



--------------------------------------------------------------------------------

2.4 You may not use the In App Purchase API to send any software updates to Your
Application or otherwise add any additional executable code to Your Application.
An In App Purchase item must either already exist in Your Application waiting to
be unlocked, be streamed to Your Application after the purchase transaction has
been completed, or be downloaded to Your Application solely as data after the
purchase transaction has been completed.

2.5 You may not use the In App Purchase API to deliver any items that contain
content or materials of any kind (text, graphics, images, photographs, sounds,
etc.) that in Apple’s reasonable judgment may be found objectionable, for
example, materials that may be considered obscene, pornographic, or defamatory.

2.6 With the exception of items of content that an end user consumes or uses up
within Your Application (e.g. poker chips or virtual supplies such as
construction materials) (a “Consumable”), any other content, functionality,
services or subscriptions purchased through the use of the In App Purchase API
must be made available to end users in accordance with the same usage rules as
Licensed Applications (e.g. any such content, services or functionality must be
available to all of the devices associated with an end user’s account). You will
be responsible for identifying Consumable items to Apple and for disclosing to
end users that Consumables will not be available for use on other devices.

3. Your Responsibilities

3.1 For each successfully completed transaction made using the In App Purchase
API, Apple will provide You with a transaction receipt. It is Your
responsibility to verify the validity of such receipt prior to the delivery of
any content, functionality, or services to an end user and Apple will not be
liable for Your failure to verify that any such transaction receipt came from
Apple.

3.2 Unless Apple provides You with user interface elements, You are responsible
for developing the user interface Your Application will display to end users for
purchases made through the In App Purchase API. You agree not to misrepresent,
falsely claim, mislead or engage in any unfair or deceptive acts or practices
regarding the promotion and sale of items through Your use of the In App
Purchase API, including, but not limited to, in the Licensed Application
Information and any metadata that You submit through iTunes Connect. You agree
to comply with all applicable laws and regulations, including those in any
jurisdictions in which you make content, functionality, services or
subscriptions available through the use of the In App Purchase API, including
but not limited to consumer laws and export regulations.

3.3 You are responsible for providing items purchased through the In App
Purchase API in a timely manner (i.e., promptly after Apple issues the
transaction receipt, except in cases where You have disclosed to Your end user
that the item will be made available at a later time) and for complying with all
applicable laws in connection therewith, including but not limited to, laws,
rules and regulations related to cancellation or delivery of ordered items. You
are responsible for maintaining Your own records for all such transactions.

3.4 You will not issue any refunds to end users of Your Application, and You
agree that Apple may issue refunds to end users in accordance with the terms of
Schedule 2.

4. Apple Services

4.1 From time to time, Apple may choose to offer additional services and
functionality relating to In App Purchase API transactions. Apple makes no
guarantees that the In App Purchase API or any related services will continue to
be made available to You or that they will meet Your requirements, be
uninterrupted, timely, secure or free from error, that any information that You
obtain from the In App Purchase API or any related services will be accurate or
reliable or that any defects will be corrected.

 

Program Agreement

 

25



--------------------------------------------------------------------------------

4.2 You understand that You will not be permitted to access or use the In App
Purchase API after expiration or termination of Your Agreement.

5. Your Acknowledgements

You acknowledge and agree that:

5.1 Apple may at any time, and from time to time, with or without prior notice
to You (a) modify the In App Purchase API, including changing or removing any
feature or functionality, or (b) modify, deprecate, reissue or republish the In
App Purchase API. You understand that any such modifications may require You to
change or update Your Applications at Your own cost in order to continue to use
the In App Purchase API. Apple has no express or implied obligation to provide,
or continue to provide, the In App Purchase API and may suspend or discontinue
all or any portion of thereof at any time. Apple shall not be liable for any
losses, damages or costs of any kind incurred by You or any other party arising
out of or related to any suspension, discontinuation or modification of the In
App Purchase API or any services related thereto.

5.2 Apple provides the In App Purchase API to You for Your use with Your
Application, and Apple is not responsible for providing or unlocking any
content, functionality, services or subscriptions that an end user purchases
through Your use of the In App Purchase API. You acknowledge and agree that any
such items are made available by You, not Apple, to the end user of Your
Application, and You are solely liable and responsible for purchased items and
for any such use of the In App Purchase API in Your Application.

5.3 Apple makes no guarantees to You in relation to the availability or uptime
of the In App Purchase API or any other services that Apple may provide to You
in connection therewith.

6. Third Party Service Providers

You are permitted to employ or retain a Service Provider to assist You in
delivery of content, functionality, services or subscriptions through the In App
Purchase API including, but not limited to, engaging any such Service Provider
to maintain and administer Your Applications’ servers on Your behalf, provided
any such Service Provider’s access to and use of the In App Purchase API is only
done on Your behalf in providing such services to You for Your Application and
in accordance with these terms, and is subject to a binding written agreement
between You and the Service Provider with terms at least as restrictive and
protective of Apple as those set forth herein, including, but not limited to,
confidentiality for pre-release versions of the Apple Software and indemnity
obligations to Apple. Any actions undertaken by any such Service Provider in
relation to Your Application, Your use of the In App Purchase API, and/or
arising out of this Agreement shall be deemed to have been taken by You, and You
(in addition to the Service Provider) shall be responsible to Apple for all such
actions (or any inactions), including but not limited to indemnifying Apple
against any harm caused by the Service Provider acting on Your behalf. In the
event of any actions or inactions that would constitute a violation of this
Agreement or otherwise cause any harm, Apple reserves the right to require You
to change Service Providers.

7. Use of Digital Certificates for In App Purchase

When an end user completes a purchase using the In App Purchase API in Your
Application, Apple will provide You with a transaction receipt signed with an
Apple-issued certificate. It is Your responsibility to verify that such
certificate and receipt were issued by Apple, as set forth in the Documentation.
You are solely responsible for Your decision to rely on any such certificates
and receipts. YOUR USE OF OR RELIANCE ON SUCH CERTIFICATES AND RECEIPTS IN
CONNECTION WITH THE IN APP PURCHASE API IS AT YOUR SOLE RISK. APPLE MAKES NO
WARRANTIES OR REPRESENTATIONS, EXPRESS OR IMPLIED, AS TO MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE, ACCURACY,

 

Program Agreement

 

26



--------------------------------------------------------------------------------

RELIABILITY, SECURITY, OR NON-INFRINGEMENT OF THIRD PARTY RIGHTS WITH RESPECT TO
SUCH DIGITAL CERTIFICATES AND RECEIPTS. You agree that You will only use such
receipts and certificates in accordance with the Documentation, and that You
will not interfere or tamper with the normal operation of such digital
certificates or receipts, including but not limited to any falsification or
other misuse.

8. Additional Liability Disclaimer

APPLE SHALL NOT BE LIABLE FOR ANY DAMAGES OR LOSSES ARISING FROM THE USE OF THE
IN APP PURCHASE API AND ANY RELATED SERVICES, INCLUDING, BUT NOT LIMITED TO,
(I) ANY LOSS OF PROFIT (WHETHER INCURRED DIRECTLY OR INDIRECTLY), ANY LOSS OF
GOODWILL OR BUSINESS REPUTATION, ANY LOSS OF DATA SUFFERED, OR OTHER INTANGIBLE
LOSS, (II) ANY CHANGES WHICH APPLE MAY MAKE TO THE IN APP PURCHASE API, OR FOR
ANY PERMANENT OR TEMPORARY CESSATION IN THE PROVISION OF THE IN APP PURCHASE API
OR ANY SERVICES (OR ANY FEATURES WITHIN THE SERVICES) PROVIDED THEREWITH, OR
(III) THE DELETION OF, CORRUPTION OF, OR FAILURE TO PROVIDE ANY DATA TRANSMITTED
BY OR THROUGH YOUR USE OF THE IN APP PURCHASE API OR SERVICES.

9. Changes to Attachment 2

Apple may change the terms of this Attachment 2 at any time by providing notice
to You. In order to continue using the In App Purchase API, You must accept and
agree to the new terms of this Agreement or, if presented separately to You by
Apple, to the new terms for this Attachment 2. You agree that any new terms for
Attachment 2 (whether agreed to separately by You or as part of the Program
Agreement) will be incorporated into the Program Agreement. If You do not agree
to the new terms of this Agreement or Attachment 2, Your use of the In App
Purchase API will be suspended or terminated by Apple. You agree that Your
acceptance of such new Agreement terms or revised Attachment 2 may be signified
electronically, including without limitation, by Your checking a box or clicking
on an “agree” or similar button which may be presented to You in a dialog box
that is separate from this Agreement.

 

Program Agreement

 

27



--------------------------------------------------------------------------------

Attachment 3

(to the Agreement)

Additional Terms for the Game Center

The following terms are in addition to the terms of the Agreement and apply to
any use of the Game Center service by You or Your Application; provided however
that You may only use confidential, pre-release versions of the Game Center
service for testing and development of Your Application and may not use such
pre-release service in Your Licensed Application or disclose it in any way until
it is publicly released by Apple.

1. Use of the Game Center service

1.1 You and Your Application may not connect to or use the Game Center service
in any way not expressly authorized by Apple. You agree to only use the Game
Center service in accordance with this Agreement (including this Attachment 3),
the Game Center Documentation and in accordance with all applicable laws. You
understand that neither You nor Your Application will be permitted to access or
use the Game Center service after expiration or termination of Your Agreement.

1.2 Apple may provide You with a unique identifier which is associated with an
end user’s alias as part of the Game Center service (the “Player ID”). You agree
to not display the Player ID to the end user or to any third party, and You
agree to only use the Player ID for differentiation of end users in connection
with Your Application’s use of the Game Center. You agree not to reverse
look-up, trace, relate, associate, mine, harvest, or otherwise exploit the
Player ID, aliases or other data or information provided by the Game Center
service, except to the extent expressly permitted herein. For example, You will
not attempt to determine the real identity of an end user.

1.3 You will only use information provided by the Game Center service as
necessary for providing services and functionality for Your Application. For
example, You will only use leaderboard scores within Your Application, and You
will not host or export any such information to a third party service. Further,
You agree not to transfer or copy any user information or data (whether
individually or in the aggregate) obtained through the Game Center service to a
third party except as necessary for providing services and functionality for
Your Application, and then only with express user consent and only if not
otherwise prohibited in this Agreement.

1.4 You will not attempt to gain (or enable others to gain) unauthorized use or
access to the Game Center service (or any part thereof) in any way, including
but not limited to obtaining information from the Game Center service using any
method not expressly permitted by Apple. For example, You may not use packet
sniffers to intercept any communications protocols from systems or networks
connected to the Game Center, scrape any data or user information from the Game
Center, or use any third party software to collect information through the Game
Center about players, game data, accounts, or service usage patterns.

2. Additional Restrictions

2.1 You agree not to harm or interfere with Apple’s networks or servers, or any
third party servers or networks connected to the Game Center service, or
otherwise disrupt other developers’ or end users’ use of the Game Center. You
agree that, except for testing and development purposes, You will not create
false accounts through the use of the Game Center service or otherwise use the
Game Center service to misrepresent information about You or Your Application in
a way that would interfere with an end users’ use of the Game Center service,
e.g., creating inflated high scores through the use of cheat codes or falsifying
the number of user accounts for Your Application.

2.2 You will not institute, assist, or enable any disruptions of the Game
Center, such as through a denial of service attack, through the use of an
automated process or service such as a spider, script, or bot, or through
exploiting any bug in the Game Center service or Apple Software. You agree not
to probe, test or scan for vulnerabilities in the Game Center service. You
further agree not to disable, spoof, hack, undermine or otherwise interfere with
any data protection, security, verification or authentication mechanisms that
are incorporated in or used by the Game Center service, or enable others to do
so.

 

Program Agreement

 

28



--------------------------------------------------------------------------------

2.3 You will not transmit, store or otherwise make available any material that
contains viruses or any other computer code, files or programs that may harm,
disrupt or limit the normal operation of the Game Center or an iOS Product.

2.4 You agree not to use any portion of the Game Center service for sending any
unsolicited messages to end users or for the purpose of poaching, phishing or
spamming of Game Center users. You will not reroute (or attempt to reroute)
users of the Game Center to another related service using any information You
obtain through the use of the Game Center service.

2.5 You shall not charge any fees to end users for access to the Game Center
service or for any data or information provided therein.

3. Your Acknowledgements

You acknowledge and agree that:

3.1 Apple may at any time, and from time to time, with or without prior notice
to You (a) modify the Game Center service, including changing or removing any
feature or functionality, or (b) modify, deprecate, reissue or republish the
Game Center APIs or related APIs. You understand that any such modifications may
require You to change or update Your Applications at Your own cost. Apple has no
express or implied obligation to provide, or continue to provide, the Game
Center service and may suspend or discontinue all or any portion of the Game
Center service at any time. Apple shall not be liable for any losses, damages or
costs of any kind incurred by You or any other party arising out of or related
to any such service suspension or discontinuation or any such modification of
the Game Center service or Game Center APIs.

3.2 As long as the Game Center service is a confidential, pre-release service,
You will only allow it to be used for testing and development purposes by Your
Authorized Developers and only for use on Your Authorized Test Devices, and You
will not use any Game Center APIs in Your Licensed Applications. You agree to
restrict access to such Authorized Test Devices in accordance with the terms of
the Agreement.

3.3 Apple makes no guarantees to You in relation to the availability or uptime
of the Game Center service and is not obligated to provide any maintenance,
technical or other support for such service.

3.4 Apple reserves the right to remove Your access to the Game Center service at
any time in its sole discretion.

3.5 Apple may monitor and collect information (including but not limited to
technical and diagnostic information) about Your usage of the Game Center
service to aid Apple in improving the Game Center and other Apple products or
services and to verify Your compliance with this Agreement.

4. Changes to Attachment 3

Apple may change the terms of this Attachment 3 at any time by providing notice
to You. In order to continue using the Game Center, You must accept and agree to
the new terms of this Agreement or, if presented separately to You by Apple, to
the new terms for this Attachment 3. You agree that any new terms for Attachment
3 (whether agreed to separately by You or as part of the Program Agreement) will
be incorporated into the Program Agreement. If You do not agree to new terms of
this Agreement or Attachment 3, Your use of the Game Center will be suspended or
terminated by Apple. You agree that Your acceptance of such new Agreement terms
or revised Attachment 3 may be signified electronically, including without
limitation, by Your checking a box or clicking on an “agree” or similar button
which may be presented to You in a dialog box that is separate from this
Agreement.

 

Program Agreement

 

29



--------------------------------------------------------------------------------

5. Additional Liability Disclaimer

APPLE SHALL NOT BE LIABLE FOR ANY DAMAGES OR LOSSES ARISING FROM ANY
INTERRUPTIONS TO THE GAME CENTER OR ANY SYSTEM FAILURES, NETWORK ATTACKS,
SCHEDULED OR UNSCHEDULED MAINTENANCE, OR OTHER INTERRUPTIONS. YOU ACKNOWLEDGE
THAT THE SERVICE IS NOT INTENDED OR SUITABLE FOR USE IN SITUATIONS OR
ENVIRONMENTS WHERE ERRORS, DELAYS, FAILURES OR INACCURACIES IN THE SERVICE COULD
LEAD TO DAMAGE OF ANY KIND INCLUDING BUT NOT LIMITED TO, DEATH, PERSONAL INJURY,
OR FINANCIAL, PHYSICAL, PROPERTY OR ENVIRONMENTAL DAMAGE.

 

Program Agreement

 

30



--------------------------------------------------------------------------------

Schedule 1

1. Appointment of Agent

1.1 You hereby appoint Apple and Apple Subsidiaries (collectively “Apple”) as
Your worldwide agent for the delivery of the Licensed Applications to end-users,
during the Delivery Period. You hereby acknowledge that Apple will deliver the
Licensed Applications to end users in Apple’s own name, through one or more App
Stores, but for You and on Your behalf.

1.2 In furtherance of Apple’s appointment under Section 1.1 of this Schedule 1,
You hereby authorize and instruct Apple to:

(a) solicit and obtain orders on Your behalf for Licensed Applications from
end-users located in the countries You designate under Section 2.1 hereof;

(b) provide hosting services to You, in order to allow for the storage of, and
end-user access to, the Licensed Applications;

(c) make copies of, format, and otherwise prepare Licensed Applications for
acquisition and download by end-users, including adding the Security Solution;

(d) allow end-users to access copies of the Licensed Applications, so that
end-users may acquire from You and electronically download those Licensed
Applications, Licensed Application Information, and associated metadata to
end-users through one or more App Stores;

(e) use (i) screen shots and/or up to 30 second excerpts of the Licensed
Applications; (ii) trademarks and logos associated with the Licensed
Applications; and (iii) Licensed Application Information, for promotional
purposes in marketing materials and gift cards, excluding those portions of the
Licensed Applications, trademarks or logos, or Licensed Application Information
which You do not have the right to use for promotional purposes, and which You
identify in writing at the time that the Licensed Applications are delivered by
You to Apple under Section 2.1 of this Schedule 1, and use images and other
materials that You may provide to Apple, at Apple’s reasonable request, for
promotional purposes in marketing materials and gift cards; and

(f) otherwise use Licensed Applications, Licensed Application Information and
associated metadata as may be reasonably necessary in the delivery of the
Licensed Applications in accordance with this Schedule 1. You agree that no
royalty or other compensation is payable for the rights described above in
Section 1.2 of this Schedule 1.

1.3 The parties acknowledge and agree that their relationship under this
Schedule 1 is, and shall be, that of principal and agent, and that You, as
principal, are, and shall be, solely responsible for any and all claims and
liabilities involving or relating to, the Licensed Applications, as provided in
this Schedule 1. The parties acknowledge and agree that Your appointment of
Apple as its agent under this Schedule 1 is non-exclusive.

1.4 For purposes of this Schedule 1, the “Delivery Period” shall mean the period
beginning on the Effective Date of the Agreement, and expiring on the last day
of the Agreement or any renewal thereof; provided, however, that Apple’s
appointment as Your agent shall survive expiration of the Agreement for a
reasonable phase-out period not to exceed thirty (30) days.

1.5 All of the Licensed Applications delivered by You to Apple under Section 2.1
of this Schedule 1 shall be made available by Apple for download by end-users at
no charge. Apple shall have no duty to collect any fees for the Licensed
Applications for any end-user and shall have no payment obligation to You with
respect to any of those Licensed Applications under this Schedule 1. In the
event that You intend to charge end-users a fee for any Licensed Application,
You must enter (or have previously entered) into a separate agreement (Schedule
2) with Apple with respect to that Licensed Application.

 

Program Agreement

 

31



--------------------------------------------------------------------------------

2. Delivery of the Licensed Applications to Apple

2.1 You will deliver to Apple, at Your sole expense, using the iTunes Connect
site, the Licensed Applications, Licensed Application Information and associated
metadata, in a format and manner prescribed by Apple, as required for the
delivery of the Licensed Applications to end-users in accordance with this
Schedule 1. Metadata You deliver to Apple under this Schedule 1 will include:
(i) the title and version number of each of the Licensed Applications; (ii) the
countries You designate, in which You wish Apple to allow end-users to download
those Licensed Applications; (iii) any copyright or other intellectual property
rights notices; and (iv) Your end-user license agreement (“EULA”), if any, in
accordance with Section 3.2 of this Schedule 1.

2.2 All Licensed Applications will be delivered by You to Apple using software
tools, a secure FTP site address and/or such other delivery methods as
prescribed by Apple.

2.3 You hereby certify that all of the Licensed Applications You deliver to
Apple under this Schedule 1 are authorized for export from the United States to
each of the countries designated by You under Section 2.1 hereof, in accordance
with the requirements of the United States Export Administration Regulations, 15
C.F.R. Parts 730-774. Without limiting the generality of this Section 2.3, You
certify that (i) none of the Licensed Applications contains, uses or supports
any data encryption or cryptographic functions; or (ii) in the event that any
Licensed Application contains, uses or supports any such data encryption or
cryptographic functionality, You have qualified that Licensed Application for
export as a “mass market encryption item” in accordance with section
742.15(b)(2) of the Export Administration Regulations, and You will provide
Apple with a PDF copy of the mass market export classification ruling (CCATS)
issued by the United States Commerce Department, Bureau of Industry and Security
for that Licensed Application. For purposes of determining the proper export
classification and export control status of each Licensed Application, You
should consult the export compliance decision tree in the iTunes Connect tool.
You acknowledge that Apple is relying upon Your certification in this
Section 2.3 in allowing end-users to access and download the Licensed
Applications under this Schedule 1. Except as provided in this Section 2.3,
Apple will be responsible for compliance with the requirements of the Export
Administration Regulations in allowing end-users to access and download the
Licensed Applications under this Schedule 1.

3. Ownership and End-User Licensing

3.1 The parties acknowledge and agree that Apple shall not acquire any ownership
interest in or to any of the Licensed Applications or Licensed Applications
Information, and title, risk of loss, responsibility for, and control over the
Licensed Applications shall, at all times, remain with You. Apple may not use
any of the Licensed Applications or Licensed Application Information for any
purpose, or in any manner, except as specifically authorized in this Schedule 1.

3.2 You may deliver to Apple Your own EULA for any Licensed Application at the
time that You deliver that Licensed Application to Apple, in accordance with
Section 2.1 of this Schedule 1; provided, however, that Your EULA must include
and may not be inconsistent with the minimum terms and conditions specified on
Exhibit A to this Schedule 1 and must comply with all applicable laws in all
countries where You wish Apple to allow end-users to download that Licensed
Application. Apple shall allow each end-user to which Apple allows access to any
such Licensed Application to review Your EULA (if any) at the time that Apple
delivers that Licensed Application to that end-user, and Apple shall notify each
end-user that the end-user’s use of that Licensed Application is subject to the
terms and conditions of Your EULA (if any). In the event that You do not furnish
Your own EULA for any Licensed Application to Apple, You acknowledge and agree
that each end-user’s use of that Licensed Application shall be subject to
Apple’s standard EULA (which is part of the App Store Terms of Service).

3.3 You hereby acknowledge that the EULA for each of the Licensed Applications
is solely between You and the end-user and conforms to applicable law, and Apple
shall not be responsible for, and shall not have any liability whatsoever under,
any EULA or any breach by You or any end-user of any of the terms and conditions
of any EULA.

 

Program Agreement

 

32



--------------------------------------------------------------------------------

4. Content Restrictions and Software Rating

4.1 You represent and warrant that: (a) You have the right to enter into this
Agreement, to reproduce and distribute each of the Licensed Applications, and to
authorize Apple to permit end-users to download and use each of the Licensed
Applications through one or more App Stores; (b) none of the Licensed
Applications, or Apple’s or end-users’ permitted uses of those Licensed
Applications, violate or infringe any patent, copyright, trademark, trade secret
or other intellectual property or contractual rights of any other person, firm,
corporation or other entity; (c) each of the Licensed Applications is authorized
for distribution, sale and use in, export to, and import into each of the
countries designated by You under Section 2.1 of this Schedule 1, in accordance
with the laws and regulations of those countries and all applicable
export/import regulations; (d) none of the Licensed Applications contains any
obscene, offensive or other materials that are prohibited or restricted under
the laws or regulations of any of the countries You designate under Section 2.1
of this Schedule 1; and (e) all information You provide using the iTunes Connect
tool, including any information relating to the Licensed Applications, is
accurate and that, if any such information ceases to be accurate, You will
promptly update it to be accurate using the iTunes Connect tool.

4.2 You shall use the software rating tool set forth on iTunes Connect to supply
information regarding each of the Licensed Applications delivered by You for
marketing and fulfillment by Apple through the App Store under this Schedule 1
in order to assign a rating to each such Licensed Application. For purposes of
assigning a rating to each of the Licensed Applications, You shall use Your best
efforts to provide correct and complete information about the content of that
Licensed Application with the software rating tool. You acknowledge and agree
that Apple is relying on: (i) Your good faith and diligence in accurately and
completely providing the requested information for each Licensed Application;
and (ii) Your representations and warranties in Section 4.1 hereof, in making
that Licensed Application available for download by end-users in each of the
countries You designate hereunder. Furthermore, You authorize Apple to correct
the rating of any Licensed Application of Yours that has been assigned an
incorrect rating; and You agree to any such corrected rating.

4.3 In the event that any country You designate hereunder requires the approval
of, or rating of, any Licensed Application by any government or industry
regulatory agency as a condition for the distribution and/or use of that
Licensed Application, You acknowledge and agree that Apple may elect not to make
that Licensed Application available for download by end-users in that country
from any App Store.

5. Responsibility and Liability

5.1 Apple shall have no responsibility for the installation and/or use of any of
the Licensed Applications by any end-user. You shall be solely responsible for
any and all product warranties, end-user assistance and product support with
respect to each of the Licensed Applications.

5.2 You shall be solely responsible for, and Apple shall have no responsibility
or liability whatsoever with respect to, any and all claims, suits, liabilities,
losses, damages, costs and expenses arising from, or attributable to, the
Licensed Applications and/or the use of those Licensed Applications by any
end-user, including, but not limited to: (i) claims of breach of warranty,
whether specified in the EULA or established under applicable law; (ii) product
liability claims; and (iii) claims that any of the Licensed Applications and/or
the end-user’s possession or use of those Licensed Applications infringes the
copyright or other intellectual property rights of any third party.

6. Termination

6.1 This Schedule 1, and all of Apple’s obligations hereunder, shall terminate
upon the expiration or termination of the Agreement.

6.2 In the event that You no longer have the legal right to distribute the
Licensed Applications, or to authorize Apple to allow access to those Licensed
Applications by end-users, in accordance with this Schedule 1, You shall
promptly withdraw those Licensed Applications from the App Store using the tools
provided on the iTunes Connect site; provided, however, that such withdrawal by
You under this Section 6.2 shall not relieve You of any of Your obligations to
Apple under this Schedule 1, or any liability to Apple and/or any end-user with
respect to those Licensed Applications.

 

Program Agreement

 

33



--------------------------------------------------------------------------------

6.3 Apple reserves the right to cease allowing download by end-users of the
Licensed Applications at any time, with or without cause, by providing notice of
termination to You. Without limiting the generality of this Section 6.3, You
acknowledge that Apple may cease allowing download by end-users of some or all
of the Licensed Applications if Apple reasonably believes that: (i) those
Licensed Applications are not authorized for export to one or more of the
countries designated by You under Section 2.1 hereof, in accordance with the
Export Administration Regulations; (ii) those Licensed Applications and/or any
end-user’s possession and/or use of those Licensed Applications, infringe
patent, copyright, trademark, trade secret or other intellectual property rights
of any third party; or (iii) the distribution and/or use of those Licensed
Applications violates any applicable law in any country You designate under
Section 2.1 of this Schedule 1. An election by Apple to cease allowing download
of any Licensed Applications, pursuant to this Section 6.3, shall not relieve
You of Your obligations under this Schedule 1.

6.4 You may withdraw any or all of the Licensed Applications from the App Store,
at any time, and for any reason, by using the tools provided on the iTunes
Connect site.

7. Legal Consequences

The relationship between You and Apple established by this Schedule 1 may have
important legal consequences for You. You acknowledge and agree that it is Your
responsibility to consult with Your legal advisors with respect to Your legal
obligations hereunder.

 

Program Agreement

 

34



--------------------------------------------------------------------------------

EXHIBIT A

(to Schedule 1)

Instructions for Minimum Terms of Developer’s

End-User License Agreement

1. Acknowledgement: You and the end-user must acknowledge that the EULA is
concluded between You and the end-user only, and not with Apple, and You, not
Apple, are solely responsible for the Licensed Application and the content
thereof. The EULA may not provide for usage rules for Licensed Applications that
are less restrictive than the Usage Rules set forth for Licensed Applications
in, or otherwise be in conflict with, the App Store Terms of Service as of the
Effective Date (which You acknowledge You have had the opportunity to review).

2. Scope of License: The license granted to the end-user for the Licensed
Application must be limited to a non-transferable license to use the Licensed
Application on an iOS Product that the end-user owns or controls and as
permitted by the Usage Rules set forth in the App Store Terms of Service.

3. Maintenance and Support: You must be solely responsible for providing any
maintenance and support services with respect to the Licensed Application, as
specified in the EULA, or as required under applicable law. You and the end-user
must acknowledge that Apple has no obligation whatsoever to furnish any
maintenance and support services with respect to the Licensed Application.

4. Warranty: You must be solely responsible for any product warranties, whether
express or implied by law, to the extent not effectively disclaimed. The EULA
must provide that, in the event of any failure of the Licensed Application to
conform to any applicable warranty, the end-user may notify Apple, and Apple
will refund the purchase price for the Licensed Application to that end-user;
and that, to the maximum extent permitted by applicable law, Apple will have no
other warranty obligation whatsoever with respect to the Licensed Application,
and any other claims, losses, liabilities, damages, costs or expenses
attributable to any failure to conform to any warranty will be Your sole
responsibility.

5. Product Claims: You and the end-user must acknowledge that You, not Apple,
are responsible for addressing any claims of the end-user or any third party
relating to the Licensed Application or the end-user’s possession and/or use of
that Licensed Application, including, but not limited to: (i) product liability
claims; (ii) any claim that the Licensed Application fails to conform to any
applicable legal or regulatory requirement; and (iii) claims arising under
consumer protection or similar legislation. The EULA may not limit Your
liability to the end-user beyond what is permitted by applicable law.

6. Intellectual Property Rights: You and the end-user must acknowledge that, in
the event of any third party claim that the Licensed Application or the
end-user’s possession and use of that Licensed Application infringes that third
party’s intellectual property rights, You, not Apple, will be solely responsible
for the investigation, defense, settlement and discharge of any such
intellectual property infringement claim.

7. Legal Compliance: The end-user must represent and warrant that (i) he/she is
not located in a country that is subject to a U.S. Government embargo, or that
has been designated by the U.S. Government as a “terrorist supporting” country;
and (ii) he/she is not listed on any U.S. Government list of prohibited or
restricted parties.

8. Developer Name and Address: You must state in the EULA Your name and address,
and the contact information (telephone number; E-mail address) to which any
end-user questions, complaints or claims with respect to the Licensed
Application should be directed.

 

Program Agreement

 

35



--------------------------------------------------------------------------------

9. Third Party Terms of Agreement: You must state in the EULA that the end-user
must comply with applicable third party terms of agreement when using Your
Application, e.g., if You have a VoIP application, then the end-user must not be
in violation of their wireless data service agreement when using Your
Application.

10. Third Party Beneficiary: You and the end-user must acknowledge and agree
that Apple, and Apple’s subsidiaries, are third party beneficiaries of the EULA,
and that, upon the end-user’s acceptance of the terms and conditions of the
EULA, Apple will have the right (and will be deemed to have accepted the right)
to enforce the EULA against the end-user as a third party beneficiary thereof.

Rev. 2-15-11

EA0707

 

Program Agreement

 

36



--------------------------------------------------------------------------------

By Your clicking to agree to this Schedule 2, which is hereby offered to You by
Apple, You agree with Apple to amend that certain iOS Developer Program License
Agreement currently in effect between You and Apple (the “Agreement”) to add
this Schedule 2 thereto (supplanting any existing Schedule 2). Except as
otherwise provided herein, all capitalized terms shall have the meanings set
forth in the Agreement.

Schedule 2

1. Appointment of Agent and Commissionaire

1.1 You hereby appoint Apple and Apple Subsidiaries (collectively “Apple”) as:
(i) Your agent for the marketing and delivery of the Licensed Applications to
end-users located in those countries listed on Exhibit A, Section 1 to this
Schedule 2, subject to change; and (ii) Your commissionaire for the marketing
and delivery of the Licensed Applications to end-users located in those
countries listed on Exhibit A, Section 2 to this Schedule 2, subject to change,
during the Delivery Period. The most current list of App Store countries among
which you may select shall be set forth in the iTunes Connect site and may be
updated by Apple from time to time. You hereby acknowledge that Apple will
market and make the Licensed Applications available for download by end users
through one or more App Stores, for You and on Your behalf. For purposes of this
Schedule 2, the term "Licensed Application" includes any additional permitted
functionality, content or services sold by You from within a Licensed
Application using the In App Purchase API, and "end-user" includes actual
end-users of Licensed Applications as well as authorized institutional
customers, such as educational institutions approved by Apple, which may acquire
the Licensed Applications for the end-users.

1.2 In furtherance of Apple’s appointment under Section 1.1 of this Schedule 2,
You hereby authorize and instruct Apple to:

(a) market, solicit and obtain orders on Your behalf for Licensed Applications
from end-users located in the countries identified in the iTunes Connect site;

(b) provide hosting services to You, in order to allow for the storage of, and
end-user access to, the Licensed Applications;

(c) make copies of, format, and otherwise prepare Licensed Applications for
acquisition and download by end-users, including adding the Security Solution;

(d) allow end-users to access and re-access copies of the Licensed Applications,
so that end-users may acquire and electronically download those Licensed
Applications developed by You, Licensed Application Information, and associated
metadata to end-users through one or more App Stores;

(e) issue invoices for the purchase price payable by end-users for the Licensed
Applications;

(f) use (i) screen shots and/or up to 30 second excerpts of the Licensed
Applications; (ii) trademarks and logos associated with the Licensed
Applications; and (iii) Licensed Application Information, for promotional
purposes in marketing materials and gift cards, excluding those portions of the
Licensed Applications, trademarks or logos, or Licensed Application Information
which You do not have the right to use for promotional purposes, and which You
identify in writing at the time that the Licensed Applications are delivered by
You to Apple under Section 2.1 of this Schedule 2, and use images and other
materials that You may provide to Apple, at Apple’s reasonable request, for
promotional purposes in marketing materials and gift cards; and

(g) otherwise use Licensed Applications, Licensed Application Information and
associated metadata as may be reasonably necessary in the marketing and delivery
of the Licensed Applications in accordance with this Schedule 2. You agree that
no royalty or other compensation is payable for the rights described above in
Section 1.2 of this Schedule 2.

1.3 The parties acknowledge and agree that their relationship under this
Schedule 2 is, and shall be, that of principal and agent, or principal and
commissionaire, as the case may be, as described in Exhibit A, Section 1 and
Exhibit A, Section 2, respectively, and that You, as principal, are, and shall
be, solely responsible for any and all claims and liabilities involving or
relating to, the Licensed Applications, as provided in this Schedule 2. The
parties acknowledge and agree that Your appointment of Apple as Your agent or
commissionaire, as the case may be, under this Schedule 2 is non-exclusive.



--------------------------------------------------------------------------------

1.4 For purposes of this Schedule 2, the “Delivery Period” shall mean the period
beginning on the Effective Date of the Agreement, and expiring on the last day
of the Agreement or any renewal thereof; provided, however, that Apple’s
appointment as Your agent and commissionaire shall survive expiration of the
Agreement for a reasonable phase-out period not to exceed thirty (30) days and
further provided that, solely with respect to Your end-users, subsections
1.2(b), (c), and (d) of this Schedule 2 shall survive termination or expiration
of the Agreement unless You indicate otherwise pursuant to sections 5.1 and 7.2
of this Schedule 2.

2. Delivery of the Licensed Applications to Apple

2.1 You will deliver to Apple, at Your sole expense, using the iTunes Connect
site, the Licensed Applications, Licensed Application Information and associated
metadata, in a format and manner prescribed by Apple, as required for the
delivery of the Licensed Applications to end-users in accordance with this
Schedule 2. Metadata You deliver to Apple under this Schedule 2 will include:
(i) the title and version number of each of the Licensed Applications; (ii) the
countries You designate, in which You wish Apple to allow end-users to download
those Licensed Applications; (iii) any copyright or other intellectual property
rights notices; and (iv) Your end-user license agreement (“EULA”), if any, in
accordance with Section 4.2 of this Schedule 2.

2.2 All Licensed Applications will be delivered by You to Apple using software
tools, a secure FTP site address and/or such other delivery methods as
prescribed by Apple.

2.3 You hereby certify that all of the Licensed Applications You deliver to
Apple under this Schedule 2 are authorized for export from the United States to
each of the countries listed on Exhibit A hereto, in accordance with the
requirements of the United States Export Administration Regulations, 15 C.F.R.
Parts 730-774. Without limiting the generality of this Section 2.3, You certify
that (i) none of the Licensed Applications contains, uses or supports any data
encryption or cryptographic functions; or (ii) in the event that any Licensed
Application contains, uses or supports any such data encryption or cryptographic
functionality, You will upon request provide Apple with a PDF copy of Your
Encryption Registration Number (ERN), or export classification ruling (CCATS)
issued by the United States Commerce Department, Bureau of Industry and Security
and PDF copies of appropriate authorizations from other countries that mandate
import authorizations for that Licensed Application, as required. You
acknowledge that Apple is relying upon Your certification in this Section 2.3 in
allowing end-users to access and download the Licensed Applications under this
Schedule 2. Except as provided in this Section 2.3, Apple will be responsible
for compliance with the requirements of the Export Administration Regulations in
allowing end-users to access and download the Licensed Applications under this
Schedule 2.

3. Delivery of the Licensed Applications to End-Users

3.1 You acknowledge and agree that Apple, in the course of acting as agent
and/or commissionaire for You, is hosting the Licensed Applications, and is
allowing the download of those Licensed Applications by end-users, on Your
behalf. However, You are responsible for hosting and delivering content or
services sold by You using the In App Purchase API, except for content that is
included within the Licensed Application itself (i.e., the In App Purchase
simply unlocks the content). All of the Licensed Applications shall be marketed
by Apple, on Your behalf, to end-users at prices identified in a price tier and
designated by You, in Your sole discretion, from the pricing schedule attached
to this Schedule 2 as Exhibit C, which may be updated from time to time by Apple
on iTunes Connect. In addition, you may, at your election via iTunes Connect,
instruct Apple to market the Licensed Applications at a discount of 50% of Your
established price tier for authorized institutional customers. You may change
the price tier for any Licensed Application at any time, at Your discretion, in
accordance with the pricing schedule set forth on that Exhibit C as updated from
time to time, using tools provided on the iTunes Connect site. As Your agent
and/or commissionaire, Apple shall be solely responsible for the collection of
all prices payable by end-users for Licensed Applications acquired by those
end-users under this Schedule 2.

3.2 In the event that the sale or delivery of any of the Licensed Applications
to any end-user is subject to any sales, use, goods and services, value added,
or other similar tax, under applicable law, responsibility for the collection
and remittance of that tax for sales of the Licensed Applications to end- users
will be determined in accordance with Exhibit B to this Schedule 2 as updated
from time to time via the iTunes Connect site. For the sake of clarity, Apple
shall not be responsible for the collection and remittance of telecommunications
and similar taxes. You shall indemnify and hold Apple harmless against any and
all claims by any tax authority for any underpayment of any sales, use, goods
and services, value added or other tax or levy, and any penalties and/or
interest thereon.



--------------------------------------------------------------------------------

3.3 In furtherance of the parties’ respective tax compliance obligations, Apple
requires that You comply with the requirements listed on Exhibit D to this
Schedule 2 or on iTunes Connect depending upon, among other things, (i) Your
country of residence and (ii) the countries designated by You in which You wish
Apple to allow access to the Licensed Applications. In the event that Apple
collects any amounts corresponding to the purchase price for any of Your
Licensed Applications before You have provided Apple with any tax documentation
required under Exhibit D to this Schedule 2, Apple will not remit those amounts
to You, but will hold those amounts in trust for You, until such time as You
have provided Apple with the required tax documentation. Upon receipt of all
required tax documents from You, Apple will remit to You any amounts held in
trust by Apple for You, without interest, under this Section 3.3, in accordance
with the provisions of this Schedule 2.

3.4 Apple shall be entitled to the following commissions in consideration for
its services as Your agent and/or commissionaire under this Schedule 2:

(a) For sales of Licensed Applications to end-users located in those countries
listed in Exhibit B, Section 1 of this Schedule 2 as updated from time to time
via the iTunes Connect site, Apple shall be entitled to a commission equal to
thirty percent (30%) of all prices payable by each end-user. For purposes of
determining the commissions to which Apple is entitled under this
Section 3.4(a), the prices payable by end-users shall be net of any and all
taxes collected, as provided in Section 3.2 of this Schedule 2.

(b) For sales of Licensed Applications to end-users located in those countries
listed in Exhibit B, Section 2 of this Schedule 2 as updated from time to time
via the iTunes Connect site, Apple shall be entitled to a commission equal to
thirty percent (30%) of all prices payable by each end-user.

Except as otherwise provided in Section 3.2 of this Schedule 2, Apple shall be
entitled to the commissions specified in Sections 3.4(a) and 3.4(b) hereof
without reduction for any taxes or other government levies, including any and
all taxes or other, similar obligations of You, Apple or any end-user relating
to the delivery or use of the Licensed Applications.

3.5 Upon collection of any amounts from any end-user as the price for any
Licensed Application delivered to that end-user hereunder, Apple shall deduct
the full amount of its commission with respect to that Licensed Application, and
any taxes collected by Apple under Section 3.2 hereof, and shall remit to You,
or issue a credit in Your favor, as the case may be, the remainder of those
prices in accordance with Apple standard business practices, including the
following: remittance payments (i) are made by means of wire transfer only;
(ii) are subject to minimum monthly remittance amount thresholds; (iii) require
You to provide certain remittance-related information on the iTunes Connect
site; and (iv) subject to the foregoing requirements, will be made no later than
forty-five (45) days following the close of the monthly period in which the
corresponding amount was received by Apple from the end-user. No later than
forty- five (45) days following the end of each monthly period, Apple will make
available to You on the iTunes Connect site a sales report in sufficient detail
to permit You to identify the Licensed Applications sold in that monthly period
and the total amount to be remitted to You by Apple. You hereby acknowledge and
agree that Apple shall be entitled to a commission, in accordance with this
Section 3.5 on the delivery of any Licensed Application to any end-user, even if
Apple is unable to collect the price for that Licensed Application from that
end-user. In the event that the purchase price received by Apple from any
end-user for any Licensed Application is in a currency other than the remittance
currency agreed between Apple and You, the purchase price for that Licensed
Application shall be converted to the remittance currency, and the amount to be
remitted by Apple to You shall be determined, in accordance with an exchange
rate fixed for the Delivery Period, as reflected in Exhibit C attached hereto as
updated from time to time pursuant to section 3.1 of this Schedule 2. Apple may
provide a means on iTunes Connect to enable You to designate a primary currency
for the bank account designated by You for receiving remittances (“Designated
Currency”). Apple may cause Apple's bank to convert all remittances in any
remittance currency other than the Designated Currency into the Designated
Currency prior to remittance to You. You agree that any resulting currency
exchange differentials or fees charged by Apple's bank may be deducted from such
remittances. You remain responsible for any fees (e.g., wire transfer fees)
charged by Your bank or any intermediary banks between Your bank and Apple’s
bank.

3.6 In the event that any price payable by any end-user for any of the Licensed
Applications is subject to (i) any withholding or similar tax; or (ii) any
sales, use, goods and services, value added, or other tax or levy not collected
by Apple under Section 3.2 hereof; or (iii) any other tax or other government
levy of whatever nature, the full amount of that tax or levy shall be solely for
Your account, and shall not reduce the commission to which Apple is entitled
under this Schedule 2.



--------------------------------------------------------------------------------

3.7 In the event that any remittance made by Apple to You is subject to any
withholding or similar tax, the full amount of that withholding or similar tax
shall be solely for Your account, and will not reduce the commission to which
Apple is entitled on that transaction. If Apple reasonably believes that such
tax is due, Apple will deduct the full amount of such withholding or similar tax
from the gross amount owed to You, and will pay the full amount withheld over to
the competent tax authorities. Apple will apply a reduced rate of withholding
tax, if any, provided for in any applicable income tax treaty only if You
furnish Apple with such documentation required under that income tax treaty or
otherwise satisfactory to Apple, sufficient to establish Your entitlement to the
benefit of that reduced rate of withholding tax. Upon Your timely request to
Apple in writing, using means reasonably designated by Apple, Apple will use
commercially practical efforts to report to You the amount of Apple’s payment of
withholding or similar taxes to the competent tax authorities on Your behalf.
You will indemnify and hold Apple harmless against any and all claims by any
competent tax authority for any underpayment of any such withholding or similar
taxes, and any penalties and/or interest thereon, including, but not limited to,
underpayments attributable to any erroneous claim or representation by You as to
Your entitlement to, or Your disqualification for, the benefit of a reduced rate
of withholding tax.

3.8 You may offer auto-renewing subscriptions in select Territories using the In
App Purchase API subject to the terms of this Schedule 2, provided that:

(a) Auto-renew functionality must be on a weekly, monthly, bi-monthly,
tri-monthly, semi-annual or annual basis at a price You select based on the
pricing matrix attached to this Schedule 2 as Exhibit C. You may, however, offer
more than one option.

(b) You clearly and conspicuously disclose to users the following information
regarding Your auto-renewing subscription:

 

  •  

Title of publication or service

 

  •  

Length of subscription (time period and/or number of deliveries during each
subscription period)

 

  •  

Price of subscription, and price per issue if appropriate

 

  •  

Payment will be charged to iTunes Account at confirmation of purchase

 

  •  

Subscription automatically renews unless auto-renew is turned off at least
24-hours before the end of the current period

 

  •  

Account will be charged for renewal within 24-hours prior to the end of the
current period, and identify the cost of the renewal

 

  •  

Subscriptions may be managed by the user and auto-renewal may be turned off by
going to the user’s Account Settings after purchase

 

  •  

No cancellation of the current subscription is allowed during active
subscription period

 

  •  

Links to Your Privacy Policy and Terms of Use

 

  •  

Any unused portion of a free trial period, if offered, will be forfeited when
the user purchases a subscription to that publication.

(c) You must fulfill the offer during the entire subscription period, as
marketed and, in the event you breach this section 3.8(c) of Schedule 2, you
hereby authorize and instruct Apple to refund to the end-user the full amount,
or any portion thereof, of the price paid by the end-user for that subscription.
In the event that Apple refunds any such price to an end-user, You shall
reimburse, or grant Apple a credit for, an amount equal to the price for that
subscription. Apple will have the right to retain its commission on the sale of
that subscription, notwithstanding the refund of the price to the end- user. You
acknowledge that Apple may exercise its rights under section 7.3 of this
Schedule 2 for repeated violations of this provision.

3.9 The auto-renewing feature will be disabled if you increase the subscription
price during an active subscription period.

3.10 To the extent you promote and offer for sale auto-renewing subscriptions,
You must do so in compliance with all legal and regulatory requirements.

3.11 Subscription services purchased within Licensed Applications must use In
App Purchase.

In addition to using the In App Purchase API, a Licensed Application may read or
play content (magazines, newspapers, books, audio, music, video) that is offered
outside of the Licensed Application (such as, by way of example, through Your
website) provided that You do not link to or market external offers for such
content within the Licensed Application. You are responsible for authentication
access to content acquired outside of the Licensed Application.



--------------------------------------------------------------------------------

3.12 If your Licensed Application is periodical content-based (e.g. magazines
and newspapers), Apple may provide You with the name, email address, and zip
code associated with a user’s account when they purchase an auto-renewing
subscription via the In App Purchase API, provided that such user consents to
the provision of data to You, and further provided that You may only use such
data to promote Your own products and otherwise in strict compliance with Your
publicly posted Privacy Policy, a copy of which can be readily viewed and is
consented to in Your Licensed Application. You may offer a free incentive to
extend the subscription if the user agrees to send this information.

3.13 Licensed Applications offering subscription services may be included in
Apple’s Newsstand application provided that, in addition to the requirements set
forth in paragraphs 3.8 et seq., You:

 

  •  

Enable the Licensed Application as a Newsstand app in the iTunes Connect tool

 

  •  

Authorize Apple to select “Newsstand” as the Licensed Application’s secondary
category

 

  •  

Utilize the In App Purchase API, include any additional code, and comply with
any other requirements as identified and updated from time to time in
Newsstand-related documentation found in the iOS developer library and the
iTunes Connect Developer Guide

 

  •  

Provide updated cover art with each new issue

 

  •  

Confirm that the content of the Licensed Application is a periodical (e.g.
newspaper or magazine)

You acknowledge and agree that Apple reserves the right to recategorize your
Licensed Application if it is not appropriate for Newsstand.

4. Ownership and End-User Licensing

4.1 The parties acknowledge and agree that Apple shall not acquire any ownership
interest in or to any of the Licensed Applications or Licensed Application
Information, and title, risk of loss, responsibility for, and control over the
Licensed Applications shall, at all times, remain with You. Apple may not use
any of the Licensed Applications or Licensed Application Information for any
purpose, or in any manner, except as specifically authorized in this Schedule 2.

4.2 You may deliver to Apple Your own EULA for any Licensed Application at the
time that You deliver that Licensed Application to Apple, in accordance with
Section 2.1 of this Schedule 2; provided, however, that Your EULA must include
and may not be inconsistent with the minimum terms and conditions specified on
Exhibit E to this Schedule 2 and must comply with all applicable laws in all
countries where You wish Apple to allow end-users to download that Licensed
Application. Apple shall allow each end-user to which Apple allows access to any
such Licensed Application to review Your EULA (if any) at the time that Apple
delivers that Licensed Application to that end-user, and Apple shall notify each
end-user that the end-user’s use of that Licensed Application is subject to the
terms and conditions of Your EULA (if any). In the event that You do not furnish
Your own EULA for any Licensed Application to Apple, You acknowledge and agree
that each end-user’s use of that Licensed Application shall be subject to
Apple’s standard EULA (which is part of the App Store Terms of Service).

4.3 You hereby acknowledge that the EULA for each of the Licensed Applications
is solely between You and the end-user and conforms to applicable law, and Apple
shall not be responsible for, and shall not have any liability whatsoever under,
any EULA or any breach by You or any end-user of any of the terms and conditions
of any EULA.

5. Content Restrictions and Software Rating

5.1 You represent and warrant that: (a) You have the right to enter into this
Agreement, to reproduce and distribute each of the Licensed Applications, and to
authorize Apple to permit end-users to download and use each of the Licensed
Applications through one or more App Stores; (b) none of the Licensed
Applications, or Apple’s or end-users’ permitted uses of those Licensed
Applications, violate or infringe any patent, copyright, trademark, trade secret
or other intellectual property or contractual rights of any other person, firm,
corporation or other entity and that You are not submitting the Licensed
Applications to Apple on behalf of one or more third parties; (c) each of the
Licensed Applications is authorized for distribution, sale and use in, export
to, and import into each of the countries designated by You under Section 2.1 of
this Schedule 2, in accordance with the laws and regulations of those countries
and all applicable export/import regulations; (d) none of the Licensed
Applications contains any obscene, offensive or other materials that are
prohibited or restricted under the laws



--------------------------------------------------------------------------------

or regulations of any of the countries You designated under Section 2.1 of this
Schedule 2; (e) all information You provided using the iTunes Connect tool,
including any information relating to the Licensed Applications, is accurate and
that, if any such information ceases to be accurate, You will promptly update it
to be accurate using the iTunes Connect tool; and (f) in the event a dispute
arises over the content of Your Licensed Applications or use of Your
intellectual property on the App Store, You agree to follow Apple’s app dispute
process on a non-exclusive basis and without any party waiving its legal rights.

5.2 You shall use the software rating tool set forth on iTunes Connect to supply
information regarding each of the Licensed Applications delivered by You for
marketing and fulfillment by Apple through the App Store under this Schedule 2
in order to assign a rating to each such Licensed Application. For purposes of
assigning a rating to each of the Licensed Applications, You shall use Your best
efforts to provide correct and complete information about the content of that
Licensed Application with the software rating tool. You acknowledge and agree
that Apple is relying on: (i) Your good faith and diligence in accurately and
completely providing requested information for each Licensed Application; and
(ii) Your representations and warranties in Section 5.1 hereof, in making that
Licensed Application available for download by end-users in each of the
countries You designated hereunder. Furthermore, You authorize Apple to correct
the rating of any Licensed Application of Yours that has been assigned an
incorrect rating; and You agree to any such corrected rating.

5.3 In the event that any country You designated hereunder requires the approval
of, or rating of, any Licensed Application by any government or industry
regulatory agency as a condition for the distribution, sale and/or use of that
Licensed Application, You acknowledge and agree that Apple may elect not to make
that Licensed Application available for download by end-users in that country
from any App Store.

6. Responsibility and Liability

6.1 Apple shall have no responsibility for the installation and/or use of any of
the Licensed Applications by any end-user. You shall be solely responsible for
any and all product warranties, end- user assistance and product support with
respect to each of the Licensed Applications.

6.2 You shall be solely responsible for, and Apple shall have no responsibility
or liability whatsoever with respect to, any and all claims, suits, liabilities,
losses, damages, costs and expenses arising from, or attributable to, the
Licensed Applications and/or the use of those Licensed Applications by any
end-user, including, but not limited to: (i) claims of breach of warranty,
whether specified in the EULA or established under applicable law; (ii) product
liability claims; and (iii) claims that any of the Licensed Applications and/or
the end-user’s possession or use of those Licensed Applications infringes the
copyright or other intellectual property rights of any third party.

6.3 In the event that Apple receives any notice or claim from any end-user that:
(i) the end-user wishes to cancel its license to any of the Licensed
Applications within ninety (90) days of the date of download of that Licensed
Application by that end-user; or (ii) a Licensed Application fails to conform to
Your specifications or Your product warranty or the requirements of any
applicable law, Apple may refund to the end-user the full amount of the price
paid by the end-user for that Licensed Application. In the event that Apple
refunds any such price to an end-user, You shall reimburse, or grant Apple a
credit for, an amount equal to the price for that Licensed Application. Apple
will have the right to retain its commission on the sale of that Licensed
Application, notwithstanding the refund of the price to the end- user.

7. Termination

7.1 This Schedule 2, and all of Apple’s obligations hereunder, shall terminate
upon the expiration or termination of the Agreement. Notwithstanding any such
termination, Apple shall be entitled to: (i) all commissions on all copies of
the Licensed Applications downloaded by end-users prior to the date of
termination (including the phase-out period set forth in Section 1.4 hereof);
and (ii) reimbursement from You of refunds paid by Apple to end-users, whether
before or after the date of termination, in accordance with Section 6.3 of this
Schedule 2.

7.2 In the event that You no longer have the legal right to distribute the
Licensed Applications, or to authorize Apple to allow access to those Licensed
Applications by end-users, in accordance with this Schedule 2, You shall
promptly notify Apple and withdraw those Licensed Applications from the App
Store using the tools provided on the iTunes Connect site; provided, however,
that such withdrawal by You under this Section 7.2 shall not relieve You of any
of Your obligations to Apple under this Schedule 2, or any liability to Apple
and/or any end-user with respect to those Licensed Applications.



--------------------------------------------------------------------------------

7.3 Apple reserves the right to cease marketing and allowing download by
end-users of the Licensed Applications at any time, with or without cause, by
providing notice of termination to You. Without limiting the generality of this
Section 7.3, You acknowledge that Apple may cease the marketing and allowing
download by end-users of some or all of the Licensed Applications if Apple
reasonably believes that: (i) those Licensed Applications are not authorized for
export to one or more of the countries listed on Exhibit A, in accordance with
the Export Administration Regulations; (ii) those Licensed Applications and/or
any end-user’s possession and/or use of those Licensed Applications, infringe
patent, copyright, trademark, trade secret or other intellectual property rights
of any third party; or (iii) the distribution, sale and/or use of those Licensed
Applications violates any applicable law in any country You designated under
Section 2.1 of this Schedule 2. An election by Apple to cease the marketing and
allowing download of any Licensed Applications, pursuant to this Section 7.3,
shall not relieve You of Your obligations under this Schedule 2.

7.4 You may withdraw any or all of the Licensed Applications from the App Store,
at any time, and for any reason, by using the tools provided on the iTunes
Connect site, except that, with respect to Your end-users, You hereby authorize
and instruct Apple to fulfill sections 1.2(b), (c), and (d) of this Schedule 2,
which shall survive termination or expiration of the Agreement unless You
indicate otherwise pursuant to sections 5.1 and 7.2 of this Schedule 2.

8. Legal Consequences

The relationship between You and Apple established by this Schedule 2 may have
important legal and/or tax consequences for You. You acknowledge and agree that
it is Your responsibility to consult with Your own legal and tax advisors with
respect to Your legal and tax obligations hereunder.



--------------------------------------------------------------------------------

EXHIBIT A

1. Apple as Agent

You appoint Apple Canada, Inc. (“Apple Canada”) as Your agent for the marketing
and end-user download of the Licensed Applications by end-users located in the
following country:

Canada

You appoint Apple Pty Limited (“APL”) as Your agent for the marketing and
end-user download of the Licensed Applications by end-users located in the
following countries:

Australia

New Zealand

You appoint Apple Inc. as Your agent pursuant to California Civil Code §§ 2295
et seq. for the marketing and end-user download of the Licensed Applications by
end-users located in the following countries, as updated from time to time via
the iTunes Connect site:

 

Argentina

   Cayman Islands    Guatemala    St. Kitts & Nevis

Anguilla

   Chile    Honduras    St. Lucia

Antigua & Barbuda

   Colombia    Jamaica    St. Vincent & The Grenadines

Bahamas

   Costa Rica    Mexico    Suriname

Barbados

   Dominica    Montserrat    Trinidad & Tobago

Belize

   Dominican Republic    Nicaragua    Turks & Caicos

Bermuda

   Ecuador    Panama    Uruguay

Bolivia

   El Salvador    Paraguay    Venezuela

Brazil

   Grenada    Peru    United States

British Virgin Islands

   Guyana      

You appoint iTunes KK as Your agent pursuant to Article 643 of the Japanese
Civil Code for the marketing and end-user download of the Licensed Applications
by end-users located in the following country:

Japan

2. Apple as Commissionaire

You appoint iTunes Sarl as Your commissionaire pursuant to Article 91 of the
Luxembourg Code de commerce for the marketing and end-user download of the
Licensed Applications by end-users located in the following countries, as
updated from time to time via the iTunes Connect site:

 

Algeria

   Ghana    Macedonia    Singapore

Angola

   Greece    Madagascar    Senegal

Austria

   Hong Kong    Mali    Slovakia

Armenia

   Hungary    Malaysia    Slovenia

Azerbaijan

   Iceland    Malta, Republic of    South Africa

Bahrain

   India    Mauritius    Spain

Belarus

   Indonesia    Moldova    Sri Lanka

Belgium

   Ireland    Niger    Sweden

Botswana

   Israel    Nigeria    Switzerland

Brunei

   Italy    Netherlands    Taiwan

Bulgaria

   Jordan    Norway    Tanzania

China

   Kazakhstan    Oman    Thailand

Croatia

   Kenya    Pakistan    Tunisia

Cyprus

   Korea    Philippines    Turkey

Czech Republic

   Kuwait    Poland    UAE

Denmark

   Latvia    Portugal    Uganda

Egypt

   Lebanon    Qatar    United Kingdom

Estonia

   Lithuania    Romania    Uzbekistan

Finland

   Luxembourg    Russia    Vietnam

France

   Macau    Saudi Arabia    Yemen

Germany

        



--------------------------------------------------------------------------------

EXHIBIT B

1. Apple shall collect and remit to the competent tax authorities the taxes
described in Section 3.2 of this Schedule 2 for sales of the Licensed
Applications to end-users located in the following countries, as updated from 3
time to time via the iTunes Connect site:

 

Australia

   Estonia    Latvia    Slovakia

Austria

   Finland    Lithuania    Slovenia

Belgium

   France    Luxembourg    Spain

Bulgaria

   Germany    Malta, Republic of    Sweden

Canada

   Greece    Netherlands    Switzerland

Cyprus

   Hungary    Poland    United Kingdom

Czech Republic

   Ireland    Portugal    United States

Denmark

   Italy    Romania   

2. Apple shall not collect and remit the taxes described in Section 3.2 of this
Schedule 2 for sales of the Licensed Applications to end-users located in the
countries listed below as updated from time to time via the iTunes Connect site.
You shall be solely responsible for the collection and remittance of such taxes
as may be required by local law.

 

Algeria

   Croatia    Lebanon    Saudi Arabia

Angola

   Dominica    Macau    Senegal

Anguilla

   Dominican Republic    Macedonia    Singapore

Antigua & Barbuda

   Ecuador    Madagascar    South Africa

Argentina

   Egypt    Malaysia    Sri Lanka

Armenia

   El Salvador    Mali    St. Kitts and Nevis

Azerbaijan

   Ghana    Mauritius    St. Lucia          St. Vincent & The

Bahamas

   Grenada    Mexico    Grenadines

Bahrain

   Guatemala    Moldova    Suriname

Barbados

   Guyana    Montserrat    Taiwan

Belarus

   Honduras    New Zealand    Tanzania

Belize

   Hong Kong    Nicaragua    Thailand

Bermuda

   Iceland    Niger    Trinidad & Tobago

Bolivia

   India    Nigeria    Tunisia

Botswana

   Indonesia    Norway    Turkey

Brazil

   Israel    Oman    Turks & Caicos

British Virgin Islands

   Jamaica    Pakistan    UAE

Brunei

   Japan    Panama    Uganda

Cayman Islands

   Jordan    Paraguay    Uruguay

Chile

   Kazakhstan    Peru    Uzbekistan

China

   Kenya    Philippines    Venezuela

Colombia

   Korea    Qatar    Vietnam

Costa Rica

   Kuwait    Russia    Yemen



--------------------------------------------------------------------------------

EXHIBIT C

 

Tier

  Customer
Price
USD     Proceeds,
Net of
Commission
USD     Customer
Price
CAD     Proceeds,
Net of
Commission
CAD     Customer
Price
MXN     Proceeds,
Net of
Commission
MXN     Customer
Price
AUD     Proceeds,
Net of
Commission
AUD     Customer
Price
NZD     Proceeds,
Net of
Commission
NZD  

0

    0.00        0.00        0.00        0.00        0.00        0.00        0.00
       0.00        0.00        0.00   

1

    0.99        0.70        0.99        0.70        12.00        8.40       
0.99        0.63        1.29        0.90   

2

    1.99        1.40        1.99        1.40        24.00        16.80       
1.99        1.27        2.59        1.81   

3

    2.99        2.10        2.99        2.10        36.00        25.20       
2.99        1.90        4.19        2.93   

4

    3.99        2.80        3.99        2.80        48.00        33.60       
4.49        2.86        5.29        3.70   

5

    4.99        3.50        4.99        3.50        60.00        42.00       
5.49        3.49        6.49        4.54   

6

    5.99        4.20        5.99        4.20        72.00        50.40       
6.49        4.13        8.29        5.80   

7

    6.99        4.90        6.99        4.90        84.00        58.80       
7.49        4.77        9.99        6.99   

8

    7.99        5.60        7.99        5.60        96.00        67.20       
8.49        5.40        10.99        7.69   

9

    8.99        6.30        8.99        6.30        108.00        75.60       
9.49        6.04        12.99        9.09   

10

    9.99        7.00        9.99        7.00        120.00        84.00       
10.49        6.68        13.99        9.79   

11

    10.99        7.70        10.99        7.70        130.00        91.00       
11.49        7.31        14.99        10.49   

12

    11.99        8.40        11.99        8.40        140.00        98.00       
12.99        8.27        15.99        11.19   

13

    12.99        9.10        12.99        9.10        160.00        112.00     
  13.99        8.90        16.99        11.89   

14

    13.99        9.80        13.99        9.80        170.00        119.00     
  14.99        9.54        17.99        12.59   

15

    14.99        10.50        14.99        10.50        180.00        126.00   
    15.99        10.18        18.99        13.29   

16

    15.99        11.20        15.99        11.20        190.00        133.00   
    16.99        10.81        19.99        13.99   

17

    16.99        11.90        16.99        11.90        200.00        140.00   
    17.99        11.45        20.99        14.69   

18

    17.99        12.60        17.99        12.60        220.00        154.00   
    18.99        12.08        22.99        16.09   

19

    18.99        13.30        18.99        13.30        230.00        161.00   
    19.99        12.72        23.99        16.79   

20

    19.99        14.00        19.99        14.00        240.00        168.00   
    20.99        13.36        24.99        17.49   

21

    20.99        14.70        20.99        14.70        250.00        175.00   
    21.99        13.99        25.99        18.19   

22

    21.99        15.40        21.99        15.40        260.00        182.00   
    22.99        14.63        27.99        19.59   

23

    22.99        16.10        22.99        16.10        270.00        189.00   
    23.99        15.27        28.99        20.29   

24

    23.99        16.80        23.99        16.80        280.00        196.00   
    24.99        15.90        29.99        20.99   

25

    24.99        17.50        24.99        17.50        300.00        210.00   
    25.99        16.54        30.99        21.69   

26

    25.99        18.20        25.99        18.20        310.00        217.00   
    26.99        17.18        32.99        23.09   

27

    26.99        18.90        26.99        18.90        320.00        224.00   
    27.99        17.81        34.99        24.49   

28

    27.99        19.60        27.99        19.60        330.00        231.00   
    29.99        19.08        35.99        25.19   

29

    28.99        20.30        28.99        20.30        340.00        238.00   
    30.99        19.72        36.99        25.89   

30

    29.99        21.00        29.99        21.00        360.00        252.00   
    31.99        20.36        38.99        27.29   

31

    30.99        21.70        30.99        21.70        370.00        259.00   
    32.99        20.99        39.99        27.99   

32

    31.99        22.40        31.99        22.40        380.00        266.00   
    33.99        21.63        40.99        28.69   

33

    32.99        23.10        32.99        23.10        390.00        273.00   
    34.99        22.27        41.99        29.39   

34

    33.99        23.80        33.99        23.80        400.00        280.00   
    35.99        22.90        43.99        30.79   

35

    34.99        24.50        34.99        24.50        420.00        294.00   
    36.99        23.54        44.99        31.49   

36

    35.99        25.20        35.99        25.20        430.00        301.00   
    37.99        24.18        45.99        32.19   

37

    36.99        25.90        36.99        25.90        440.00        308.00   
    38.99        24.81        46.99        32.89   

38

    37.99        26.60        37.99        26.60        450.00        315.00   
    39.99        25.45        47.99        33.59   

39

    38.99        27.30        38.99        27.30        470.00        329.00   
    40.99        26.08        48.99        34.29   

40

    39.99        28.00        39.99        28.00        480.00        336.00   
    41.99        26.72        49.99        34.99   

41

    40.99        28.70        40.99        28.70        490.00        343.00   
    42.99        27.36        50.99        35.69   

42

    41.99        29.40        41.99        29.40        500.00        350.00   
    43.99        27.99        51.99        36.39   

43

    42.99        30.10        42.99        30.10        520.00        364.00   
    44.99        28.63        53.99        37.79   

44

    43.99        30.80        43.99        30.80        530.00        371.00   
    45.99        29.27        54.99        38.49   

45

    44.99        31.50        44.99        31.50        540.00        378.00   
    46.99        29.90        55.99        39.19   

46

    45.99        32.20        45.99        32.20        550.00        385.00   
    47.99        30.54        56.99        39.89   

47

    46.99        32.90        46.99        32.90        560.00        392.00   
    48.99        31.18        58.99        41.29   

48

    47.99        33.60        47.99        33.60        570.00        399.00   
    49.99        31.81        59.99        41.99   

49

    48.99        34.30        48.99        34.30        580.00        406.00   
    50.99        32.45        60.99        42.69   

50

    49.99        35.00        49.99        35.00        600.00        420.00   
    51.99        33.08        64.99        45.49   

51

    54.99        38.50        54.99        38.50        650.00        455.00   
    59.99        38.18        74.99        52.49   

52

    59.99        42.00        59.99        42.00        700.00        490.00   
    64.99        41.36        79.99        55.99   

53

    64.99        45.50        64.99        45.50        800.00        560.00   
    69.99        44.54        84.99        59.49   

54

    69.99        49.00        69.99        49.00        850.00        595.00   
    74.99        47.72        94.99        66.49   

55

    74.99        52.50        74.99        52.50        900.00        630.00   
    79.99        50.90        99.99        69.99   

56

    79.99        56.00        79.99        56.00        950.00        665.00   
    84.99        54.08        104.99        73.49   

57

    84.99        59.50        84.99        59.50        1000.00        700.00   
    89.99        57.27        109.99        76.99   

58

    89.99        63.00        89.99        63.00        1100.00        770.00   
    94.99        60.45        114.99        80.49   

59

    94.99        66.50        94.99        66.50        1150.00        805.00   
    99.99        63.63        119.99        83.99   

60

    99.99        70.00        99.99        70.00        1200.00        840.00   
    109.99        69.99        124.99        87.49   

61

    109.99        77.00        109.99        77.00        1300.00        910.00
       119.99        76.36        149.99        104.99   

62

    119.99        84.00        119.99        84.00        1400.00        980.00
       129.99        82.72        159.99        111.99   

63

    124.99        87.50        124.99        87.50        1500.00        1050.00
       134.99        85.90        164.99        115.49   

64

    129.99        91.00        129.99        91.00        1600.00        1120.00
       139.99        89.08        169.99        118.99   

65

    139.99        98.00        139.99        98.00        1700.00        1190.00
       149.99        95.45        179.99        125.99   

66

    149.99        105.00        149.99        105.00        1800.00       
1260.00        159.99        101.81        199.99        139.99   

67

    159.99        112.00        159.99        112.00        1900.00       
1330.00        169.99        108.18        209.99        146.99   

68

    169.99        119.00        169.99        119.00        2000.00       
1400.00        179.99        114.54        229.99        160.99   

69

    174.99        122.50        174.99        122.50        2100.00       
1470.00        184.99        117.72        234.99        164.49   

70

    179.99        126.00        179.99        126.00        2200.00       
1540.00        189.99        120.90        239.99        167.99   

71

    189.99        133.00        189.99        133.00        2300.00       
1610.00        199.99        127.27        249.99        174.99   

72

    199.99        140.00        199.99        140.00        2400.00       
1680.00        209.99        133.63        259.99        181.99   

73

    209.99        147.00        209.99        147.00        2500.00       
1750.00        219.99        139.99        269.99        188.99   

74

    219.99        154.00        219.99        154.00        2700.00       
1890.00        229.99        146.36        279.99        195.99   

75

    229.99        161.00        229.99        161.00        2800.00       
1960.00        239.99        152.72        289.99        202.99   

76

    239.99        168.00        239.99        168.00        2900.00       
2030.00        249.99        159.08        299.99        209.99   

77

    249.99        175.00        249.99        175.00        3000.00       
2100.00        269.99        171.81        319.99        223.99   

78

    299.99        210.00        299.99        210.00        3600.00       
2520.00        319.99        203.63        399.99        279.99   

79

    349.99        245.00        349.99        245.00        4200.00       
2940.00        379.99        241.81        449.99        314.99   

80

    399.99        280.00        399.99        280.00        4800.00       
3360.00        429.99        273.63        499.99        349.99   

81

    449.99        315.00        449.99        315.00        5400.00       
3780.00        499.99        318.18        549.99        384.99   

82

    499.99        350.00        499.99        350.00        6000.00       
4200.00        549.99        349.99        649.99        454.99   

83

    599.99        420.00        599.99        420.00        7200.00       
5040.00        649.99        413.63        749.99        524.99   

84

    699.99        490.00        699.99        490.00        8400.00       
5880.00        749.99        477.27        849.99        594.99   

85

    799.99        560.00        799.99        560.00        9600.00       
6720.00        849.99        540.90        949.99        664.99   

86

    899.99        630.00        899.99        630.00        10800.00       
7560.00        949.99        604.54        1049.99        734.99   

87

    999.99        700.00        999.99        700.00        12000.00       
8400.00        1049.99        668.18        1249.99        874.99   



--------------------------------------------------------------------------------

September 30, September 30, September 30, September 30, September 30, September
30, September 30, September 30,

Tier

  Customer
Price
JPY     Proceeds,
Net of
Commission
JPY     Customer
Price
Euro     Proceeds,
Net of
Commission
Euro     Customer
Price
DKK     Proceeds,
Net of
Commission
DKK     Customer
Price
SEK     Proceeds,
Net of
Commission
SEK  

0

    0        0        0.00        0.00        0.00        0.00        0.00     
  0.00   

1

    85        60        0.79        0.48        6.00        3.65        7.00   
    4.26   

2

    170        119        1.59        0.97        12.00        7.30        15.00
       9.13   

3

    250        175        2.39        1.45        18.00        10.96       
22.00        13.39   

4

    350        245        2.99        1.82        24.00        14.61       
28.00        17.04   

5

    450        315        3.99        2.43        30.00        18.26       
38.00        23.13   

6

    500        350        4.99        3.04        36.00        21.91       
45.00        27.39   

7

    600        420        5.49        3.34        42.00        25.57       
49.00        29.83   

8

    700        490        5.99        3.65        48.00        29.22       
55.00        33.48   

9

    800        560        6.99        4.25        54.00        32.87       
65.00        39.57   

10

    850        595        7.99        4.86        59.00        35.91       
75.00        45.65   

11

    900        630        8.99        5.47        69.00        42.00       
85.00        51.74   

12

    1000        700        9.99        6.08        75.00        45.65       
95.00        57.83   

13

    1100        770        10.49        6.39        79.00        48.09       
99.00        60.26   

14

    1200        840        10.99        6.69        85.00        51.74       
105.00        63.91   

15

    1300        910        11.99        7.30        89.00        54.17       
109.00        66.35   

16

    1400        980        12.99        7.91        99.00        60.26       
119.00        72.43   

17

    1500        1050        13.99        8.52        105.00        63.91       
129.00        78.52   

18

    1600        1120        14.49        8.82        109.00        66.35       
135.00        82.17   

19

    1650        1155        14.99        9.12        115.00        70.00       
139.00        84.61   

20

    1700        1190        15.99        9.73        119.00        72.43       
149.00        90.70   

21

    1800        1260        16.99        10.34        125.00        76.09       
159.00        96.78   

22

    1900        1330        17.99        10.95        129.00        78.52       
169.00        102.87   

23

    2000        1400        18.49        11.25        135.00        82.17       
175.00        106.52   

24

    2100        1470        18.99        11.56        139.00        84.61       
179.00        108.96   

25

    2200        1540        19.99        12.17        149.00        90.70       
189.00        115.04   

26

    2300        1610        20.99        12.78        155.00        94.35       
195.00        118.70   

27

    2400        1680        21.49        13.08        159.00        96.78       
199.00        121.13   

28

    2450        1715        21.99        13.39        165.00        100.43     
  209.00        127.22   

29

    2500        1750        22.99        13.99        169.00        102.87     
  219.00        133.30   

30

    2600        1820        23.99        14.60        179.00        108.96     
  229.00        139.39   

31

    2700        1890        24.99        15.21        185.00        112.61     
  235.00        143.04   

32

    2800        1960        25.49        15.52        189.00        115.04     
  239.00        145.48   

33

    2900        2030        25.99        15.82        195.00        118.70     
  245.00        149.13   

34

    2950        2065        26.99        16.43        199.00        121.13     
  249.00        151.57   

35

    3000        2100        27.99        17.04        209.00        127.22     
  265.00        161.30   

36

    3100        2170        28.99        17.65        215.00        130.87     
  269.00        163.74   

37

    3200        2240        29.49        17.95        219.00        133.30     
  275.00        167.39   

38

    3300        2310        29.99        18.25        225.00        136.96     
  285.00        173.48   

39

    3400        2380        30.99        18.86        229.00        139.39     
  289.00        175.91   

40

    3450        2415        31.99        19.47        239.00        145.48     
  299.00        182.00   

41

    3500        2450        32.99        20.08        245.00        149.13     
  309.00        188.09   

42

    3600        2520        33.49        20.39        249.00        151.57     
  315.00        191.74   

43

    3700        2590        33.99        20.69        255.00        155.22     
  319.00        194.17   

44

    3800        2660        34.99        21.30        259.00        157.65     
  329.00        200.26   

45

    3900        2730        35.99        21.91        269.00        163.74     
  339.00        206.35   

46

    3950        2765        36.99        22.52        275.00        167.39     
  345.00        210.00   

47

    4000        2800        37.49        22.82        279.00        169.83     
  349.00        212.43   

48

    4100        2870        37.99        23.12        285.00        173.48     
  359.00        218.52   

49

    4200        2940        38.99        23.73        289.00        175.91     
  369.00        224.61   

50

    4300        3010        39.99        24.34        299.00        182.00     
  379.00        230.70   

51

    4800        3360        42.99        26.17        319.00        194.17     
  399.00        242.87   

52

    5200        3640        44.99        27.39        339.00        206.35     
  419.00        255.04   

53

    5700        3990        49.99        30.43        369.00        224.61     
  469.00        285.48   

54

    6100        4270        54.99        33.47        399.00        242.87     
  519.00        315.91   

55

    6500        4550        59.99        36.52        439.00        267.22     
  569.00        346.35   

56

    6900        4830        62.99        38.34        469.00        285.48     
  599.00        364.61   

57

    7400        5180        64.99        39.56        499.00        303.74     
  619.00        376.78   

58

    7800        5460        69.99        42.60        529.00        322.00     
  659.00        401.13   

59

    8200        5740        74.99        45.65        559.00        340.26     
  699.00        425.48   

60

    8500        5950        79.99        48.69        599.00        364.61     
  749.00        455.91   

61

    9500        6650        84.99        51.73        629.00        382.87     
  799.00        486.35   

62

    10500        7350        89.99        54.78        669.00        407.22     
  849.00        516.78   

63

    11000        7700        92.99        56.60        689.00        419.39     
  879.00        535.04   

64

    11500        8050        94.99        57.82        699.00        425.48     
  899.00        547.22   

65

    12500        8750        99.99        60.86        749.00        455.91     
  949.00        577.65   

66

    13000        9100        109.99        66.95        819.00        498.52   
    999.00        608.09   

67

    14000        9800        119.99        73.04        899.00        547.22   
    1099.00        668.96   

68

    15000        10500        124.99        76.08        929.00        565.48   
    1179.00        717.65   

69

    15500        10850        127.99        77.91        949.00        577.65   
    1199.00        729.83   

70

    16000        11200        129.99        79.12        969.00        589.83   
    1239.00        754.17   

71

    16500        11550        139.99        85.21        1039.00        632.43
       1319.00        802.87   

72

    17000        11900        149.99        91.30        1119.00        681.13
       1399.00        851.57   

73

    18000        12600        159.99        97.39        1199.00        729.83
       1499.00        912.43   

74

    19000        13300        169.99        103.47        1269.00        772.43
       1599.00        973.30   

75

    20000        14000        179.99        109.56        1349.00        821.13
       1699.00        1034.17   

76

    21000        14700        189.99        115.65        1399.00        851.57
       1799.00        1095.04   

77

    22000        15400        199.99        121.73        1499.00        912.43
       1899.00        1155.91   

78

    26000        18200        239.99        146.08        1799.00        1095.04
       2299.00        1399.39   

79

    30000        21000        279.99        170.43        1999.00        1216.78
       2599.00        1582.00   

80

    35000        24500        319.99        194.78        2399.00        1460.26
       2999.00        1825.48   

81

    39000        27300        359.99        219.12        2699.00        1642.87
       3399.00        2068.96   

82

    42500        29750        399.99        243.47        2999.00        1825.48
       3799.00        2312.43   

83

    50000        35000        479.99        292.17        3499.00        2129.83
       4499.00        2738.52   

84

    60000        42000        559.99        340.86        3999.00        2434.17
       5299.00        3225.48   

85

    70000        49000        639.99        389.56        4799.00        2921.13
       5999.00        3651.57   

86

    80000        56000        719.99        438.25        5499.00        3347.22
       6799.00        4138.52   

87

    85000        59500        799.99        486.95        5999.00        3651.57
       7499.00        4564.61   



--------------------------------------------------------------------------------

September 30, September 30, September 30, September 30, September 30, September
30, September 30, September 30,

Tier

  Customer
Price
CHF     Proceeds,
Net of
Commission
CHF     Customer
Price
NOK     Proceeds,
Net of
Commission
NOK     Customer
Price
GBP     Proceeds,
Net of
Commission
GBP     Customer
Price
CNY     Proceeds,
Net of
Commission
CNY  

0

    0.00        0.00        0.00        0.00        0.00        0.00        0.00
       0.00   

1

    1.00        0.65        7.00        3.92        0.69        0.42        6.00
       4.20   

2

    2.00        1.30        14.00        7.84        1.49        0.91       
12.00        8.40   

3

    3.00        1.94        21.00        11.76        1.99        1.21       
18.00        12.60   

4

    4.00        2.59        28.00        15.68        2.49        1.52       
25.00        17.50   

5

    5.00        3.24        35.00        19.60        2.99        1.82       
30.00        21.00   

6

    6.00        3.89        42.00        23.52        3.99        2.43       
40.00        28.00   

7

    7.00        4.54        49.00        27.44        4.99        3.04       
45.00        31.50   

8

    8.00        5.19        56.00        31.36        5.49        3.34       
50.00        35.00   

9

    9.00        5.83        63.00        35.28        5.99        3.65       
60.00        42.00   

10

    10.00        6.48        70.00        39.20        6.99        4.25       
68.00        47.60   

11

    11.00        7.13        77.00        43.12        7.49        4.56       
73.00        51.10   

12

    12.00        7.78        84.00        47.04        7.99        4.86       
78.00        54.60   

13

    13.00        8.43        91.00        50.96        8.99        5.47       
88.00        61.60   

14

    14.00        9.07        98.00        54.88        9.99        6.08       
93.00        65.10   

15

    15.00        9.72        105.00        58.80        10.49        6.39       
98.00        68.60   

16

    16.00        10.37        112.00        62.72        10.99        6.69     
  108.00        75.60   

17

    17.00        11.02        119.00        66.64        11.99        7.30     
  113.00        79.10   

18

    18.00        11.67        126.00        70.56        12.99        7.91     
  118.00        82.60   

19

    19.00        12.31        133.00        74.48        13.49        8.21     
  123.00        86.10   

20

    20.00        12.96        140.00        78.40        13.99        8.52     
  128.00        89.60   

21

    21.00        13.61        147.00        82.32        14.99        9.12     
  138.00        96.60   

22

    22.00        14.26        154.00        86.24        15.49        9.43     
  148.00        103.60   

23

    23.00        14.91        161.00        90.16        15.99        9.73     
  153.00        107.10   

24

    24.00        15.56        168.00        94.08        16.99        10.34     
  158.00        110.60   

25

    25.00        16.20        175.00        98.00        17.49        10.65     
  163.00        114.10   

26

    26.00        16.85        182.00        101.92        17.99        10.95   
    168.00        117.60   

27

    27.00        17.50        189.00        105.84        18.99        11.56   
    178.00        124.60   

28

    28.00        18.15        196.00        109.76        19.49        11.86   
    188.00        131.60   

29

    28.50        18.47        203.00        113.68        19.99        12.17   
    193.00        135.10   

30

    29.00        18.80        209.00        117.04        20.99        12.78   
    198.00        138.60   

31

    30.00        19.44        217.00        121.52        21.99        13.39   
    208.00        145.60   

32

    31.00        20.09        224.00        125.44        22.49        13.69   
    218.00        152.60   

33

    32.00        20.74        231.00        129.36        22.99        13.99   
    223.00        156.10   

34

    33.00        21.39        238.00        133.28        23.99        14.60   
    228.00        159.60   

35

    34.00        22.04        245.00        137.20        24.49        14.91   
    233.00        163.10   

36

    35.00        22.69        252.00        141.12        24.99        15.21   
    238.00        166.60   

37

    36.00        23.33        259.00        145.04        25.99        15.82   
    243.00        170.10   

38

    37.00        23.98        266.00        148.96        26.99        16.43   
    248.00        173.60   

39

    38.00        24.63        273.00        152.88        27.49        16.73   
    253.00        177.10   

40

    39.00        25.28        280.00        156.80        27.99        17.04   
    258.00        180.60   

41

    40.00        25.93        287.00        160.72        28.99        17.65   
    263.00        184.10   

42

    41.00        26.57        294.00        164.64        29.49        17.95   
    268.00        187.60   

43

    42.00        27.22        301.00        168.56        29.99        18.25   
    273.00        191.10   

44

    43.00        27.87        308.00        172.48        30.99        18.86   
    278.00        194.60   

45

    44.00        28.52        315.00        176.40        31.99        19.47   
    283.00        198.10   

46

    45.00        29.17        322.00        180.32        32.49        19.78   
    288.00        201.60   

47

    46.00        29.81        329.00        184.24        32.99        20.08   
    298.00        208.60   

48

    47.00        30.46        336.00        188.16        33.99        20.69   
    308.00        215.60   

49

    47.50        30.79        343.00        192.08        34.49        20.99   
    318.00        222.60   

50

    48.00        31.11        349.00        195.44        34.99        21.30   
    328.00        229.60   

51

    55.00        35.65        385.00        215.60        37.99        23.12   
    348.00        243.60   

52

    60.00        38.89        420.00        235.20        39.99        24.34   
    388.00        271.60   

53

    65.00        42.13        455.00        254.80        44.99        27.39   
    418.00        292.60   

54

    70.00        45.37        490.00        274.40        47.99        29.21   
    448.00        313.60   

55

    75.00        48.61        525.00        294.00        49.99        30.43   
    488.00        341.60   

56

    80.00        51.85        560.00        313.60        54.99        33.47   
    518.00        362.60   

57

    85.00        55.09        595.00        333.20        57.99        35.30   
    548.00        383.60   

58

    90.00        58.33        630.00        352.80        59.99        36.52   
    588.00        411.60   

59

    95.00        61.57        665.00        372.40        64.99        39.56   
    618.00        432.60   

60

    100.00        64.81        700.00        392.00        69.99        42.60   
    648.00        453.60   

61

    110.00        71.30        770.00        431.20        74.99        45.65   
    698.00        488.60   

62

    120.00        77.78        840.00        470.40        79.99        48.69   
    798.00        558.60   

63

    125.00        81.02        870.00        487.20        84.99        51.73   
    818.00        572.60   

64

    130.00        84.26        910.00        509.60        89.99        54.78   
    848.00        593.60   

65

    140.00        90.74        980.00        548.80        94.99        57.82   
    898.00        628.60   

66

    150.00        97.22        1050.00        588.00        99.99        60.86
       998.00        698.60   

67

    160.00        103.7        1120.00        627.20        109.99        66.95
       1048.00        733.60   

68

    170.00        110.19        1190.00        666.40        119.99        73.04
       1098.00        768.60   

69

    175.00        113.43        1220.00        683.20        122.99        74.86
       1148.00        803.60   

70

    180.00        116.67        1260.00        705.60        124.99        76.08
       1198.00        838.60   

71

    190.00        123.15        1330.00        744.80        129.99        79.12
       1248.00        873.60   

72

    200.00        129.63        1400.00        784.00        139.99        85.21
       1298.00        908.60   

73

    210.00        136.11        1470.00        823.20        144.99        88.25
       1398.00        978.60   

74

    220.00        142.59        1540.00        862.40        149.99        91.30
       1448.00        1013.60   

75

    230.00        149.07        1610.00        901.60        159.99        97.39
       1498.00        1048.60   

76

    240.00        155.56        1680.00        940.80        169.99       
103.47        1598.00        1118.60   

77

    250.00        162.04        1750.00        980.00        174.99       
106.52        1648.00        1153.60   

78

    300.00        194.44        2100.00        1176.00        199.99       
121.73        1998.00        1398.60   

79

    350.00        226.85        2450.00        1372.00        249.99       
152.17        2298.00        1608.60   

80

    400.00        259.26        2800.00        1568.00        299.99       
182.60        2598.00        1818.60   

81

    450.00        291.67        3150.00        1764.00        324.99       
197.82        2998.00        2098.60   

82

    500.00        324.07        3500.00        1960.00        349.99       
213.04        3298.00        2308.60   

83

    600.00        388.89        4200.00        2352.00        399.99       
243.47        3998.00        2798.60   

84

    700.00        453.70        4900.00        2744.00        499.99       
304.34        4498.00        3148.60   

85

    800.00        518.52        5600.00        3136.00        549.99       
334.78        4998.00        3498.60   

86

    900.00        583.33        6300.00        3528.00        599.99       
365.21        5898.00        4128.60   

87

    1000.00        648.15        7000.00        3920.00        699.99       
426.08        6498.00        4548.60   



--------------------------------------------------------------------------------

Customer Price is the price displayed to the end-user on the App Store. The
agreed remittance currencies are USD, CAD, MXN, AUD, NZD, JPY, Euro, DKK, SEK,
CHF, NOK, GBP, and CNY, depending on the currency of the Customer Price, as
indicated in this Exhibit C and as may be updated from time to time via the
iTunes Connect site. Customers are charged the following currencies in the
following countries:

 

  •  

USD: Algeria, Angola, Anguilla, Antigua & Barbuda, Argentina, Armenia,
Azerbaijan, Bahamas, Bahrain, Barbados, Belarus, Belize, Bermuda, Bolivia,
Botswana, Brazil, British Virgin Islands, Brunei, Cayman Islands, Chile,
Colombia, Costa Rica, Croatia, Dominica, Dominican Republic, Ecuador, El
Salvador, Egypt, Ghana, Grenada, Guatemala, Guyana, Honduras, Hong Kong,
Iceland, India, Indonesia, Israel, Jamaica, Jordan, Kazakhstan, Kenya, Korea,
Kuwait, Lebanon, Macau, Macedonia, Madagascar, Malaysia, Mali, Mauritius,
Moldova, Montserrat, Nicaragua, Niger, Nigeria, Oman, Pakistan, Panama,
Paraguay, Peru, Philippines, Qatar, Russia, Saudi Arabia, Senegal, Singapore,
South Africa, Sri Lanka, St. Kitts and Nevis, St. Lucia, St. Vincent and the
Grenadines, Suriname, Taiwan, Tanzania, Thailand, Trinidad and Tobago, Tunisia,
Turkey, Turks and Caicos, UAE, Uganda, Uruguay, United States, Uzbekistan,
Venezuela, Vietnam, Yemen

  •  

MXN: Mexico

  •  

CAD: Canada

  •  

AUD: Australia

  •  

NZD: New Zealand

  •  

JPY: Japan

  •  

Euro: Austria, Belgium, Bulgaria, Cyprus, Czech Republic, Estonia, Finland,
France, Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Malta
(Republic of), Luxembourg, Netherlands, Poland, Portugal, Romania, Slovakia,
Slovenia, Spain

  •  

DKK: Denmark

  •  

NOK: Norway

  •  

SEK: Sweden

  •  

CHF: Switzerland

  •  

GBP: United Kingdom

  •  

CNY: China

Note: Newsstand In App Purchases have access to tiers 1b and 2b. Tier 1b is the
same as Tier 1 everywhere except for Euro (0.99 Euro retail / 0.60 Euro
proceeds). Tier 2b is the same as Tier 2 everywhere except for Euro (1.99 Euro
retail / 1.21 Euro proceeds). Proceeds are net of commission.



--------------------------------------------------------------------------------

EXHIBIT D

1. Delivery of Licensed Applications to end-users in Canada

Where You designate Apple Canada to allow access to the Licensed Applications to
end-users in Canada:

1.1 General

You shall indemnify and hold Apple harmless against any and all claims by the
Canada Revenue Agency (the “CRA”), Ministere du Revenu du Quebec (the “MRQ”) and
the tax authorities of any province that has a provincial retail sales tax
(“PST”) for any failure to pay, collect or remit any amount(s) of goods and
services tax/harmonized sales tax (“GST/HST”) imposed under the Excise Tax Act
(Canada) (The “ETA”), Quebec Sales Tax (“QST”) or PST and any penalties and/or
interest thereon in connection with any supplies made by Apple Canada to
end-users in Canada on Your behalf and any supplies made by Apple Canada to You.

1.2 GST/HST

(a) This Section 1.2 of Exhibit D applies with respect to supplies made by You,
through Apple Canada, as agent to end-users in Canada. Terms defined in the ETA
have the same meaning when used in this Section 1.2. Apple Canada is registered
for GST/HST purposes, with GST/HST Registration No. R100236199.

(b) If You are a resident of Canada or are a non-resident of Canada that is
required to register for GST/HST purposes pursuant to the ETA, it is a condition
of this Schedule 2, that You are registered for GST/HST or have submitted an
application to register for GST/HST to the CRA with an effective GST/HST
registration date of no later than the date of this Schedule 2. You shall
provide Apple Canada with satisfactory evidence of Your GST/HST registration
(e.g., a copy of Your CRA confirmation letter or print-out from the GST/HST
Registry on the CRA web site) at Apple Canada’s request. You warrant that You
will notify Apple Canada if You cease to be registered for GST/HST.

(c) If You are registered for GST/HST purposes, You, by executing this Schedule
2, (i) agree to enter into the election pursuant to subsection 177(1.1) of the
ETA to have Apple Canada collect, account for and remit GST/HST on sales of
Licensed Applications made to end-users in Canada on Your behalf and have
completed (including entering its valid GST/HST registration number), signed and
returned to Apple Canada Form GST506 (accessible on the iTunes Connect site);
and (ii) acknowledge that the commission payable by You to Apple Canada includes
GST at a rate of 5% (or the GST rate as applicable from time to time).

(d) If You are not registered for GST/HST purposes, by executing this Schedule 2
and not completing, signing and returning Form GST506 to Apple Canada, You
(i) certify that You are not registered for GST/HST purposes; (ii) certify that
You are not resident in Canada and do not carry on business in Canada for
purposes of the ETA; (iii) acknowledge that Apple Canada will charge, collect
and remit GST/HST on sales of Licensed Applications to end-users in Canada made
on Your behalf; (iii) acknowledge that the commission payable by You to Apple
Canada is zero-rated for GST/HST purposes (i.e., GST/HST rate is 0%); and
(iv) agree to indemnify Apple for any GST/HST, interest and penalty assessed
against Apple Canada if it is determined that You should have been registered
for GST/HST purposes such that the commission fees charged by Apple Canada were
subject to GST.

1.3 Quebec Sales Tax

Terms defined in an Act respecting the Quebec Sales Tax (the “QSTA”) have the
same meaning when used in this Section 1.3 of Exhibit D.

(a) If You are a resident of Quebec, it is a condition of this Schedule 2, that
You are registered for QST or have submitted an application to register for QST
to the MRQ with an effective QST registration date of no later than the date of
this Schedule 2. You shall provide Apple Canada with satisfactory evidence of
Your QST registration (e.g., a copy of Your MRQ confirmation letter or print-out
from the QST Registry on the MRQ web site) at Apple Canada’s request. You
warrant that You will notify Apple Canada if You cease to be registered for QST.

(b) If You are a resident of Quebec, You, by executing this Schedule 2,
(i) certify that You are registered for QST; (ii) agree to enter into the
election pursuant to section 41.0.1 of the QSTA to have Apple Canada collect,



--------------------------------------------------------------------------------

account for and remit QST on sales of Licensed Applications to end-users in
Quebec made on Your behalf and have completed (including entering its valid QST
registration number), signed and returned to Apple Canada Form FP2506-V; and
(iii) acknowledge that Apple Canada will not charge, collect or remit QST on
sales of Licensed Applications made on Your behalf to end-users located outside
Quebec on the assumption that the end-users are not resident in Quebec and not
registered for QST purposes such that the sales are zero-rated for QST purposes.

(c) If You are not resident in Quebec, by executing this Schedule 2 and not
completing, signing and returning Form FP2506-V to Apple Canada, You (i) certify
that You are not resident in Quebec; (ii) certify that You do not have a
permanent establishment in Quebec; and (iii) acknowledge Apple will charge,
collect and remit QST on sales of Licensed Applications to end-users in Quebec
made on Your behalf.

1.4 PST

This Section 1.4 of Exhibit D applies to supplies of Licensed Applications made
by You, through Apple Canada, as agent, to end-users in the provinces of British
Columbia, Saskatchewan, Manitoba, Ontario, Prince Edward Island and any other
province that has or that adopts a PST. You acknowledge and agree that Apple
Canada will charge, collect and remit applicable PST on sales of Licensed
Applications made to end-users in these provinces by Apple Canada on Your
behalf.

2. Delivery of Licensed Applications to end-users in Australia

Where You designate APL to allow access to the Licensed Applications to
end-users in Australia:

2.1 You shall indemnify and hold Apple harmless against any and all claims by
the Commissioner of Taxation (“Commissioner”) for nonpayment or underpayment of
GST under the A New Tax System (Goods and Services Tax) Act 1999 (“GST Act”) and
for any penalties and/ or interest thereon. In addition, You shall indemnify and
hold Apple harmless against any penalties imposed by the Commissioner for
failing to register for GST in Australia.

2.2 Goods and Services Tax (GST)

 

(a) General

(i) This Section 2.2 of Exhibit D applies to supplies made by You, through APL,
as agent, that are connected with Australia. Terms defined in the GST Act have
the same meaning when used in this Section 2.2.

(ii) Unless expressly stated otherwise, any sum payable or amount used in the
calculation of a sum payable under this Schedule 2 has been determined without
regard to GST and must be increased on account of any GST payable under this
Section 2.2.

(iii) If any GST is payable on any taxable supply made under this Schedule 2 by
a supplier to a recipient, the recipient must pay the GST to the supplier at the
same time and in the same manner as providing any monetary consideration. For
the avoidance of doubt, this includes any monetary consideration that is
deducted by APL as commission in accordance with Section 3.4 of this Schedule 2.

(iv) The amount recoverable on account of GST under this clause by APL will
include any fines, penalties, interest and other charges.

(v) This Section 2 of Exhibit D survives the termination of the Agreement.

 

(b) Resident Developers or Non-resident GST-Registered Developers

(i) If You are a resident of Australia, it is a condition of this Schedule 2,
that You have an Australian Business Number (“ABN”) and are registered for GST
or have submitted an application to register for GST to the Commissioner with an
effective GST registration date of no later than the date of this Schedule 2.
You will provide Apple with satisfactory evidence of Your ABN and GST
registration (by uploading to Apple, using the iTunes Connect site, a copy of
Your GST registration or print-out from the Australian Business Register) within
30 days of this Schedule 2. You warrant that You will notify Apple if it ceases
to hold a valid ABN or be registered for GST.



--------------------------------------------------------------------------------

(ii) If You are a non-resident and are registered for GST, it is a condition of
this Schedule 2 that You will provide Apple with satisfactory evidence of Your
ABN and GST registration within 30 days of this Schedule 2. You warrant that You
will notify Apple if You cease to be registered for GST.

(iii) You and Apple agree to enter into an arrangement for the purposes of
s.153-50 of the GST Act. You and Apple further agree that for taxable supplies
made by You, through APL as agent, to any end-user:

(A) APL will be deemed as making supplies to any end-user;

(B) You will be deemed as making separate, corresponding supplies to APL;

(C) APL will issue to any end-user, in APL’s own name, all tax invoices and
adjustment notes relating to supplies made under paragraph (iii)(a);

(D) You will not issue to any end-user any tax invoices or adjustment notes
relating to taxable supplies made under paragraph (iii)(a);

(E) APL will issue a recipient created tax invoice to You in respect of any
taxable supplies made by You to APL under this Schedule 2, including taxable
supplies made under paragraph (iii)(b); and

(F) You will not issue a tax invoice to Apple in respect of any taxable supplies
made by You to Apple under this Schedule 2, including taxable supplies made
under paragraph (iii)(b).

(c) Non-resident, Non-GST-registered Developers

If You are a non-resident and are not registered for GST, then:

(i) APL will issue to any end-user, in APL’s own name, all tax invoices and
adjustment notes relating to taxable supplies made by You through APL as agent;
and

(ii) You will not issue to any end-user any tax invoices or adjustment notes
relating to taxable supplies made by You through APL as agent.

3. Delivery of Licensed Applications to end-users in the United States

Where You designate Apple Inc. to allow access to the Licensed Applications to
end-users in the United States:

3.1 If You are not a resident of the United States for U.S. federal income tax
purposes, You will complete Internal Revenue Service Form W-8BEN and/or any
other required tax forms and provide Apple with a copy of such completed
form(s), and any other information necessary for compliance with applicable tax
laws and regulations, as instructed on the iTunes Connect site.

3.2 If Apple, in its reasonable belief, determines that any state or local
sales, use or similar transaction tax may be due from Apple or You in connection
with the sale or delivery of any of the Licensed Applications, Apple will
collect and remit those taxes to the competent tax authorities. To the extent
that the incidence of any such tax, or responsibility for collecting that tax,
falls upon You, You authorize Apple to act on Your behalf in collecting and
remitting that tax, but to the extent that Apple has not collected any such tax,
or has not received reimbursement for that tax, from end-users, You shall remain
primarily liable for the tax, and You will reimburse Apple for any tax payments
that Apple is required to make, but is not otherwise able to recover.

3.3 In the event that You incur liability for income tax, franchise tax,
business and occupation tax, or any similar taxes based on Your income, You
shall be solely responsible for that tax.

4. Delivery of Licensed Applications to end-users in Japan

Where You designate iTunes KK to allow access to the Licensed Applications to
end-users in Japan:

4.1 You acknowledge and agree that You have the sole responsibility for:
(i) consumption tax output liability, if any, with respect to delivery on Your
behalf of Your Licensed Applications to end users by iTunes KK; (ii) filing of
consumption tax returns and payment of consumption tax to the Japanese
government, if applicable; and (iii) determining independently, in consultation
with Your own tax advisor, Your taxpayer status and tax payment obligations for
consumption tax purposes.



--------------------------------------------------------------------------------

4.2 Commissions charged by iTunes KK to Japan resident developers will include
consumption tax.

4.3 If You are not a resident of Japan, You may complete the withholding tax
forms for Your country of residence to claim treaty benefits with Japan.
Notwithstanding section 3.3 of Schedule 2, iTunes KK will remit such funds as
are due to You prior to receipt of such tax documentation, but in such case in
its discretion iTunes KK may withhold and remit to the competent tax authorities
Japanese withholding tax unreduced by any tax treaty. iTunes KK will apply any
reduced rate of withholding tax provided for in any income tax treaty between
Your country of residence and Japan only to remittances made to You after iTunes
KK receives and has filed the required tax documentation. iTunes KK will not
refund any withholding tax withheld on remittances made prior to that date.

5. Delivery of Licensed Applications to end-users in countries listed in Exhibit
A, Section 2

Where You designate iTunes Sarl to allow access to the Licensed Applications to
end-users in Exhibit A, Section 2:

You acknowledge that in the event iTunes Sarl is subject to any sales, use,
goods and services, value added, or other tax or levy with respect to any
remittance to You, the full amount of such tax or levy shall be solely for Your
account. For the avoidance of doubt, any invoice issued by You to iTunes Sarl
will be limited to amounts actually due to You, which amounts shall be inclusive
of any value added or other tax or levy as set forth above. You will indemnify
and hold Apple harmless against any and all claims by any competent tax
authorities for any underpayment of any such sales, use, goods and services,
value added, or other tax or levy, and any penalties and/or interest thereon.



--------------------------------------------------------------------------------

EXHIBIT E

Instructions for Minimum Terms of Developer’s End-User License Agreement

1. Acknowledgement: You and the end-user must acknowledge that the EULA is
concluded between You and the end-user only, and not with Apple, and You, not
Apple, are solely responsible for the Licensed Application and the content
thereof. The EULA may not provide for usage rules for Licensed Applications that
are less restrictive than the Usage Rules set forth for Licensed Applications
in, or otherwise be in conflict with, the App Store Terms of Service as of the
Effective Date (which You acknowledge You have had the opportunity to review).

2. Scope of License: The license granted to the end-user for the Licensed
Application must be limited to a non-transferable license to use the Licensed
Application on an iOS Product that the end-user owns or controls and as
permitted by the Usage Rules set forth in the App Store Terms of Service.

3. Maintenance and Support: You must be solely responsible for providing any
maintenance and support services with respect to the Licensed Application, as
specified in the EULA, or as required under applicable law. You and the end-user
must acknowledge that Apple has no obligation whatsoever to furnish any
maintenance and support services with respect to the Licensed Application.

4. Warranty: You must be solely responsible for any product warranties, whether
express or implied by law, to the extent not effectively disclaimed. The EULA
must provide that, in the event of any failure of the Licensed Application to
conform to any applicable warranty, the end-user may notify Apple, and Apple
will refund the purchase price for the Licensed Application to that end-user;
and that, to the maximum extent permitted by applicable law, Apple will have no
other warranty obligation whatsoever with respect to the Licensed Application,
and any other claims, losses, liabilities, damages, costs or expenses
attributable to any failure to conform to any warranty will be Your sole
responsibility.

5. Product Claims: You and the end-user must acknowledge that You, not Apple,
are responsible for addressing any claims of the end-user or any third party
relating to the Licensed Application or the end- user’s possession and/or use of
that Licensed Application, including, but not limited to: (i) product liability
claims; (ii) any claim that the Licensed Application fails to conform to any
applicable legal or regulatory requirement; and (iii) claims arising under
consumer protection or similar legislation. The EULA may not limit Your
liability to the end-user beyond what is permitted by applicable law.

6. Intellectual Property Rights: You and the end-user must acknowledge that, in
the event of any third party claim that the Licensed Application or the
end-user’s possession and use of that Licensed Application infringes that third
party’s intellectual property rights, You, not Apple, will be solely responsible
for the investigation, defense, settlement and discharge of any such
intellectual property infringement claim.

7. Legal Compliance: The end-user must represent and warrant that (i) he/she is
not located in a country that is subject to a U.S. Government embargo, or that
has been designated by the U.S. Government as a “terrorist supporting” country;
and (ii) he/she is not listed on any U.S. Government list of prohibited or
restricted parties.

8. Developer Name and Address: You must state in the EULA Your name and address,
and the contact information (telephone number; E-mail address) to which any
end-user questions, complaints or claims with respect to the Licensed
Application should be directed.

9. Third Party Terms of Agreement: You must state in the EULA that the end-user
must comply with applicable third party terms of agreement when using Your
Application, e.g., if You have a VoIP application, then the end-user must not be
in violation of their wireless data service agreement when using Your
Application.

10. Third Party Beneficiary: You and the end-user must acknowledge and agree
that Apple, and Apple’s subsidiaries, are third party beneficiaries of the EULA,
and that, upon the end-user’s acceptance of the terms and conditions of the
EULA, Apple will have the right (and will be deemed to have accepted the right)
to enforce the EULA against the end-user as a third party beneficiary thereof.



--------------------------------------------------------------------------------

By Your clicking to agree to this Schedule 3, which is hereby offered to You by
Apple, You agree with Apple to amend that certain iOS Developer Program License
Agreement currently in effect between You and Apple (the “Agreement”) to add
this Schedule 3 thereto (supplanting any existing Schedule 3). Except as
otherwise provided herein, all capitalized terms shall have the meanings set
forth in the Agreement.

Schedule 3

1. Appointment of Agent and Commissionaire

1.1 You hereby appoint Apple and Apple Subsidiaries (collectively “Apple”) as
Your agent for the marketing, sale and delivery of Custom B2B Applications to
VPP Customers and applicable end-users located in the United States during the
Delivery Period. You hereby acknowledge that Apple will market and make the
Custom B2B Applications available for download by end users through the VPP/B2B
Program Site, for You and on Your behalf.

For purposes of this Schedule 3:

“B2B Content Code(s)” means alphanumeric content codes generated by Apple and
distributed to VPP Customers that may be redeemed by an End-user for the
download of a licensed copy of the Custom B2B Application.

“Custom B2B Application” also includes Your use of the In App Purchase API.

“End-user” includes applicable end-users of Custom B2B Applications as well as
VPP Customers, which may acquire the Custom B2B Applications for the end-users.

1.2 In furtherance of Apple’s appointment under Section 1.1 of this Schedule 3,
You hereby authorize and instruct Apple to:

(a) market, solicit and obtain orders on Your behalf for Custom B2B Applications
from VPP Customers identified by You and their related end-users located in the
United States;

(b) provide hosting services to You, in order to allow for the storage of, and
end-user access to, the Custom B2B Applications;

(c) make copies of, format, and otherwise prepare Custom B2B Applications for
acquisition and download by end-users, including adding the Security Solution;

(d) allow end-users to access and re-access copies of the Custom B2B
Applications, so that end-users may acquire and electronically download those
Custom B2B Applications developed by You, Licensed Application Information, and
associated metadata to end-users through the VPP/B2B Program Site;

 

(e) issue invoices for the purchase price payable by VPP Customers for the
Custom B2B Applications;

(f) use (i) screen shots and/or up to 30 second excerpts of the Custom B2B
Applications; (ii) trademarks and logos associated with the Custom B2B
Applications; and (iii) Licensed Application Information, for promotional
purposes in marketing materials, excluding those portions of the Custom B2B
Applications, trademarks or logos, or Custom B2B Application Information which
You do not have the right to use for promotional purposes, and which You
identify in writing at the time that the Custom B2B Applications are delivered
by You to Apple under Section 2.1 of this Schedule 3, and use images and other
materials that You may provide to Apple, at Apple’s reasonable request, for
promotional purposes in marketing materials; and

(g) otherwise use Custom B2B Applications, Licensed Application Information and
associated metadata as may be reasonably necessary in the marketing and delivery
of the Custom B2B Applications in accordance with this Schedule 3. You agree
that no royalty or other compensation is payable for the rights described above
in Section 1.2 of this

Schedule 3.

1.3 The parties acknowledge and agree that their relationship under this
Schedule 3 is, and shall be, that of principal and agent, and that You, as
principal, are, and shall be, solely responsible for any and all claims and
liabilities involving or relating to, the Custom B2B Applications, as provided
in this Schedule 3. The parties acknowledge and agree that Your appointment of
Apple as Your agent under this Schedule 3 is non-exclusive.



--------------------------------------------------------------------------------

1.4 For purposes of this Schedule 3, the “Delivery Period” shall mean the period
beginning on the Effective Date of the Agreement, and expiring on the last day
of the Agreement or any renewal thereof; provided, however, that Apple’s
appointment as Your agent shall survive expiration of the Agreement for a
reasonable phase-out period not to exceed thirty (30) days after the final
outstanding Content Code for Your Custom B2B Applications has been redeemed and
further provided that, solely with respect to Your end-users, subsections
1.2(b), (c), and (d) of this Schedule 3 shall survive termination or expiration
of the Agreement unless You indicate otherwise pursuant to sections 5.1 and 7.2
of this Schedule 3.

2. Delivery of the Custom B2B Applications to Apple

2.1 You will deliver to Apple, at Your sole expense, using the iTunes Connect
site, the Custom B2B Applications, Licensed Application Information and
associated metadata, in a format and manner prescribed by Apple, as required for
the delivery of the Custom B2B Applications to end-users in accordance with this
Schedule 3 and will identify this material as a Custom B2B Application via the
iTunes Connect site. Metadata You deliver to Apple under this Schedule 3 will
include: (i) the title and version number of each of the Custom B2B
Applications; (ii) the VPP Customers You designate as authorized purchasers of
the Custom B2B Application and whose End-users may use the Content Codes;
(iii) any copyright or other intellectual property rights notices; and (iv) Your
end-user license agreement (“EULA”), if any, in accordance with Section 4.2 of
this Schedule 3.

2.2 All Custom B2B Applications will be delivered by You to Apple using software
tools, a secure FTP site address and/or such other delivery methods as
prescribed by Apple.

2.3 You hereby certify that all of the Custom B2B Applications You deliver to
Apple under this Schedule 3 are authorized for export from the United States to
each of the countries listed on Exhibit A hereto, in accordance with the
requirements of the United States Export Administration Regulations, 15 C.F.R.
Parts 730-774. Without limiting the generality of this Section 2.3, You certify
that (i) none of the Custom B2B Applications contains, uses or supports any data
encryption or cryptographic functions; or (ii) in the event that any Custom B2B
Application contains, uses or supports any such data encryption or cryptographic
functionality, You will upon request provide Apple with a PDF copy of Your
Encryption Registration Number (ERN), or export classification ruling (CCATS)
issued by the United States Commerce Department, Bureau of Industry and Security
and PDF copies of appropriate authorizations from other countries that mandate
import authorizations for that Licensed Application, as required. You
acknowledge that Apple is relying upon Your certification in this Section 2.3 in
allowing end-users to access and download the Custom B2B Applications under this
Schedule 3. Except as provided in this Section 2.3, Apple will be responsible
for compliance with the requirements of the Export Administration Regulations in
allowing end-users to access and download the Custom B2B Applications under this
Schedule 3.

3. Delivery of the Custom B2B Applications to End-Users

3.1 You acknowledge and agree that Apple, in the course of acting as agent for
You, is hosting the Custom B2B Applications, providing Content Codes to VPP
Customers, and is allowing the download of the Custom B2B Applications by
end-users, on Your behalf. However, You are responsible for hosting and
delivering content or services sold by You using the In App Purchase API, except
for content that is included within the Custom B2B Application itself (i.e., the
In App Purchase simply unlocks the content). All of the Custom B2B Applications
shall be marketed by Apple, on Your behalf, to end-users at prices identified in
a price tier and designated by You, in Your sole discretion, from the pricing
schedule attached to this Schedule 3 as Exhibit C, which may be updated from
time to time by Apple on iTunes Connect. You may change the price tier for any
Custom B2B Application at any time, at Your discretion, in accordance with the
pricing schedule set forth on that Exhibit C as updated from time to time, using
tools provided on the iTunes Connect site. As Your agent, Apple shall be solely
responsible for the collection of all prices payable by VPP Customers for Custom
B2B Applications acquired by end-users under this Schedule 3.

3.2 In the event that the sale or delivery of any of the Custom B2B Applications
to any end-user is subject to any sales, use, goods and services, value added,
or other similar tax, under applicable law, responsibility for the collection
and remittance of that tax for sales of the Custom B2B Applications to End-users
will be determined in accordance with Exhibit B to this Schedule 3 as updated
from time to time via the iTunes Connect site. For the sake of clarity, Apple
shall not be responsible for the collection and remittance of telecommunications
and similar taxes. You shall indemnify and hold Apple harmless against any and
all claims by any tax authority for any underpayment of any sales, use, goods
and services, value added or other tax or levy, and any penalties and/or
interest thereon.



--------------------------------------------------------------------------------

3.3 In furtherance of the parties’ respective tax compliance obligations, Apple
requires that You comply with the requirements listed on Exhibit D to this
Schedule 3 or on iTunes Connect depending upon, among other things, Your country
of residence. In the event that Apple collects any amounts corresponding to the
purchase price for any of Your Custom B2B Applications before You have provided
Apple with any tax documentation required under Exhibit D to this Schedule 3,
Apple will not remit those amounts to You, but will hold those amounts in trust
for You, until such time as You have provided Apple with the required tax
documentation. Upon receipt of all required tax documents from You, Apple will
remit to You any amounts held in trust by Apple for You, without interest, under
this Section 3.3, in accordance with the provisions of this Schedule 3.

3.4 Apple shall be entitled to the following commissions in consideration for
its services as Your agent under this Schedule 3:

(a) For sales of Custom B2B Applications to End-users located in the United
States, Apple shall be entitled to a commission equal to thirty percent (30%) of
all prices payable by each End-user. For purposes of determining the commissions
to which Apple is entitled under this Section 3.4(a), the prices payable by
End-users shall be net of any and all taxes collected, as provided in
Section 3.2 of this Schedule 3.

3.5 Upon collection of any amounts from any VPP Customer as the price for any
Custom B2B Application delivered to that VPP Customer’s designated End-users
hereunder, Apple shall deduct the full amount of its commission with respect to
that Custom B2B Application, and any taxes collected by Apple under Section 3.2
hereof, and shall remit to You, or issue a credit in Your favor, as the case may
be, the remainder of those prices in accordance with Apple standard business
practices, including the following: remittance payments (i) are made by means of
wire transfer only; (ii) are subject to minimum monthly remittance amount
thresholds; (iii) require You to provide certain remittance-related information
on the iTunes Connect site; and (iv) subject to the foregoing requirements, will
be made no later than forty-five (45) days following the close of the monthly
period in which the corresponding amount was received by Apple from the
End-user. No later than forty- five (45) days following the end of each monthly
period, Apple will make available to You on the iTunes Connect site a sales
report in sufficient detail to permit You to identify the Custom B2B
Applications sold in that monthly period and the total amount to be remitted to
You by Apple. You hereby acknowledge and agree that Apple shall be entitled to a
commission, in accordance with this Section 3.5 on the delivery of any Custom
B2B Application to any End-user, even if Apple is unable to collect the price
for that Custom B2B Application from the VPP Customer. In the event that the
purchase price received by Apple from any VPP Customer for any Custom B2B
Application is in a currency other than the remittance currency agreed between
Apple and You, the purchase price for that Custom B2B Application shall be
converted to the remittance currency, and the amount to be remitted by Apple to
You shall be determined, in accordance with an exchange rate fixed for the
Delivery Period, as reflected in Exhibit C attached hereto as updated from time
to time pursuant to section 3.1 of this Schedule 3. Apple may provide a means on
iTunes Connect to enable You to designate a primary currency for the bank
account designated by You for receiving remittances (“Designated Currency”).
Apple may cause Apple's bank to convert all remittances in any remittance
currency other than the Designated Currency into the Designated Currency prior
to remittance to You. You agree that any resulting currency exchange
differentials or fees charged by Apple's bank may be deducted from such
remittances. You remain responsible for any fees (e.g., wire transfer fees)
charged by Your bank or any intermediary banks between Your bank and Apple’s
bank.

3.6 In the event that any price payable by any VPP Customer for any of the
Custom B2B Applications is subject to (i) any withholding or similar tax; or
(ii) any sales, use, goods and services, value added, or other tax or levy not
collected by Apple under Section 3.2 hereof; or (iii) any other tax or other
government levy of whatever nature, the full amount of that tax or levy shall be
solely for Your account, and shall not reduce the commission to which Apple is
entitled under this Schedule 3.

3.7 In the event that any remittance made by Apple to You is subject to any
withholding or similar tax, the full amount of that withholding or similar tax
shall be solely for Your account, and will not reduce the commission to which
Apple is entitled on that transaction. If Apple reasonably believes that such
tax is due, Apple will deduct the full amount of such withholding or similar tax
from the gross amount owed to You, and will pay the full amount withheld over to
the competent tax authorities. Apple will apply a reduced rate of withholding
tax, if any, provided for in any applicable income tax treaty only if You
furnish Apple with such documentation required under that income tax treaty or
otherwise satisfactory to Apple, sufficient to establish Your entitlement to the
benefit of that reduced rate of withholding tax. Upon Your timely request to
Apple in writing, using means reasonably designated by Apple, Apple will use
commercially practical efforts to report to You the amount of



--------------------------------------------------------------------------------

Apple’s payment of withholding or similar taxes to the competent tax authorities
on Your behalf. You will indemnify and hold Apple harmless against any and all
claims by any competent tax authority for any underpayment of any such
withholding or similar taxes, and any penalties and/or interest thereon,
including, but not limited to, underpayments attributable to any erroneous claim
or representation by You as to Your entitlement to, or Your disqualification
for, the benefit of a reduced rate of withholding tax.

3.8 You may offer auto-renewing subscriptions in select Territories using the In
App Purchase API subject to the terms of this Schedule 3, provided that:

(a) Auto-renew functionality must be on a weekly, monthly, bi-monthly,
tri-monthly, semi-annual or annual basis at a price You select based on the
pricing matrix attached to this Schedule 3 as Exhibit C. You may, however, offer
more than one option.

(b) You clearly and conspicuously disclose to users the following information
regarding Your auto-renewing subscription:

 

  •  

Title of publication or service

 

  •  

Length of subscription (time period and/or number of deliveries during each
subscription period)

 

  •  

Price of subscription, and price per issue if appropriate

 

  •  

Payment will be charged to iTunes Account at confirmation of purchase

 

  •  

Subscription automatically renews unless auto-renew is turned off at least
24-hours before the end of the current period

 

  •  

Account will be charged for renewal within 24-hours prior to the end of the
current period, and identify the cost of the renewal

 

  •  

Subscriptions may be managed by the user and auto-renewal may be turned off by
going to the user’s Account Settings after purchase

 

  •  

No cancellation of the current subscription is allowed during active
subscription period

 

  •  

Links to Your Privacy Policy and Terms of Use

 

  •  

Any unused portion of a free trial period, if offered, will be forfeited when
the user purchases a subscription to that publication.

(c) You must fulfill the offer during the entire subscription period, as
marketed and, in the event you breach this section 3.8(c) of Schedule 3, you
hereby authorize and instruct Apple to refund to the end-user the full amount,
or any portion thereof, of the price paid by the end-user for that subscription.
In the event that Apple refunds any such price to an end-user, You shall
reimburse, or grant Apple a credit for, an amount equal to the price for that
subscription. Apple will have the right to retain its commission on the sale of
that subscription, notwithstanding the refund of the price to the end- user. You
acknowledge that Apple may exercise its rights under section 7.3 of this
Schedule 3 for repeated violations of this provision

3.9 The auto-renewing feature will be disabled if you increase the subscription
price during an active subscription period.

3.10 To the extent you promote and offer for sale auto-renewing subscriptions,
You must do so in compliance with all legal and regulatory requirements.

3.11 Subscription services purchased within Custom B2B Applications must use In
App Purchase, which will be charged to the End-user iTunes account, not the VPP
Customer account.

In addition to using the In App Purchase API, a Custom B2B Application may read
or play content (magazines, newspapers, books, audio, music, video) that is
offered outside of the Custom B2B Application (such as, by way of example,
through Your website) provided that You do not link to or market external offers
for such content within the Custom B2B Application. You are responsible for
authentication access to content acquired outside of the Custom B2B Application.

3.12 If your Licensed Application is periodical content-based (e.g. magazines
and newspapers), Apple may provide You with the name, email address, and zip
code associated with a user’s account when they purchase an auto-renewing
subscription via the In App Purchase API, provided that such user consents to
the provision of data to You, and further provided that You may only use such
data to promote Your own products and otherwise in strict compliance with Your
publicly posted Privacy Policy, a copy of which can be readily viewed and is
consented to in Your Custom B2B Application. You may offer a free incentive to
extend the subscription if the user agrees to send this information.



--------------------------------------------------------------------------------

3.13 Licensed Applications offering subscription services may be included in
Apple’s Newsstand application provided that, in addition to the requirements set
forth in paragraphs 3.8 et seq., You:

 

  •  

Enable the Licensed Application as a Newsstand app in the iTunes Connect tool

 

  •  

Authorize Apple to select “Newsstand” as the Licensed Application’s secondary
category

 

  •  

Utilize the In App Purchase API, include any additional code, and comply with
any other requirements as identified and updated from time to time in
Newsstand-related documentation found in the iOS developer library and the
iTunes Connect Developer Guide

 

  •  

Provide updated cover art with each new issue

 

  •  

Confirm that the content of the Licensed Application is a periodical (e.g.
newspaper or magazine)

You acknowledge and agree that Apple reserves the right to recategorize your
Licensed Application if it is not appropriate for Newsstand.

4. Ownership and End-user Licensing

4.1 The parties acknowledge and agree that Apple shall not acquire any ownership
interest in or to any of the Custom B2B Applications or Custom B2B Application
Information, and title, risk of loss, responsibility for, and control over the
Custom B2B Applications shall, at all times, remain with You. Apple may not use
any of the Custom B2B Applications or Licensed Application Information for any
purpose, or in any manner, except as specifically authorized in this Schedule 3.

4.2 You may deliver to Apple Your own EULA for any Custom B2B Application at the
time that You deliver that Custom B2B Application to Apple, in accordance with
Section 2.1 of this Schedule 3; provided, however, that Your EULA must include
and may not be inconsistent with the minimum terms and conditions specified on
Exhibit E to this Schedule 3 and must comply with all applicable laws in the
United States. Apple shall allow each End-user to which Apple allows access to
any such Custom B2B Application to review Your EULA (if any) at the time that
Apple delivers that Custom B2B Application to that End-user, and Apple shall
notify each End-user that the End-user’s use of that Custom B2B Application is
subject to the terms and conditions of Your EULA (if any). In the event that You
do not furnish Your own EULA for any Custom B2B Application to Apple, You
acknowledge and agree that each End-user’s use of that Custom B2B Application
shall be subject to Apple’s standard EULA (which is part of the App Store Terms
of Service).

4.3 You hereby acknowledge that the EULA for each of the Custom B2B Applications
is solely between You and the End-user and conforms to applicable law, and Apple
shall not be responsible for, and shall not have any liability whatsoever under,
any EULA or any breach by You or any End-user of any of the terms and conditions
of any EULA.

5. Content Restrictions and Software Rating

5.1 You represent and warrant that: (a) You have the right to enter into this
Agreement, to reproduce and distribute each of the Custom B2B Applications, and
to authorize Apple to permit End-users to download and use each of the Custom
B2B Applications through the VPP/B2B Program Site; (b) none of the Custom B2B
Applications, or Apple’s or End-users’ permitted uses of those Custom B2B
Applications, violate or infringe any patent, copyright, trademark, trade secret
or other intellectual property or contractual rights of any other person, firm,
corporation or other entity and that You are not submitting the Custom B2B
Applications to Apple on behalf of one or more third parties other than under
license grant from one or more VPP Customers; (c) each of the Custom B2B
Applications is authorized for distribution, sale and use in, export to, and
import into the United States, in accordance with the laws and regulations of
those countries and all applicable export/import regulations; (d) none of the
Custom B2B Applications contains any obscene, offensive or other materials that
are prohibited or restricted under the laws or regulations of the United States;
(e) all information You provided using the iTunes Connect tool, including any
information relating to the Custom B2B Applications, is accurate and that, if
any such information ceases to be accurate, You will promptly update it to be
accurate using the iTunes Connect tool; and (f) in the event a dispute arises
over the content of Your Custom B2B Applications or use of Your intellectual
property in connection with the VPP/B2B Program Site, You agree to follow
Apple’s app dispute process on a non-exclusive basis and without any party
waiving its legal rights.

5.2 You shall use the software rating tool set forth on iTunes Connect to supply
information regarding each of the Custom B2B Applications delivered by You for
marketing and fulfillment by Apple through the VPP/B2B Program Site under this
Schedule 3 in order to assign a rating to each such Custom B2B Application. For



--------------------------------------------------------------------------------

purposes of assigning a rating to each of the Custom B2B Applications, You shall
use Your best efforts to provide correct and complete information about the
content of that Custom B2B Application with the software rating tool. You
acknowledge and agree that Apple is relying on: (i) Your good faith and
diligence in accurately and completely providing requested information for each
Custom B2B Application; and (ii) Your representations and warranties in
Section 5.1 hereof, in making that Custom B2B Application available for download
by End-users in the United States. Furthermore, You authorize Apple to correct
the rating of any Custom B2B Application of Yours that has been assigned an
incorrect rating; and You agree to any such corrected rating.

5.3 In the event that any country You designated hereunder requires the approval
of, or rating of, any Custom B2B Application by any government or industry
regulatory agency as a condition for the distribution, sale and/or use of that
Custom B2B Application, You acknowledge and agree that Apple may elect not to
make that Custom B2B Application available for download by End-users in that
country from the VPP/B2B Program Site.

6. Responsibility and Liability

6.1 Apple shall have no responsibility for the installation and/or use of any of
the Custom B2B Applications by any End-user. You shall be solely responsible for
any and all product warranties, end- user assistance and product support with
respect to each of the Custom B2B Applications.

6.2 You shall be solely responsible for, and Apple shall have no responsibility
or liability whatsoever with respect to, any and all claims, suits, liabilities,
losses, damages, costs and expenses arising from, or attributable to, the Custom
B2B Applications and/or the use of those Custom B2B Applications by any
End-user, including, but not limited to: (i) claims of breach of warranty,
whether specified in the EULA or established under applicable law; (ii) product
liability claims; and (iii) claims that any of the Custom B2B Applications
and/or the End-user’s possession or use of those Custom B2B Applications
infringes the copyright or other intellectual property rights of any third
party.

6.3 In the event that Apple receives any notice or claim from any End-user that:
(i) the End-user wishes to cancel its license to any of the Custom B2B
Applications within ninety (90) days of the date of download of that Custom B2B
Application by that End-user; or (ii) a Custom B2B Application fails to conform
to Your specifications or Your product warranty or the requirements of any
applicable law, Apple may refund to the End-user the full amount of the price
paid by the End-user for that Custom B2B Application. In the event that Apple
refunds any such price to an End-user, You shall reimburse, or grant Apple a
credit for, an amount equal to the price for that Custom B2B Application. Apple
will have the right to retain its commission on the sale of that Custom B2B
Application, notwithstanding the refund of the price to the end- user.

7. Termination

7.1 This Schedule 3, and all of Apple’s obligations hereunder, shall terminate
upon the expiration or termination of the Agreement. Notwithstanding any such
termination, Apple shall be entitled to: (i) all commissions on all Content
Codes redeemable for copies of the Custom B2B Applications provided to VPP
Customers prior to the date of termination (including the phase-out period set
forth in Section 1.4 hereof); and (ii) reimbursement from You of refunds paid by
Apple to End-users, whether before or after the date of termination, in
accordance with Section 6.3 of this Schedule 3.

7.2 In the event that You no longer have the legal right to distribute the
Custom B2B Applications, or to authorize Apple to allow access to those Custom
B2B Applications by End-users, in accordance with this Schedule 3, You shall
promptly notify Apple and withdraw those Custom B2B Applications from the
VPP/B2B Program Site using the tools provided on the iTunes Connect site;
provided, however, that such withdrawal by You under this Section 7.2 shall not
relieve You of any of Your obligations to Apple under this Schedule 3, or any
liability to Apple and/or any End-user with respect to those Custom B2B
Applications.

7.3 Apple reserves the right to cease marketing and allowing download by
End-users of the Custom B2B Applications at any time, with or without cause, by
providing notice of termination to You. Without limiting the generality of this
Section 7.3, You acknowledge that Apple may cease the marketing and allowing
download by End-users of some or all of the Custom B2B Applications if Apple
reasonably believes that: (i) those Custom B2B Applications are not authorized
for export to one or more of the countries listed on Exhibit A, in accordance
with the Export Administration Regulations; (ii) those Custom B2B Applications
and/or any End-user’s possession and/or use of those Custom B2B Applications,
infringe patent, copyright, trademark, trade secret or other intellectual
property rights of any third party; or (iii) the distribution, sale and/or use
of those



--------------------------------------------------------------------------------

Custom B2B Applications violates any applicable law in the United States. An
election by Apple to cease the marketing and allowing download of any Custom B2B
Applications, pursuant to this Section 7.3, shall not relieve You of Your
obligations under this Schedule 3.

7.4 You may withdraw any or all of the Custom B2B Applications from the VPP/B2B
Program Site, at any time, and for any reason, by using the tools provided on
the iTunes Connect site, except that, with respect to Your End-users, You hereby
authorize and instruct Apple to fulfill any outstanding Content Code redemption
requests by End-users and to fulfill sections 1.2(b), (c), and (d) of this
Schedule 3, which shall survive termination or expiration of the Agreement
unless You indicate otherwise pursuant to sections 5.1 and 7.2 of this Schedule
3.

8. Legal Consequences

The relationship between You and Apple established by this Schedule 3 may have
important legal and/or tax consequences for You. You acknowledge and agree that
it is Your responsibility to consult with Your own legal and tax advisors with
respect to Your legal and tax obligations hereunder.



--------------------------------------------------------------------------------

EXHIBIT A

 

1. Apple as Agent

You appoint Apple Inc. as Your agent pursuant to California Civil Code §§ 2295
et seq. for the marketing and End-user 3 download of the Custom B2B Applications
by End-users located in the following countries:

United States



--------------------------------------------------------------------------------

EXHIBIT B

1. Apple shall collect and remit to the competent tax authorities the taxes
described in Section 3.2 of this Schedule 3 for sales of the Custom B2B
Applications to VPP Customers located in the following countries:

United States



--------------------------------------------------------------------------------

EXHIBIT C

For the purposes of this Schedule 3, You agree to identify and designate a price
tier of 10-85 for each of Your Custom B2B Applications and a price tier of 1-85
for each In App Purchases within Your Custom B2B Applications.

 

September 30, September 30, September 30, September 30, September 30,

Tier

     Customer
Price
USD        Proceeds,
Net of
Commission
USD        Tier        Customer
Price
USD        Proceeds,
Net of
Commission
USD  

0

       0.00           0.00           44           43.99           30.80   

1

       0.99           0.70           45           44.99           31.50   

2

       1.99           1.40           46           45.99           32.20   

3

       2.99           2.10           47           46.99           32.90   

4

       3.99           2.80           48           47.99           33.60   

5

       4.99           3.50           49           48.99           34.30   

6

       5.99           4.20           50           49.99           35.00   

7

       6.99           4.90           51           54.99           38.50   

8

       7.99           5.60           52           59.99           42.00   

9

       8.99           6.30           53           64.99           45.50   

10

       9.99           7.00           54           69.99           49.00   

11

       10.99           7.70           55           74.99           52.50   

12

       11.99           8.40           56           79.99           56.00   

13

       12.99           9.10           57           84.99           59.50   

14

       13.99           9.80           58           89.99           63.00   

15

       14.99           10.50           59           94.99           66.50   

16

       15.99           11.20           60           99.99           70.00   

17

       16.99           11.90           61           109.99           77.00   

18

       17.99           12.60           62           119.99           84.00   

19

       18.99           13.30           63           124.99           87.50   

20

       19.99           14.00           64           129.99           91.00   

21

       20.99           14.70           65           139.99           98.00   

22

       21.99           15.40           66           149.99           105.00   

23

       22.99           16.10           67           159.99           112.00   

24

       23.99           16.80           68           169.99           119.00   

25

       24.99           17.50           69           174.99           122.50   

26

       25.99           18.20           70           179.99           126.00   

27

       26.99           18.90           71           189.99           133.00   

28

       27.99           19.60           72           199.99           140.00   

29

       28.99           20.30           73           209.99           147.00   

30

       29.99           21.00           74           219.99           154.00   

31

       30.99           21.70           75           229.99           161.00   

32

       31.99           22.40           76           239.99           168.00   

33

       32.99           23.10           77           249.99           175.00   

34

       33.99           23.80           78           299.99           210.00   

35

       34.99           24.50           79           349.99           245.00   

36

       35.99           25.20           80           399.99           280.00   

37

       36.99           25.90           81           449.99           315.00   

38

       37.99           26.60           82           499.99           350.00   

39

       38.99           27.30           83           599.99           420.00   

40

       39.99           28.00           84           699.99           490.00   

41

       40.99           28.70           85           799.99           560.00   

42

       41.99           29.40           86           899.99           630.00   

43

       42.99           30.10           87           999.99           700.00   

Customer Price is the price displayed to the End-user on the App Store. The
agreed remittance currency is USD. Customers are charged the following
currencies in the following countries:

 

  •  

USD: United States



--------------------------------------------------------------------------------

EXHIBIT D

1. Delivery of Custom B2B Applications to End-users in the United States

Where You designate Apple Inc. to allow access to the Custom B2B Applications to
End-users in the United States:

1.1 If You are not a resident of the United States for U.S. federal income tax
purposes, You will complete Internal Revenue Service Form W-8BEN and/or any
other required tax forms and provide Apple with a copy of such completed
form(s), and any other information necessary for compliance with applicable tax
laws and regulations, as instructed on the iTunes Connect site.

1.2 If Apple, in its reasonable belief, determines that any state or local
sales, use or similar transaction tax may be due from Apple or You in connection
with the sale or delivery of any of the Custom B2B Applications, Apple will
collect and remit those taxes to the competent tax authorities. To the extent
that the incidence of any such tax, or responsibility for collecting that tax,
falls upon You, You authorize Apple to act on Your behalf in collecting and
remitting that tax, but to the extent that Apple has not collected any such tax,
or has not received reimbursement for that tax, from End-users, You shall remain
primarily liable for the tax, and You will reimburse Apple for any tax payments
that Apple is required to make, but is not otherwise able to recover.

1.3 In the event that You incur liability for income tax, franchise tax,
business and occupation tax, or any similar taxes based on Your income, You
shall be solely responsible for that tax.



--------------------------------------------------------------------------------

EXHIBIT E

Instructions for Minimum Terms of Developer’s End-User License Agreement

1. Acknowledgement: You and the End-user must acknowledge that the EULA is
concluded between You and the End-user only, and not with Apple, and You, not
Apple, are solely responsible for the Custom B2B Application and the content
thereof. The EULA may not provide for usage rules for Custom B2B Applications
that are less restrictive than the Usage Rules set forth for Custom B2B
Applications in, or otherwise be in conflict with, the App Store Terms of
Service as of the Effective Date (which You acknowledge You have had the
opportunity to review).

2. Scope of License: The license granted to the End-user for the Custom B2B
Application must be limited to a non-transferable license to use the Custom B2B
Application on an iOS Product that the End-user owns or controls and as
permitted by the Usage Rules set forth in the App Store Terms of Service.

3. Maintenance and Support: You must be solely responsible for providing any
maintenance and support services with respect to the Custom B2B Application, as
specified in the EULA, or as required under applicable law. You and the End-user
must acknowledge that Apple has no obligation whatsoever to furnish any
maintenance and support services with respect to the Custom B2B Application.

4. Warranty: You must be solely responsible for any product warranties, whether
express or implied by law, to the extent not effectively disclaimed. The EULA
must provide that, in the event of any failure of the Custom B2B Application to
conform to any applicable warranty, the End-user may notify Apple, and Apple
will refund the purchase price for the Custom B2B Application to that End-user;
and that, to the maximum extent permitted by applicable law, Apple will have no
other warranty obligation whatsoever with respect to the Custom B2B Application,
and any other claims, losses, liabilities, damages, costs or expenses
attributable to any failure to conform to any warranty will be Your sole
responsibility.

5. Product Claims: You and the End-user must acknowledge that You, not Apple,
are responsible for addressing any claims of the End-user or any third party
relating to the Custom B2B Application or the end-user’s possession and/or use
of that Custom B2B Application, including, but not limited to: (i) product
liability claims; (ii) any claim that the Custom B2B Application fails to
conform to any applicable legal or regulatory requirement; and (iii) claims
arising under consumer protection or similar legislation. The EULA may not limit
Your liability to the End-user beyond what is permitted by applicable law.

6. Intellectual Property Rights: You and the End-user must acknowledge that, in
the event of any third party claim that the Custom B2B Application or the
End-user’s possession and use of that Custom B2B Application infringes that
third party’s intellectual property rights, You, not Apple, will be solely
responsible for the investigation, defense, settlement and discharge of any such
intellectual property infringement claim.

7. Legal Compliance: The End-user must represent and warrant that (i) he/she is
not located in a country that is subject to a U.S. Government embargo, or that
has been designated by the U.S. Government as a “terrorist supporting” country;
and (ii) he/she is not listed on any U.S. Government list of prohibited or
restricted parties.

8. Developer Name and Address: You must state in the EULA Your name and address,
and the contact information (telephone number; E-mail address) to which any
End-user questions, complaints or claims with respect to the Custom B2B
Application should be directed.

9. Third Party Terms of Agreement: You must state in the EULA that the End-user
must comply with applicable third party terms of agreement when using Your
Application, e.g., if You have a VoIP application, then the End-user must not be
in violation of their wireless data service agreement when using Your
Application.

10. Third Party Beneficiary: You and the End-user must acknowledge and agree
that Apple, and Apple’s subsidiaries, are third party beneficiaries of the EULA,
and that, upon the End-user’s acceptance of the terms and conditions of the
EULA, Apple will have the right (and will be deemed to have accepted the right)
to enforce 3 the EULA against the End-user as a third party beneficiary thereof.